™

1.0

2.0

3.0

4.0

EPEP and FMRDP

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

TABLE OF CONTENTS
CORPORATE DATA vi
ahah PROJECT NAME Ee
ty COMPANY NAME AND ADDRESS. uf
13: CONTACT PERSON Ti
PROJECT DESCRIPTION 7.
2.1 PROJECT DETAILS rs
2.1.1. Project Location z
2.1.2 Estimated Capital Expenditure 9
2.1.3 Minerals (type to be mined) 9)
2.1.4 Mining Method 9
2.1.5 Estimated Production 16
2.1.6 Ore Process 16
2.1.7 Proposed Mine Life (years) 17
2.2 MINERAL RESERVES / RESOURCES 17
233. ACCESS / TRANSPORTATION 18
2.3.1 Road (Preference and Alternates) 18
2.3.2 Air Access (origin and destination points) 19
2.3.3 Shipping 19
2.4 POWER SUPPLY 19
2.4.1. Requirements 19
2.4.2 Supply Alternatives 19
25 MINING EQUIPMENT 19
2.5.1 List of Mobile / Fixed Equipment 19
2.6 Workforce Information 20
2.7 DEVELOPMENT SCHEDULE 21
ENVIRONMENTAL IMPACTS AND CONTROL 23
3.2 LAND RESOURCES 23
3.1.1 Acceptable Impacts 23
3.1.2 Control Strategies 24
3.2 WATER RESOURCES 28
3.2.1. Acceptable Impacts 29
3.2.2 Control Strategies 30
313) NOISE 33
3.3.1 Acceptable Impacts 33
3.3.2 Control Strategies 33
3.4 AIR QUALITY 33
3.4.1 Acceptable Impacts 33
3.4.2 Control Strategies 34
SD) CONSERVATION VALUES 35)
3.5.1 Acceptable Impacts 35
3.5.2 Control Strategies 36
3.6 HERITAGE AND CULTURAL VALUES By
3.6.1 Acceptable Levels of Impact 37,
3.6.2 Control Strategies sy)
3-7, SOCIAL ISSUES 37
3.7.1 Acceptable Levels of Impact a7
3.7.2 Control Strategies 37
APPROACH AND SCOPE OF ENVIRONMENTAL MONITORING PROGRAM 38
41 MONITORING 338
4.1.1 Land 38
10f75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

Environmental Protection and
Enhancement Program (EPEP)
and
Final Mine Rehabilitation and
Decommissioning Plan (FMRDP)

085 201003

Jun Z9 2ui0

Eramen Minerals, Inc.
3/F ALPAP 1 Building
No. 140 Leviste Street

Salcedo Village, Makati City
5.0
6.0
7.0

8.0
9.0

10.0

11.0
12.0
13.0
14.0
15.0
16.0

EPEP and FMRDP

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Sta. Cruz and Candelaria, Zambales

4.1.2 Noise 39
4.1.3 Air Quality 40
4.1.4 Conservation Values 40
4.1.5 Heritage and Cultural Values 41
4.1.6 — Social Issues 42
RESEARCH PROPOSAL AT THE MINE 43
TOTAL COST OF EPEP 44
FINAL MINE REHABILITATION AND/OR DECOMMISSIONING PLAN 46

BACKGROUND INFORMATION 47
vial Detailed History of the Mining Operation and Implications for Mine Closures 47
Tee Objectives of Mine Closure and How These Relates to the Mine and Its

Environmental and Social Setting. 47
Ts) Results and Lessons Learned from Completed Progressive Rehabilitation 49
STAKEHOLDERS INVOLVEMENT 49
RISK ASSESSMENT St
Gal Identification of source of risk 51
9.1.1 — Environment SI
9.1.2 Safety 53
9.1.3 Social 55
9.2 Summary of Mine Closure and Rehabilitation Scenarios, Uncertainties and

Assumptions 56
9.2.1 Planned Closure oT.
9.2.2 Temporary Closure 57
9.2.3. Sudden or Unplanned Closure 58
FINAL MINE REHABILITATION AND DECOMMISSIONING OR MINE CLOSURE
PLAN 59
10.1 Final land use of the site and for each identified mine component. 59
10.2 Mine closure criteria and performance standards for all identified mine

components 611
10.3 DETAILS OF DECOMMISSIONING PLAN 65
10.3.1 List of areas and equipment that requires decommissioning 65
10.3.2 Description of the decommissioning strategy, timing and the techniques chosen for

each mine components including mitigation measures to minimize potential

adverse environmental impact/s. 66
10.3.3 Description of any special procedures or precautions to be used to ensure safety

during decommissioning 66
10.4 Details of Final Mine Rehabilitation Plan 677
10.4.1 Details of the monitoring program to evaluate success against the rehabilitation

completion criteria 69
10.4.2 Details of Social Plan 69
10.5 Details of Maintenance and Monitoring Plan 69
10.5.1 Maintenance and monitoring program and procedures to ensure that closure

objectives are being achieved and to evaluate success against the agreed

completion criteria. 70
SCHEDULE OF OPERATIONS AND COSTS 71
NAME AND SIGNATURE OF PERSON(S) PREPARING THE EPEP and FMR/DP 73
Maps 74
Annexes 74
LIST OF REFERENCES 74
BIBLIOGRAPHY 74

2of75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
EPEP and FMRDP Sta. Cruz and Candelaria, Zambales

EXECUTIVE SUMMARY

The company, Eramen Minerals Incorporated (EMI for brevity), which is represented by Enrique C.
Fernandez, President, is already in its initial stage of developing a nickel laterite mining operation located
at Brgys. Lucapon north and south, Tubo-tubo north and south, Guisguis, Guinabon and Uacon, in the
municipalities of Sta. Cruz and Candelaria, province of Zambales. On 19 April 2005, the project proponent
entered into a Mineral Production Sharing Agreement (MPSA) No. 209-2005-111 with the Department of
Environment and Natural Resources (represented by former Secretary Michael T. Defensor). The contract
area covers a total area of Four Thousand Six Hundred Nineteen and point 6,869 hectares (4,619.6869).

The mining operation will be done using the standard contour mining method with a proposed annual
production of about 600,000 — 1.5M WMT at 1.44 is to 1.0 waste to ore ratio. Initial stripping activities will
be conducted at Block 5 (1,609.39 hectares) and Block 7 (2,240,042 hectares) with each block operating for
a period of twelve (12) years. The partially mineable blocked of EMI encompasses an area of about 120.00
hectares. However, mining activities will vary upon confirmation of additional ore resource determined
during exploration.

The estimated capital expenditure of the project is PHP 112,288,314.00 or PhP 112.28M which covers the
labor costs, fuel, lubricants, spare parts, among others and administrative expenses at the Head Office. Out
of the estimated total capital expenditure of the project of about PHP 50.0M will be earmarked for initial
capital investment to initialize the project.

The mining method is dictated by the nature of the occurrence of laterite that contains the ore. Although
the mining method falls under the open pit mining category, the actual mining method to be employed is
appropriately termed “contour mining”, where the laterite is extracted following the contour or
topography of the area.

In traditional mining, the usual method is to open as large a mining area as possible and to defer mine
rehabilitation until the ores are fully depleted. Consistent with its ethos on sound environmental
management, EMI will employ a contour mining program simultaneous with progressive site rehabilitation.

EMI will develop manageable parcels of area for mining to which a progressive rehabilitation program
follows immediately after the parcel is mined out, thus, limiting the effect of ground disturbance which will
also reduce erosion and sedimentation. The immediate and proper restoration of vegetation will allow
repopulation of wildlife aside from improved visual aesthetics.

After the issuance of the ECC and mining permit to EMI, construction of mining infrastructures will
commence, i.e., assay laboratory, mechanical shop, training center, clinic, nursery and other relevant
mining structures used during the operation phase of the project. Additional earthworks may be carried
out, particularly those involving road widening and networks and construction of a pier jetty at Barangay
Naulo or Barangay Uacon.

The proposed constructions of a pier jetty/causeway in both barangays will still an option of the company.
Once the confirmation of the additional reserves in the area located at the southern part (Barangay Uacon,
Candelaria) and at the northern part (Barangay Naulo, Sta. Cruz) will be established then the company will
apply for another environmental compliance certificate and permit for the construction of the said
structures. For the meantime, the company will be utilizing the Acoje pier through the Municipality of Sta.
Cruz.

The projected annual production of EMI ranges between 600,000 - 1.5 million WMT of nickel silicate ores,
this will vary based on the result of the exploration to delineate additional resource. The over-all waste to
ore ratio is 1.44:1. Waste will be moved and delivered to overburden stockyards, dumpsites, for utilization
as backfilling materials in future rehabilitation programs

30f 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
EPEP and FMRDP Sta. Cruz and Candelaria, Zambales

Initial mining activities will be conducted at Block 5 and Block 7 with both blocks operated for a period of
12 years. However, mining activities, targets, and schedules will be adjusted upon the confirmation of
additional ore resources delineated in the exploration.

The manpower requirement of the project during normal operation will consist of 73 Staff and 566 Rank
and File/Contract Workers. Majority of the workforce will be sourced locally within the host or neighboring
communities of Sta. Cruz.

Since every mining activity will require removal of soil and rock materials, changes to land form are
unavoidable impacts. This will be most visible during extent of the project and will diminish when nearing
the 12th year of the operation. It is anticipated that earth moving shall be a consequential part of the
mining method, therefore appropriate environmental mitigating measures shall be implemented in
conjunction with all the phases of the operation.

The company pledges to implement environmental protection measures mentioned in this EPEP as part of
their environmental protection commitments.

To address the potential environmental impacts of this project, the proponent will allocate a total budget
of PhP 91,420,000.00 or PhP 91.42 M, spread over 12 years. The Annual EPEP budget is PHP 7.62M. This
amount exceeds the required statute of 3-5% of the direct mining costs. The Direct Mining Cost is
estimated at PHP 156.0M.

Moreover, in compliance to Section 187 of DENR Administrative Order 96-40, EMI formulated a Final Mine
Rehabilitation and Decommissioning Plan (FMRDP) for the Project. This document shall likewise form part
and parcel of the company’s Environmental Protection and Enhancement Program (EPEP).

The estimated aggregate area of mine pits is about 208.15 hectares. During the life of the project, a
progressive rehabilitation measures shall be adopted using the best practice in mine restoration and land
reclamation. The sequence of the progressive rehabilitation consist of land reclamation using the low grade
laterite or waste materials stripped during the development phase, Re-contouring or leveling, slope
stabilization by seeding the area with grass species or leguminous shrub species and finally, and planting of
appropriate tree species that may be recommended by the Forest Management Sector from the DENR
Provincial Office of Zambales.

In the planning and implementation of FMRDP, EMI shall adhere to (1) protect public health and safety,
reduce or eliminate environmental damage, (2) achieve a productive use of the land or return to its near
original condition or acceptable alternative use, and to (3) provide sustainability of social and economic
benefits to affected communities.

To accomplish the objective of the FMRDP EMI will (1) consult with community leaders and the
stakeholders in the closure planning, treat on the site of any existing or potentially hazardous materials,
equipment and/or structures; (2) contain on site any existing or potentially hazardous substances, or
conditions by collection and storage, encapsulation, burial, etc. (3) Continue the progressive rehabilitation
and adoption of safety and environmental management measures in case of unplanned and sudden mine
closure, and (4) Regularly evaluate of the closures plans as mine development progresses;

All the activities that will be implemented by EMI in the FMRDP process are in preparation for the final land
use of the project site after closure.

Based on initial dialogue with community leaders and concerned agencies, the recommendations for the
final landform or post land use of the project area are generally a tree plantation site inter cropped with
fast growing plants with the purposes of immediately providing a source of livelihood for the local
communities. An illustration of conceptual tree plantation program is shown in the attachment of this
document.

4o0f75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

EPEP and FMRDP Sta. Cruz and Candelaria, Zambales

Additionally, EMI shall adopt the final land use for the nickel mine site in accordance with the DENR/MGB
reforestation program otherwise known as. “Mining Forest Program (MFP)”

A simplified methodology on risk assessment shall be adopted with the following steps:

Analyze potential failure at the site

Assess the release scenario;

Evaluate the potential impacts resulting from the release;
Evaluate the risk;

Managed the risk to ensure they are minimized or acceptable.

Owing to the simplicity of the mining operation and considering that it will not process the ore and
therefore will not produce mill tailings, there are no major risks associated with the project.

The implementation, maintenance and monitoring of the FMRDP will take ten (10) years. The approximate
cost of implementation is PHP 18.24M.

Sof 75
Environ

n Minerals Ini
Nickeliferc sate rite ‘min ing Project ect
mental Protection and Enhancement Program Sta. Cru: nen andelaria, Zambales

ENVIRONMENTAL PROTECTION AND
ENHANCEMENT PROGRAM

6 of 75

Environmental Protection and Enhancement Program

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

1.0 CORPORATE DATA

1.1 PROJECT NAME

NICKEL SILICATE AND ASSOCIATED METAL ORE OPEN MINING PROJECT

1.2 COMPANY NAME AND ADDRESS

ERAMEN MINERALS INC. (EMI)

3/F ALPAP 1 Building, No. 140 Leviste Street

Salcedo Village, Makati City

Tel No. (632) 817-1180; Telefax No. (632) 840-4549

1.3 CONTACT PERSON

ENRIQUE C. FERNANDEZ
President

2.0 PROJECT DESCRIPTION

2.1 PROJECT DETAILS

2.1.1 Project Location

The Project encompasses several
barangays in the Municipalities of Sta. Cruz
and Candelaria, Province of Zambales,
namely, Lucapon North and South,
Tubotubo North and South, Guinabon,
Guisguis, and Uacon. Figure 2.1-1 shows
the geographical location of the Philippines
and the location of EMI project site. Two
barangays are candidate areas for locating
the Causeway — Barangay Naulo in Sta.
Cruz and Barangay Uacon in Candelaria.
The proposed constructions of a pier
jetty/causeway in both barangays will still
an option of the company. Once the
confirmation of the additional reserves in
the area located at the southern part
(Barangay Uacon, Candelaria) and at the
northern part (Barangay Naulo, Sta. Cruz)
will be established then the company will

Figure 2.1-1. Geographical

location of the Philippines and Sulu te |

location of ERAMEN project site : So ap ae
aS

ee

rvcisun |

—

Philippine
Sea

“LUZON

~ “segnTRAL LUZON

MALAYSIA

apply for another environmental compliance certificate and permit for the construction of the said
structures. For the meantime, the company will be utilizing the Acoje pier through the Municipality of Sta.

7 of 75
Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

Cruz. The MPSA claim as shown in Figure 2.1-2 consists of 9 blocks covering a total area of 4,619.6869 ha.
Geographic coordinates of the blocked ore resources are detailed in Annex 1. Mining will be conducted in
two (2) blocks, Blocks 5 and 7. The remaining seven (7) blocks will be further explored to identify potential
ore resource for the project.

«BLOCK 1 fy

BLOCK 9 7 BLOCK 4
Y ‘ *

1 MBALES CHRO:
a BLOCK 8 INING COMPA!

Yan

LEGEND : (2) Contour Interval @ 20 m me Acoje Haul/Exisitng Road

Ee] Mining Claim RiveriCreeks

Figure 2.1-2. Delineated MPSA Boundaries of the EMI project site

8 0f75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

2.1.2 Estimated Capital Expenditure

The estimated capital expenditure of the project is PHP 112,288,314.00 or PhP 112.28M which will take
care of the labor costs, fuel, lubricants, spare parts, among others and administrative expenses at the Head
Office. Below is the breakdown of the capital expenditure:

Table 2.1-1. Summary of Capital Expenditure (CAPEX) _

_Summary of CAPEX (PHP) ' Year 0
Laboratory Equipment 6,600,000.00
Office Equipment 9,181,755.00

Land Clearing and Site Preparation 550, 000. 00

“Service Vehicle 10, 000, 000. 00

| Office Furniture

~ 10,000,000.00

: 600,000.00
11,000,000.00
: 2,500,000.00

"Survey Equipment

_Infrastructure (Civil Works)

| Laboratory Building

Mobilization

660,000.00

Road Construction

13,200,000.00
9,020,000.00

Settling Ponds Construction |

Environmental Management 499,866. 00
| Working Capital : a ee [ ae 37, 476, 693.00 Ss
Py es oS se SS Bl 000, 000. 00 =

| “TOTAL (PHP) ee 112,288,314.00

Out of the estimated total capital expenditure of the project at PhP 356.6M/PHP 112,288,314.00 or PhP
112.28M, about PHP 50.00M will be earmarked for initial capital investment to mobilize the project. Details
on Capital Investment are shown in Table 2.1-2.

Cost (PHP)

___Table 2.1-2. Breakdown of Initial Capital Investment

Particulars

Bulldings/Structures

35,929,275.00

Survey Eaulpment

Analytical Ghee) EqUIpmenis

|
Ean 5 owed:

Office Equipment and Fixtures

Environmental Moro rng Equipment

OEY

csnipsigen

6,324,000.00

“1,917,600.00

5,265,749. wy

50,036,624. oor

Total operating expenditure for the 12-year mine life is estimated at PHP 203.93M where the direct mining
cost representing waste stripping, ore mining, processing (Drying and Ore Blending), and ship loading is
PHP 156.0M. One percent (1%) of Direct Mining Cost computed at PHP 1.56M goes to the Social
Development Management Program.

9 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

However, the SDMP budget projected in this program is a conservative estimate and figures will vary during
actual operation. EMI may allocate a budget beyond what is mandated by the law for the SDMP. As far as
social progress and development is concerned for the host communities, the 1% of direct mining costs
provides only a reference of the minimum financial package for the communities in the form of livelihood
assistance, health and education programs, and priority community infrastructures.

Table 2.1-3. Summary of Operating Costs _

Particulars Cost (PHP)

Direct Mining Costs 156,000,000.00

Social Development Management (1% of Direct Mining Costs) : 1,560,000.00
Road MmainterRence’ : 4,933,168.00
Environmental Management 8,546,080.00
Laboratory c : Ai 1,705,610.00
Administration > 19,559,328.00
Depreciation 11,631,518.00

: = TOTAL : 203,935,704.00

2.1.3 Minerals (type to be mined)

Generally, the type of mineral to be mined is nickeliferous laterite deposits with 1.70% nickel and 0.039%
cobalt. In addition to the nickel and cobalt, there is also potential for chromite as well as for platinum
group of metals within the MPSA area of EMI.

2.1.4 Mining Method

The mining method is dictated by the nature of the occurrence of laterite that contains the ore. Although
the mining method falls under the open pit mining category, the actual mining method to be employed is
appropriately termed “contour mining”, where the laterite is extracted following the contour or
topography of the area.

In traditional mining, the usual method is to open as large a mining area as possible and to defer mine
rehabilitation until the ores are fully depleted. Consistent with its ethos on sound environmental
management, EMI will employ a contour mining program simultaneous with progressive site rehabilitation.
The working/mining area at any one pit during the active operation would be 6.25 hectares. The maximum
depth of the mine, until it will reach the mineable ore. The mining cost/ton is about PhP 226/ton.

EMI will develop manageable parcels of area for mining to which a progressive rehabilitation program
follows immediately after the parcel is mined out, thus, limiting the effect of ground disturbance which will
also reduce erosion and sedimentation. The immediate and proper restoration of vegetation will allow
repopulation of wildlife aside from improved visual aesthetics.

10 of 75

Environmental Protection and Enhancement Program

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Sta. Cruz and Candelaria, Zambales

250 m_

250 m

HYDRAULIC
EXCAVATOR

INTERMEDIATE BENCH - SAPROLITE MINING

ALL WHEEL DRIVE

STAGE 1 .
ED DUMP:

TRUCK

Ideal Mining Sequence — Plan View

11 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

LEGEND

MBE Overburden / Waste stripping

IBN Dumped Overburden

BB Limonte

Intermediate Bench Saprolite

BBB Lower Bench Saprolite

Wma Backfilled & Rehabilitated Ares
Bedrock

Ideal Mining Sequence - Section View

Design Parameters:

e= Batter angle 745°
a = Pit-slope (inter-bench) angles :70°
n= Bench height (from plan view) 13m
c¢ = Berm width :3m
= Road Width 220m

Mine Facilities

After the issuance of the ECC and mining permit to EMI, construction of mining infrastructures will
commence, i.e., assay laboratory, mechanical shop, training center, clinic, nursery and other relevant
mining structures that will be used during the operational phase of the project. Additional earthworks may
be carried out for the widening of the road networks and construction of a pier jetty at Barangay Naulo or
Barangay Uacon.

The proposed constructions of a pier jetty/causeway in both barangays will still an option of the company.
Once the confirmation of the additional reserves in the area located at the southern part (Barangay Uacon,
Candelaria) and at the northern part (Barangay Naulo, Sta. Cruz) will be established then the company will
apply for another environmental compliance certificate and permit for the construction of the said
structures. For the meantime, the company will be utilizing the Acoje pier through the Municipality of Sta.
Cruz.

Earthworks and Road Works
Haul Roads

A total of 35.7 km of a 16-meter width haul road will be improved and developed for the project. This
includes the existing 14.0 kilometer Acoje Road that will be widened, improved and maintained.

12 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales
i In-Pit = 21.7 km
« Acoje Main Road = 14.00 km

Drainage Canals

Establishment of a good drainage system is another important factor for smooth mining operations,
especially during the wet season. This will likewise mitigate erosion and siltation concerns in nearby water
bodies.

Concrete rip-rapped and open simple channels will be constructed by EMI during its operations. This will
include about 8.70 km and 13.0 km of road drainage canals within the vicinity and periphery of the South &
North Block mining areas, with a dimension of 1.0 meter at the top and 0.5 at the bottom and a depth 0.75
of meter. Such structures were defined to divert runoff so as to minimize siltation and contamination at
water bodies and ore stockpiles.

a North Blocks Drainage System = 8.70 km
. South Blocks Drainage System = 13.0 km
Settling Ponds

Prior to mining operation, two (2) settling ponds will be constructed at strategic locations. The design of
the proposed settling ponds will take into account factors of stability, holding capacity, strength of
foundation materials to withstand intense ground movement. Basic information on the design of the
settling ponds is described as follows:

Design Parameters:

. Top of Dike = 8.0m

. Slope ratio of dike = 1: 2 (downstream and upstream)
. Height of dam = 8.0 meters (height of dam)
North Settling Pond = 3.00 ha.

. 210,000 m’ (Impounding Cap.)

. 200.00 mas! (top dike elevation)

. 192.00 masl (bottom elevation)

South Settling Pond = 3.00 ha.

. 210,000 m’ (impounding Cap.)

. 190.00 mas! (top dike elevation)

. 182.00 masl (bottom elevation)

The drainage from the mining pit particularly along the haul roads will pass to the different silt traps before
it will drain to the series of settling ponds. The size and capacity of these siltation ponds varies with the
expected volume of water coming into it. The settling ponds will be constructed along the perimeter of the
disturbed areas. These ponds and silt traps will be inspected regularly and desilted as necessary to remove
the deposited silt and ensure its desilting capacity. Desilted silts from silts traps and ponds will be sampled.
Normally, these silts have high nickel content and will be blended with the ore for shipment. Silt with low
nickel content shall be stockpiled and may be used as backfilling materials for rehabilitation.

The settling ponds were designed taking into account its carrying capacity to handle maximum
precipitation and stability. To augment silt ponds in order that clear water is discharged into natural
waterways, silt dams/traps even back-up settling ponds were built on strategic areas. These silt traps/dams

13 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

would contain silts not contained by siltation ponds. Also additional settling ponds will be constructed once
the confirmation of additional reserves in the area will be established.

Both settling ponds will be monitored and maintained to ensure its holding capacity. EMI personnel will
periodically monitor the settling ponds. It will be inspected prior the onset of the rainy season or the arrival
of a typhoon. During and after heavy downpour and/or typhoon, EMI will regularly monitor the settling
ponds to assess its condition and efficiency. A parallel monitoring will also be conducted by the MMT on
said silt ponds.

Removal of silt and other materials in the settling ponds will be made regularly, to ensure its intended
holding capacity. However, regardless of its current capacity, settling ponds will be desilted prior to the
onset of the rainy season and prior to the arrival of a typhoon in the area. The nickel laterite and ores taken
out in the settling ponds will be assayed for its grade. Should the grade passes the cut-off, it will be blended
with the ore in the stockyard - otherwise, it will be hauled to the waste dump.

Run of Mine Pad
Ore Stockyards and Pier yards
Two ore stockyards will be established prior to the implementation of the project. These structures will be

constructed within the vicinity of the mining area to minimize hauling distance and time hauling distance,
at a maximum of 2.0 kilometers from the farthest mining area described as follows:

. North Ore Stockyard
. South Ore Stockyard

15.0 hectares
11.0 hectares

A Pier yard covering an area of about 5.0 ha will also be established during the project. The Pier yard shall
accommodate ore materials ready for shipment.

Surface elevation of the stockpile area will be designed to effectively divert runoff towards the drainage
channel purposely established at the flank, leading to the settling ponds.

Construction of Support Facilities

To achieve the company’s desired production, adequate office and operational facilities must be
constructed. These are:

Structure | Area (hectares)
| Ore Guemtte 2 | = 26.0 2)
| Waste Dump Area = 20 =
| “Office buildings : e Bae ; 0.25 : eee |
Motor pool / ME Shop = - 0.25
Bunkhouses & Recreational Facility | < 0.03 Pes
Fea Sle. Se
| eee =| 5.00
eS "Total = ¥ oeaas e |

14 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

Stripping of Overburden and Stockpiling
Overburden Stockyards

The selection of waste dump area selection is likewise a critical factor considered in the mine design,
development and equipment selection since it affects the production cycle of the operation. To minimize
hauling distance of waste materials, two (2) waste dump areas will be developed, one in the South and
North area.

The South waste dump covers an area of about 11 ha. and is located approximately 400-meter long haul
road west of the mining area within the coordinates 395,840E, Northing 1,736,452N.

The North Overburden Stockyard likewise covers an area of about 11 ha. with a distance of 500-meter long
haul road north of the mining area located within the following coordinates 379,000E and 1,741,000N. The
North Overburden Stockyard is designed to accommodate the projected increase of overburden materials
based on the potential reserves of the area that need to be explored with detailed infill drilling data.

Since mining operation will be in parcels, progressive rehabilitation will be followed and implemented. This
means that after fully mining-out a particular mine parcels, rehabilitation follows immediately. Earth
materials hauled to overburden stockyards will be used to physically rehabilitate the area, thus the holding
capacity and even the proposed maximum height of the said stockyards will not be maximized or reached.

Calculation of the capacity of each dumpsite was computed using the following design parameters:

Soil Material Swell Factor = 1.35
Tonnage Factor = 1.10 metric tons/cubic meter
Method of Calculation = End-Area Method from Cross-sections

South Overburden Stockyard

Top elevation = 560.0 masl.

Bottom elevation = 350.0 m asl.

Berm Height = 10.0 meters

Berm Width = 20.0 meters

Berm Slope = 42-45 degrees (Backfill Material Angle of Repose)
Waste Dump Slope = 25 degrees

Capacity = 5,000,000.00 metric tons

Area occupied = 11.00 hectares

North Overburden Stockyard

Top elevation = 300.0 m asl.

Bottom elevation = 140.0 masl.

Berm Height = 10.0 meters

Berm Width = 30.0 meters

Berm Slope = 42-45 degrees (Backfill Material Angle of Repose)
Waste Dump Slope = 25 degrees

Capacity = 4,500,000.00 metric tons

Area occupied = 11.0 hectares

Location of these dumpsites was chosen after careful evaluation of drilling data and proximity to the
mining areas. Safety and environmental factors we also considered like water runoff during heavy
downpour that may result to liquefaction of the structure and sedimentation problems downstream.
Drainage channels will be established to redirect the runoff away from the dumpsites and stockyards and
towards the assigned settling pond in the area.

15 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

The overburden will be used for rehabilitation of mined-out areas. Additional materials will be sourced
from the top soils in the same areas which were scraped and scrubbed prior to mining operation. These
materials were set aside to designated areas for later use in rehabilitation works. No additional material
will be sourced outside the MPSA area since the volume of the overburden will be sufficient to rehabilitate
the mined out areas.

Design of the Causeway

A Causeway is proposed to be constructed either at Bgy. Uacon in Candelaria or Barangay Naulo in Sta. Cruz
as an alternative to Acoje Pier. The perimeter of the Causeway will be provided with mixed aggregate
materials to serve as a barrier (buffer-berm) to prevent discoloration or siltation of the coastal waters that
may result from accidental mass wasting of the stockpiles. The perimeter will also be tilted at the flank to
divert runoff away from the seaside toward the sumps constructed onshore. These sumps will also collect
runoffs coming from the road above the Causeway.

The proposed constructions of a pier jetty/causeway in both barangays will still an option of the company.
Once the confirmation of the additional reserves in the area located at the southern part (Barangay Uacon,
Candelaria) and at the northern part (Barangay Naulo, Sta. Cruz) will be established then the company will
apply for another environmental compliance certificate and permit for the construction of the said
structures. For the meantime, the company will be utilizing the Acoje pier through the Municipality of Sta.
Cruz.

Stockpiling at the Pier Yard

A week before the shipment schedule, ores will be temporarily stockpiled at the pier yard. A 50,000 WMT
shipment, will take about 4.5 days of materials hauling to and fro the mine stockyard and the pier
stockyard. During successive shipments, ores are directly hauled and loaded into barges. The desired
moisture content of ores for shipment is 35%. To maintain this moisture level, ore stockpiles will be
covered with broad canvass sheets to prevent saturation during rainy days and minimize dust generation
during dry months.

2.1.5 Estimated Production

The projected annual production of EMI ranges between 600,000 — 1.5 million WMT of nickel silicate ores.
The computed waste to ore ratio is 1.44:1.0

2.1.6 Ore Process

The company intends to ship the ore directly to the buyer. However to fulfill the required shipment grade,
may have to process the ore by grade quality control through crushing, screening, blending and as well as
drying to reduce the moisture content.

To achieve the proper ore blending, saprolite ores will be crushed using manual breaking.

Direct shipping of Nickel ore requires no processing except beneficiation by manual breaking before
shipment. The ore may need to be dried in windrows at the stockyard to reduce the moisture content to a
suitable content prior to shipping.

The ore will be loaded on 25T dump trucks and hauled to designated stockpile areas at the mine site or at
the pier stockyard. The dump trucks will operate uncovered on roads within the mine areas and will be
sheeted on mine haul roads during hauling to the stockyard and eventually to the pier.

16 of 75

Environmental Protection ai

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
ind Enhancement Program Sta. Cruz and Candelaria, Zambales

2.1.7. Proposed Mine Li

ife (years)

The initial mining activities will be conducted at Block 5 and Block 7 with both blocks operated for a period
of 12 years. Life of mine will depend on the confirmation of additional ore resource which is yet to be

established.

2.2 MINERAL RESERVES / RESOURCES

Table 2.2-1 shows the ore classification that will be adopted by EMI in establishing and identifying its ore
resources throughout the project’s mining operation.

Ore Classification

LFO (CHINA)
LGL
HFO

Based on this ore classificati

New Ore Classification

LFO

HGS

TOTAL

Table 2.2-2. Mineral Resource Estimate Using the Ore Cla

Table 2.2-1. Ore Classification
Grade Range

% Ni % Fe
0.8-1.20 | 245
R : : 12- 1.99 iF 220
: > 2.00 | 220
1.60 - 2.00 | <20
2.00 -2.19 | «20

Sais) si5220 wee "£20 i

ion, a mineral resource estimate is generated as shown below:

DMT (Million Tons) %Ni % Co
| Seo 0.94 “0.02
| i 5,32 ae : 1.46 0.08
age Ss 0.53 = 2.25 | ie 0.07
7.79 é aa) | 0.03
Pee ooh So @| eos 0.04
0.89 ae 2.45. eels 0.04
i A deeieee 0.05 |

16.08 1.72

EMI partially blocked probable ore reserves encompassing an area of about 212 hectares (Block 5 = 81 ha;

Block 7 = 131 ha). Estimated
% Fe (Table 2.2-3).

tonnage is 11,977,342.77 WMT with an average ore grade of 1.88 % Ni and 15.02

Table 2.2-3. Mineral Resource Estimate showing Grade and Stripping Ratio
Ore Grade Waste
Block 5 : See EET rae ee ee SR
DMT | WMT | Ni %Fe |§ %Co | DMT
PIT 10 101,849 156,691 1.88 18.84 0.09 114,861 1.13
PIT11 54,675 84,115 | 41.66 | 16.27 | 0.05 68,576 125)
PIT 12 94,363 145,173 fe 21:82 ' 15.08 0.06 170,628 1.81
17 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales
PIT13. «933,891 1,436,756 195 | 1278 | 020 | 1193011 | 128
PIT 14 129,026 198,502 133 | 921 | 0.03 151,825 1.18
PITIS «575,578 885,505 184 15.84 0.08. 564,846 0.98
PIT 16 149,659 230,244 «1.81 | 12:92 | 0.02 336,610 2.25
PIT 17 912,979 1404583 | 193 | 1286 0.19 1,816,140 1.99
PIT18.=—s«i181,955 279,930 197 | 1255 | 016 | 169,170 0.93
~ piTig “195,054 =| ~—-300,08 += 1819.79 | 0.02 | 194,246 1.00
PIT 20 ~ 170,795 262,762 «2.02 20.34~—«0.05 230,319 1.35
Subtotal 3,499,824 5,384,344 1.90 "13.66 021 | 5,010,233 1.43
Ore i Grade : Waste
Block 7 z aes = = = Zz SR
DMT WMT —%Ni_ | Fe © %4CO DMT
PITA 359,125 «| «552,500 | 1.73 | 1654 | 0.06 | 353,511 0.98
PIT2 93,285 143,515 1.66 | 1632 | 0.05 576,650 6.18
PIT3 420166 | = 646,410 +»«180 «1844 «0.06 404,604 0.96
pIT4é-—s«907,193.-—«)Ss«,305,681 = s1.84 = 14.97 0.08 ——«877,296 0.97
PITS | -—-'1,303,625 «| «(2,005,577 «188 «| «14.55 | 0.05 1,638,449 1.26
—-PIT6 283,845 436,685 180 1362 0.04 248,939 0.88
pT? 331,215 509,562 | 206 9.82 0.30 683,889 2.06
“pirg. | ~=—399,409=S«|~=Ss«iwaaa7s | (96 | 1230 | 021 | 1151378 | 2.88
PIT9 | Ss«187,586 =| = (288,594 =| 1.75 | (1493 | 003 | 304,471. «| «1.62
“Subtotal = 4,285,449. 6,592,999 | 186 1460 | 0.04 6,239,187 1.46
ee re
(summary) DMT | WMT  ——-%Ni_— Fe = KC DMT =
Block5 3,499,824 5,384,344 190 | 1366 | 011 | 5,010,233 | 1.43
| Block? «4,285,449 6,592,999 186 | 1460 0.04 6,239,187 1.46
Total / Avg. 7,785,273 11977343 188 | 14.18 0.04 11,249,419 1.44

There is a great possibility that additional ore reserves can be blocked at adjacent sites within the mining
claim since exploration to delineate additional ore reserves is still ongoing.

Out of 4,619.68 hectares, it is estimated that only 120.0 hectares will be disturbed by the project, which
translates only 3.11% of blocks 5 and 7. The remaining area will be further explored for potential resource.

2.3 ACCESS / TRANSPORTATION
2.3.1 Road (Preference and Alternates)
The mine site is about 5.5 hours travel from Manila via the Olongapo-Zambales National Road. A total of

35.7 km of a 16-meter width haul road will be improved and developed in the project. This includes the
existing 14.0 kilometers Acoje Road that will be widened and improved.

18 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales
In-Pit Roads

= Block 5 = 8.70 km

= Block 7 13.00 km

= Main Road (Acoje) 14.00 km

2.3.2 Air Access (origin and destination points)

The nearest airports to the project site are the Subic airport and Clark International Airport. The terrain of
the project does not make it possible to construct an airstrip at the site.

2.3.3 Shipping

EMI's causeway is proposed to be constructed either at Bgy. Uacon in Candelaria or Barangay Naulo in Sta.
Cruz as an alternative to Acoje Pier. The perimeter of the causeway will be provided with mixed aggregate
materials to serve as a barrier (buffer berm) to prevent the siltation of the coastal waters that may result
from accidental mass wasting of the stockpiles. The perimeter will also be tilted at the flank to divert runoff
away from the seaside toward the sumps constructed onshore. These sumps will also collect run-offs
coming from the road above the Causeway.

2.4 POWER SUPPLY

2.4.1 Requirements

Power requirement of the company will be supplied by the local electric company. A twenty four-hour
service is generally offered by the local electric cooperative.

Since the company will not construct a processing plant, only offices, housing and other structures that will
require electricity. The power requirement of the project will be supplied by Zambales Electric Company
(ZAMECO) through a 37.5 KVA distribution transformer. Standby portable generator sets will also be
provided in cases of power outage.

2.4.2 Supply Alternatives

In case of outages, an alternative power supply will be provided by a diesel powered 75 KVA generator set.

This can adequately supply power for office lightings, copier machine, computers, air conditioners, and the
Atomic Absorption Spectrophotometer (AAS) of the Assay Laboratory.

2.5 MINING EQUIPMENT
2.5.1 List of Mobile / Fixed Equipment
Table 2.5-1 shows the list of equipment and service vehicles to be used by the company.

Table 2.5-1. Summary of Equipment needed

Equipment Type No. of Units
‘3 == Conventional DTs 10 cu.m. cap. 51
% Articulated DTs 25T cap. 11
Hydraulic Excavators Track Excavators cap 1.2 cu.m. 6

19 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

Al Hydraulic Excavators (Track Loader cap 2.1 cu.m. a
ea) Crawler Tractor 5)
hn, Wheel Loader 3
Wim, Road Grader 2
Bo Sevice Vehicle (KIA, Strada, DELICA) 22
= Fuel Lorry 12 Kiloliter cap i
= Water Truck 12 Kiloliter cap. 4
ett, Pump Boat 2 tons cap. £

Below are the list of different processing equipment and various laboratory apparatus:

. 1 unit Mine Jaw Crusher
. 1 unit of Screen
. 1 unit Laboratory Crusher

Various Assay Laboratory equipment and material to be used consists of basic instrumentation, glassware,
and chemical reagents in its daily assay of the metal content of samples.

* Atomic Absorption Spectrophotometer = Pulverizer

* Titration apparatus * Analytical Balance

= Drying Oven * Laboratory Glassware
* Distilling Apparatus * Chemical reagents

2.6 Workforce Information
The manpower strength of the project during normal operation consists of 73 Staff and 566 Rank and
File/Contract Workers. Majority of the workforce will be sourced locally from the host or neighboring

communities of Sta. Cruz. Distribution of manpower per department is shown in Table 2.6-1.

Table 2.6-1. Manpower Requirements.

Department Staff RF/Contract Total
Mining Department 22 5 Ela 133
Mine Engineering/Geology Department 13 23 36
Heavy Equipment Department 7 252 259
Construction & Services Department eh 18 25
Administration Department 9 46 55
Socio-Environment, Sanitary & Health Department 6 16 22

20 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

Quality Control/Assay Lab 4 75 79

Office of the Resident Manager 1 1 2

Safety Department 4 24 28
TOTAL 73 566 639

President

Resident
Manager }
——_—]

Admin Mine and Mechanical and
Department Engineering Maintenance
mn Department Department

Sates) and Exploration and

Safety Engr. Geolboy

| Environmental Assay
MEPEO

Community Construction
COMREL

Figure 2.6-1. Table of Organization of EMI Minerals Incorporated

HSEC
Manager

a Bey
ba Sa eal ek
Forester / Botanist Safety Sociologist
Agriculturst Inspector
Contract Laborers || [| Contract Laborers x
Upsttd a for Land For Tree Planting / Comenanny
parator Preparation Maintenance

Figure 2.6-1.1 Health, Safety, Environment, Community (HSEC) Department Structure

21 of 75

Environmental Protection and Enhancement Program

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Sta. Cruz and Candelaria, Zambales

2.7. DEVELOPMENT SCHEDULE

Site construction/development shall commence immediately after the approval of this EPEP. The schedule of
activities is shown in Table 2.7-1.

1.

3

a5

wo

Table 2.7-1. Pre-Operation and Development Stage
Week

Activities
te 62 3} 42) 5 6 7

Equipment Mobilization
Access Road Improvement/Widening
Construction of Mine Facilities
Assay Laboratory
Mine Office, Warehouse, Mine Pit Office
Temporary Bunkhouse Structure
Motorpool/Mechanical Shop
Sample Preparation House
Sampling House
Mine Environmental Structures
Ore Stockyards/Beneficiation Area
Settling Ponds/Sumps (2 units)
Drainage System
Pier yard

Barging area/Causeway

. Extraction of Minerals

Stripping of Minerals
Ore Mining (Continuing)

Ore Stockpiling (Continuing)

8

9

Remarks

Continuing
Continuing

Continuing

22 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

3.0 ENVIRONMENTAL IMPACTS AND CONTROL

3.1 LAND RESOURCES

3.1.1 Acceptable Impacts

Since every mining activity will require removal of soil and rock materials, changes to land form are
unavoidable impacts. This will be most visible during extent of the project and will diminish nearing the
12th year of the operation. It is anticipated that earth moving and land deformation shall be a
consequential part of the mining method; therefore appropriate environmental mitigating measures shall
be implemented in conjunction with all the phases of the operation.

Haul Roads

A total of 35.0 km haul road with a 16-meter width will be developed in the project. This includes the
existing 14.0 kilometer Acoje Road that will be widened, improved and maintained.

= — In-Pit Roads

Block 5 = 8.70 km
Block 7 13.00 km
* — Acoje Haul Road = 14.00 km

Since vegetation will be removed and soils loosened during stripping of overburden and strip mining of
nickel laterite, accelerated erosion will take place. The low lying portions of the mining area could be silted
and may affect tributaries, creeks and the main drainage system in the area.

Active Mining Area

Both the local terrain and topsoil will be affected by the mining operation resulting to unavoidable change
in land form. The open pit operation shall be the most notable impact of the operation. The whole
dimension of the opening shall be based on the extent of the ore body with the pit limits extending farther
outward than the ore body. A technical approach to this extraction operation shall be taken up in the
succeeding control strategies.

Production benches are identified to pose the biggest impact to the environment as this phase will be the
most active area throughout the operation. Land deformation, noise, and dust generation are among the
environmental impacts identified during this phase.

The initial mining activities will be conducted at Block 5 and Block 7 with both blocks operating for a period
of twelve (12) years. However, mining activities, targets, and schedules will be adjusted upon the
confirmation of additional ore resources delineated in the exploration.

The stripped overburden will be temporarily pushed or dumped and compacted on depressions and flat
ground away from natural slopes. These waste materials will be used in future rehabilitation and
restoration of mined out areas. Removal of vegetation and stripping overburden shall be limited to
programmed areas to reduce its impact to the environment. Subsequently, ore stockpile area will be
prepared at the mine site and near the pier.

Table 3.1-1. Estimated Disturbed Area (Mine Pit Area)

Hectares

Mine Pit

23 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

Pit1 & 2 20.0
Pits &4 : 20.0
Fits oe "15.0 2
Pit 6 15.0
: Pit 7 : 15.0 3
Pit 8 : ; 10.0 : :
Pit9 = | aS 15.0
[ Pit 10 Tiny 6
: a “120.0 |

SUB-TOTAL

Mine Waste and Overburden Stockyards

The South waste dump is about 11ha and is designed to hold 5.0 M metric tons of materials. The North
waste dump is likewise 11ha but designed to hold 4.5 M.

Since mining operation will be in parcels, progressive rehabilitation will be followed and implemented. This
means that after fully mining-out a particular mine parcels, rehabilitation follows immediately. Earth
materials hauled to overburden stockyards will be used to physically rehabilitate the area, thus the holding
capacity and even the proposed maximum height of the said stockyards will not be maximized or reached.

Stockpiling at the Pier

Stockyard in the Pier area is about 5.0 ha. Its construction will involve minor earth movement.

Large volume of stripped materials and ores are piled in overburden stockyards and ore stockpiles at the
pier for ready shipment. The risk of soil erosion and surface runoff is high particularly during rainy season.
Runoff coming from these areas is heavily silted that will eventually end up in creeks and in bodies of
water, if not properly controlled or managed, increasing water turbidity and threatening aquatic life.
Constant sedimentation of water bodies may eventually cover and dry up the area, destroying its resident
biodiversity.

Siltation Ponds

Construction of siltation ponds will disturb approximately six (6) hectares. Development of the siltation
pond requires minimal earth movement mostly limited on embankment that would serve as catchment for

runoff sediments.
Siltation/settling ponds structures are primarily constructed as pollution control facilities, may still be a
possible source of water pollution. These structures impound large volume of runoff and silts. In the event

of dike failure, large volume of highly turbid water will flood the receiving water bodies causing
sedimentation and loss of aquatic habitat, thereby losing also marine/aquatic flora and fauna in the area.

Support Facilities

Support facilities such as Offices, Motorpool and Mechanical Shop, Staff quarters, recreational facilities,
parking, etc. will be erected on a combined area of 0.73ha.

3.1.2 Control Strategies

Within the project site, a dramatic change in topography is an unavoidable impact of the mining operation.
However, progressive rehabilitation of the mined-out areas using materials previously dumped to

24 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

overburden stockyards may partly restore the topography. Landform change will also be buffered by
delineation of buffer zone undertaken prior to earthmoving works. Mining in parcels will also be followed
by progressive rehabilitation. This means that after fully mining-out a particular mine parcel, rehabilitation
follows immediately. Earth materials hauled to overburden stockyards will be used to physically
rehabilitate the area, consistent with its natural landform whenever possible.

Rehabilitation activities will be implemented as follows:

¢  Allareas affected by the mining operations will be rehabilitated. These include all mining facilities
such as stockyards, access and haul roads, settling ponds, and mined-out mine pits;

*  Pre-revegetation activities such as re-contouring of land configuration, surface preparation, and
soil enrichment will be undertaken prior to actual planting;

© Local species when possible will be used to revegetate the mined-out areas.

While topographic modification is intrinsically unavoidable, the over-all landscape will have better
ecological and aesthetic appeal as a result of continuous reforestation activities alongside physical
rehabilitation of mined-out areas.

As part of the company’s control strategy, a nursery will be established within the disturb areas to sustain
production of seedlings for every planting season. It will cover an approximately 6,000 m’. It has a 30,000-
seedling capacity. Nursery facilities include an office, stockroom, hardening area, and germination shed.
The nursery will be maintained throughout the implementation of the final mine rehabilitation and
decommissioning of the area. Plan for satellite nursery/ies will be constructed, if the areas for
rehabilitation through reforestation will be too far from the main/central nursery.

3.1.2.1 Progressive Rehabilitation

EMI is committed to pursue the progressive rehabilitation of mined-out areas deemed no longer relevant
to its operation. Mined-out areas shall be backfilled, re contoured, and revegetated with fast growing and
possibly fruit-bearing trees adaptable to the condition. This will be maintained and monitored using the
allotted logistics for this program. In unstable slopes, appropriate grass species shall be introduced to
prevent erosion and siltation of natural waterways.

Tree planting shall be done during rainy season to increase the survival rate and lessen the maintenance
through watering. The aim of the vegetation cover to be introduced in the mined-out areas is to sustain
growth, slope stability, and prevent erosion.

The area scheduled for rehabilitation and tree planting will follow the sequence of mining. The mined out
area will be the subject of rehabilitation for the succeeding year. During the initial year, the focus of
revegetation is to establish buffer zones for the mine facilities particularly in Block 7. From year 1 to 7, all
mining activity will be conducted in Block 7 hence, from Year 1 to 8, progressive rehabilitation will be
focused in Block 7. From year 8 to 12, the mining activities will rehabilitation of mined out areas will be
focused on block 5.

Rehabilitation of mined-out areas will be conducted immediately once the mined-out area has been assessed
for other potential mineral deposit.

3.1.2.2 Rehabilitation Standard

Impact mitigation due to changes in the terrain will consist of regrading and revegetation as part of the
rehabilitation plan. Some permanent changes to the landscape will however occur. These include the
quarry area, waste dump area and stockpile area. Final regrading and revegetation will be performed in a
manner to blend the changed topography with the natural topography.

25 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

Soil loss will focus on control and prevention of erosion and sedimentation within local streams and
waterways. This will be accomplished by construction of diversion ditches to minimize surface runoff
contact with disturbed areas and construction of sediment ponds for treatment prior to discharge to the
natural creeks.

Rehabilitation using natural plants and vegetation will be performed both during and after mining
operations. A more detailed plan will be included in the Annual EPEP.

In all of these stages, EMI is contemplating setting up a small nursery in coordination with the Forest
Management Sector of the DENR for the possible seedlings to be raised adaptable in the area.

3.1.2.3 Rehabilitation Methods
The following procedures will be implemented by EMI:

1. Properly defining the slopes of the benches and the pit and see to it that they are stable and conform
to the mining plan.

2. Re-soiling of mined-out areas and if possible ripping of hard surface to allow plant roots to penetrate
for the necessary nutrients for its vigorous growth.

3. Top soil will be spread on the mined-out areas.

4. Slope stabilization of the pit that is not yet rehabilitated. All depressions resulting from the excavation
will be progressively backfilled with overburden materials and low grade materials from development
workings. The backfilled and leveled areas will be completely reforested.

5. Self-propagated trees and seedlings will be planted in the prepared areas. For forest tree species,
these will be planted at no less than 2 meters x 2 meters interval up to 8 meters x 8 meters maximum
interval depending on tree species and expert recommendations.

6. Planting of grasses, trees and fruit bearing trees on mined-out and rehabilitated areas. This activity and
determining the most suitable plant specie will be done in coordination with the Municipal
Environment and Natural Resources Office, the PENR and CENR Offices.

7. Proper maintenance will be introduced on new plant trees, i.e. - the application of necessary quality
and quantity of fertilizers, soil conditioning, watering of sapling, possibly spraying of insecticides and
weeding of undesirable grasses.

8. Care and maintenance for newly planted trees will be sustained for two (2) years or until their survival
rates are high.

9. Defining the drainage system

10. A buffer zone along the perimeters of support mine structures (i.e. stockyards, siltation ponds, etc.)
and on the perimeter of the active mine areas will be established. These buffer zones will be from 10-
20 meters.

3.1.2.3.1  Pre-mining Preparation

Pre-mining preparation will consist of two primary activities; topsoil management and establishment of a
nursery. These two activities will also continue throughout the mining operations.

For the purposes of rehabilitation, “topsoil” is defined as that part of the soil profile that provides a
suitable medium for plant establishment and growth. It may include several recognizable soil horizons
overlying bedrock.

Where an adequate thickness of topsoil exists within areas to be excavated or covered with waste rock
and, where slopes allow for safe excavation and transport, the topsoil will be removed, set aside and
eventually spread on disturbed areas to assist in rehabilitation. Should the schedule allow, the topsoil
removed from one area will be immediately pushed on the adjacent mined-out area. This will ensure
maximum viability of the seed stocks contained in the soil. In some circumstances, however, suitable areas
will not be available to accept newly removed topsoil. In these cases, the soil will be stockpiled until such
time as suitable areas become available for rehabilitation.

26 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

Stockpiling of soils will be done in designated areas and protected from mixing with unsuitable materials.
Criteria associated with topsoil stockpiling are as follows:

Dump in low mounds not more than 2 m in height.

i Revegetate the stockpile to protect the soil from erosion.

* Locate stockpiles where they will not be disturbed by future mining activities.
ci Strip topsoil only when moist or dry and not wet.

Areas designated for topsoil management will be dependent on construction activities and scheduling.
These will be identified within the Annual EPEP.

To ensure a higher degree of success in revegetation, young plants will be raised first in nursery conditions.
The nursery will be the center for project revegetation and rehabilitation activities. Objectives of the
nursery will be to provide seedlings and seeds for transplanting, experimentation/evaluation of planting
techniques, and selection of the most appropriate revegetation species. Establishment of a nursery is
planned prior to initiation of full scale mining operations.

Mindoro Pine saplings that will be encountered in areas to be mined or disturb will be balled and brought
to the nursery for replanting on designated areas.

12.32) Final Land form Design

Prior to final rehabilitation, a land use plan will be prepared for the claim block area and disturbed lands.
This will be done in conjunction with Local Government Units and Non Local Government Units. Items to be
determined will include which roads will remain, removal of all or selected buildings and equipment, and
overall watershed management. There are no plans for residential, commercial or recreational
development.

The mine site will level at a certain elevation capable of sustaining life in the environment similar to its
original use. The final landform will have a slightly sloping ground within a series of planned benches. The
area will be used for agro-forestry or agro-industrial areas capable of generating enough income in
replacement for the present benefits.

Trees and appropriate grass species will be introduced in slopes perceived to be susceptible to erosion.
Structures, buildings utilities and other facilities will be removed.

3.1.2.3.3 Surface Preparation

All disturbed areas will require some form of preparatory activities prior to revegetation. These will vary
depending on the configuration, topography, accessibility and land use of the area to be rehabilitated as
well as the particular phase of activities; construction, operation and closure. A critical aspect to surface
preparation is the slope of the ground surface of stockpile and mining area. Slopes steeper than 2.5
horizontal to 1 vertical are especially susceptible to erosion.

Newly planted vegetation on these slopes will be subject to loss by erosion. Wherever possible, benching
will be performed to limit the area of steep slopes and maximize the area of flat or gently sloping surfaces.
Final benching parameters and procedures will depend on geotechnical considerations and physical
configurations of the disturbed area. The waste stockpile and the mining areas will be the primary
disturbed areas subject to benching. For those slopes that cannot be benched, modified slope control
methods will be used. These consist of constructing small width terraces across the slopes and/or
placement of logs perpendicular to the slope at intervals up and down the slope face. For those areas with
steeply sloping faces or areas subject to excessive erosion, a surface net consisting of woven abaca fibers
or coco coir may also be used. This net will be staked to the surface and reclamation vegetation will be
planted within the net spaces. The net will reduce soil loss thereby allowing the root system to become

27 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

established and protect the surface from erosion. The netting material will degrade over time and will
provide a mulch and nutrient source for the individual plants.

Wattling techniques will also be used for stabilization of steep slopes. This Best Mining Practice consists of
interweaving live bamboo or rattan into a mat or crib structure and filling the spaces with topsoil and
vegetation. As the material degrades, it provides a mulch and nutrient source much like the abaca net.

Gabions also provide a means for erosion control and soil stability. Wire cages are filled with rock and soil
and placed on steep slopes. Acting like a small flexible soil retaining wall, the gabions will support
vegetative growth eventually blending into the natural landscape.

3.1.2.3.4 Revegetation Method

After mining, the mined-out area will be immediately re-vegetated. Slopes that are susceptible to erosion
will be planted with grasses adaptable to the area. Fruit-bearing trees will also be introduced to become
useful to the economic projections. Indigenous forest trees to be propagated in the nursery will also be
introduced in some barren areas to necessitate the vegetation cover.

3.1.2.3.5 9 Maintenance

The designated Mine Environmental Protection and Enhancement Office (MEPEO) of EMI shall be
responsible for the care and maintenance of the planted trees and the nursery. Regular and periodic
inspection of planted trees and other species shall be included in the program. In addition, maintenance of
nursery will also be properly undertaken to meet the seedling requirements of EMI annually.

Location of species to be planted is also an important factor. Recent practices have recommended
separation of species to prevent large scale destruction by pest or disease. For benched or terraced areas, a
single primary species should be planted on one bench while a different primary species is planted on a
different bench.

Plant species to be used in rehabilitation depend upon the location of the terrain to be rehabilitated rather
than on the phase of the project. The species designated for rehabilitation use and experimentation are all
native or naturalized to the project locality. They may be chosen primarily on the basis of abundance and
occurrence in a relatively wide range of sites. Such species are expected to have wider ecological
tolerances than many other species found in the project area. Some species have been widely observed to
colonize disturbed areas (tree fall gaps, logged areas, and landslide clearings), and these will be used to
establish a rapid vegetation cover. However, these colonizing species are small, relatively short-lived herbs,
shrubs or trees. In order to restore the original forest structure and species composition, longer-lived
species that compose the majority of the present mature forest canopy will also be planted.

3.2 WATER RESOURCES

Impacts associated with the Water Resources of the area focus on changes in the drainage patterns,
changes in water yield of the affected watersheds and potential water quality degradation. All these
potential impacts are common to mining projects and can be mitigated and controlled.

The major potential impact of mining operation on water quality of both surface and marine waters is
siltation or increase in the mount of suspended solids (fine silt materials) that are harmful to aquatic life.
The magnitude of the impact is highly perceptible since receiving water bodies experience turbidity in the
event of a heavy downpour. The operation phase consists of a flurry of activities such clearing, stripping
and mining, hauling, piling and hauling of ores to foreign vessel. More areas will be opened up for mining
just to meet the annual target. Additional construction and establishment of mine facilities may occur
during operation phase which will involve additional earth movement and ground clearings. These
activities if not properly managed will further magnify surface runoff, increase water turbidity and
sedimentation of water bodies.

28 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

The Nayom-Bayto River Irrigation System will not be affected since it is located downstream of the mining
operation. The company will construct different silt traps and settling ponds along the strategic locations.
These traps and ponds will effectively trap storm water runoff from areas that were already stripped for
mining. Creeks that also drains storm water runoff from the surrounding areas will be constructed and
equipped with a silt filter to reduce the amount of silts emptying into the creek. Areas around the creek will
also be planted with grasses and other vegetative cover to increase the filter of the creek vicinity.

3.2.1 Acceptable Impacts

Mining will certainly affect the eco-system within the area. It will enhance erosion of the overlying soil
during heavy rains. The removal of vegetation will certainly affect the permeability of soil resulting to
erosion. Under a worst-case storm scenario, the following conditions can influence the resulting storm
water runoff. These include:

= High intensity rainfall will generally produce a greater peak discharge than a rainfall that occurs over a
longer time period.

= Highly porous or permeable soils that can rapidly infiltrate rainfall generally produce less runoff
volume than soils with more restrictive infiltration.

= Dense vegetation such as woodland intercepts and help infiltrate rainfall, thereby reducing runoff
volumes and rates.

* Conversely, impervious areas such as roadways and rooftops prevent infiltration and increase runoff
volumes and rates.

= Increased slope gradients will have shorter times of concentration and will have higher peak runoff
rates than those with lesser slope gradients.

Mine Site and Overburden Stockyards

One of the prominent adverse impacts on water resources resulting from mining operation is siltation
especially during rainy season. Materials extracted associated with silts could easily be transported by
water which could cause massive siltation when not properly addressed. Likewise, ore materials within the
stockpile area could undergo potential liquefaction.

Manual Crushing and Ore Stockyard

The construction and operation of the ore stockyard will cause disturbance of the ground surface and
removal of any vegetation and these direct alterations of surface runoff will affect the hydrology of the
area. The construction will cause compaction of the area including the construction of the roads leading to
the site. These changes may lead to increased local runoff, increased soil erosion and changes in water
quality.

The impact of the construction of the facility on groundwater will be significant since the area will all be
heavily compacted although localized. Water infiltration in the area will be reduced significantly and
rainwater will run off directly to the canals and to the sea.

Wastes Generated by Elemental Analysis
Liquid wastes are derived from excess acids used in the elemental analyses of nickel, iron and cobalt, using

Ethylenediaminetetraacetic acid (EDTA) Titration and Atomic Absorption Spectrophotometry (AAS). These
wastes are classified as hazardous under RA 6969, namely:

= Sulfuric Acid = Hydrofluoric acid
= — Hydrochloric acid = Perchloric acid
= Nitric acid * Ammonium Hydroxide

«= Phosphoric acid

29 of 75

Remaining chemicals will be stored in a double-walled container van to avoid direct contact of its metallic
wall with the chemical vapour especially the acid vapor. The container van has concrete racks and footings
directly erected from the ground so that when the van deteriorates, the whole rack assembly will not be
affected. A water shower and faucet will be installed near the portal of the van to ensure water availability
in case of accidental spillages. Mounted at the outside wall will be a fire hydrant. The other hydrant will be
located inside the AAS room.

3.2.2 Control Strategies

Whenever possible, all water flowing from the disturbed areas will be directed into adequately-sized
settling ponds or sumps with adequate silt traps and decipitors or energy breaker. Any clean runoff from
areas above the disturbed areas will be directed around and away from the disturbed area via a network of
diversion canals.

The settling ponds were designed taking into account its carrying capacity to handle maximum
precipitation and stability. To augment silt ponds in order that clear water is discharged into natural
waterways, silt dams/traps even back-up settling ponds were built on strategic areas. These silt traps/dams
would contain silts not contained by siltation ponds. Also additional settling ponds will be constructed once
the confirmation of additional reserves in the area will be established.

Concrete rip-rapped and open simple channels will be constructed by EMI during operation. This will
include about 8.70 km and 13.0 km of road drainage canals within the vicinity and periphery of the South &
North Block mining areas, with a dimension of 1.0 m at the top, 0.5 m at the bottom and a depth of 0.75 m
(Fig. 3.2-1). Such structures were defined to divert runoff so as to minimize siltation and contamination at
water bodies and ore stockpiles.

» — North Blocks Drainage System = 8.70 km
* — South Blocks Drainage System 13.0 km

The design of the proposed settling ponds will take into account factors of stability, holding capacity,
strength of foundation materials to withstand earthquake at worst intensity levels recorded in the area.
Basic information on the design of the settling ponds is described as follows:

Design Parameters:

+ Top of Dike = 8.0m

* — Slope ratio of dike = 1:2 (downstream& upstream)

= Height of dam = 8.0 meters (height of dam)
North Settling Pond = 3.00 ha.

= 210,000 m? (Impounding Cap.)
= 200.00 mas! (top dike elevation)
= 192.00 mas! (bottom elevation)

South Settling Pond = 3.00 ha.
= 210,000 m? (impounding Cap.)
= 190.00 mas! (top dike elevation)
= 182.00 mas! (bottom elevation)

Eramen Minerals Inc.
‘ Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

TYPICAL DIKE

MAX. WATER LEVEL @ 1M FREEBOARD

a es eae ee

60M

| H STRIP SURFACE
Sar my OF VEGETATION
5M |

rs
r

‘SPILLWAY CANAL

, 1.00m i
ri es en GR

+

ry

0.80 M

Fig 3.2-1. Design of a typical dike and spillway canal
Surface Water Runoff and Erosion Control Strategies

It is necessary to construct an appropriate pond/dam as catchment for silt and wash out soil from the
surface of the laterite mining areas. This is to prevent these materials from reaching the Cabaluan River
drainage system and Sta. Cruz drainage basin. If these materials could not be counter-checked by the dam,
it would certainly affect the surface runoff of the river and might damage the bio-diversity within the
channel. In addition, siltation of the river would also decrease the river depth, thereby decreasing its load
capacity to accommodate flood waters.

Development of Waterways and Canals

This activity will involve the construction of canals/waterways in the mining claim areas. Concrete rip-
rapped and open simple channels will be constructed by EMI during operation. This will include about 8.70
km and 13.0 km of road drainage canals within the vicinity and periphery of the South & North Block
mining areas, with a dimension of 1.0 meter at the top and 0.5 m at the bottom and a depth of 0.75 m.
Such structures were defined to divert runoff so as to minimize siltation and contamination of water bodies
and ore stockpiles. Proper gradient of these canals/waterways shall be observed strictly with the
construction of silt-traps before reaching the Silt Ponds.

Within the mining claim, a temporary channel shall be enhanced to accommodate storm runoff, it should
be wide and deep enough to avoid soil and mine wastes erosion.

31 0f 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

To avoid problems during heavy rainfall, ditches and canals will be constructed at the toe of the benches in
the mining area. These canals and ditches will serve as catchments of fine debris and drainage in the
mining area.

Benches will be graded towards the ditches and canals to catch storm water surface runoff. All of these
canals will be directed towards the silt pond. Along the way downstream before reaching the silt pond,
energy dissipates and surface runoff will consist mostly of rocks. Ditches will be constructed to trap also
the silt and other debris.

Revegetation of Area

EMI is committed to pursue the progressive rehabilitation and revegetation of mined-out areas and areas
that are deemed no longer relevant to its operation. These areas shall be revegetated with fast growing
and possibly fruit-bearing trees adaptable to the area. This will be maintained and monitored using the
allotted resources and personnel assigned for this project. In unstable slopes, appropriate grass species
shall be introduced to prevent erosion and siltation of natural waterways.

Revegetation of areas will certainly enhance the ecological environment. It will also countercheck soil
erosion in the area that would cause siltation to the downstream Cabaluan River drainage system and Sta.
Cruz drainage basin.

Aside from the company’s plan to progressively reforest the area, EMI shall likewise regularly: (1) clear the
channel of soil, silt, and other debris; (2) remove boulders in the constricted portions of the creek; (3)
include in the Information and Education Campaign (IEC) the proper disposal of solid wastes.

Runoff water from the stockyard shall go into the series of settling ponds/traps. Silt will then settle at the
bottom of the ponds while the clear water at the top of the ponds at the last stage of the silting pond will
be reused for water recycling. Unused stored clear water at the last tank shall be allowed to discharge into
the receiving bodies of water or river system.

Silt materials will be regularly removed from the settling ponds using an backhoe excavator. The make-up
water will be transferred to the clear water tank to reduce losses of recycled water. The sludges/silts
removed from the settling ponds shall be stockpiled within the vicinity and may be used as earth filling
materials for road maintenance.

Adequate drainage systems shall be provided to ensure that runoff water coming from the stockyard shall
be diverted directly into the settling ponds to prevent direct discharges to river systems.

All acid wastes will be neutralized and treated with lime solution in the treatment tank to eliminate its
toxicity and makes its risk-free.

The septic tank will be constructed out of concrete materials with a dimension of 3mx1.5mx2m, with
two compartments, one for liquid wastes or acid solutions and the other for solid wastes. Solid wastes,

however, will be dumped in designated dumpsites in the mine site away from groundwater flow.

Process flow of waste generation is presented in the diagram below:

32 of 75

Environmental Protection and Enhancement Program

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

a

Ore Preparation

Solution Preparation

¥

Release of Gaseous Fumes

Digestion Chamber intone Air

SSS a
Washing of Apparatus with

Water

Disposal of Diluted Solution

. eee vee
All acid waste disposed will be

neutralized with lime solution at waste
tank

to waste Tank

3.3

3.3.1

NOISE

Acceptable Impacts

The operation of electricity generating units, heavy equipment, vehicles and the manual breaking of ore to
desired sizes within the mine site and pier jetty will naturally generate noise.

3.3.2

3.4.1

Control Strategies

Periodic maintenance of all earth moving equipment and vehicles such as greasing, reconditioning
and replacement of worn-out parts will be done. In addition, provision of a speed limit for the
haul trucks at the mine site and haul road going to pier will be implemented.

Limiting the activity hours of the pier-jetty at the time of low demand in supply. Likewise, periodic
maintenance of all motors in the motor pool and plant. Furthermore, the sealing-off of all crusher
motors to minimize the noise disturbance to the surrounding areas.

Planting of trees at the perimeter fence of the plant and pier jetty along the boundary line of the
premises to serve as sound barriers and to minimize the noise effect to the surrounding areas.
Periodic maintenance of powerhouse and pump and the sealing of all motors to minimize the
effect of noise disturbance.

Provision of ear muffs to workers at the plant site who are directly affected by the noise.

AIR QUALITY

Acceptable Impacts

Dust Generation

Generation of dust is expected during site preparation for all the infrastructure work and operation.
Specifically, this is expected to happen during the leveling, compacting of the land, extraction of the nickel
ores and hauling and equipment movement. Exposure to that could lead to serious health hazard.
Government standards measure the generation of dust as Total Suspended Particulates (TSP) and the
allowable or acceptable concentrations for such is 300 ug/Ncm TSP for an average of 1 hour at source.

33 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

Emission from Heavy Equipment

Another source of impact on air quality are those emanating from the emission of exhaust gases coming
from engines especially the diesel-powered equipment and machineries which normally run on diesel fuel,
either mobile or fixed. The most prominent substances hazardous to health are Sulfur Dioxide (SO2) and
Nitrogen Oxides (NOx). The allowable concentration standards at source set by the Government are 470
ug/Ncm or 0.18 ppm for SO2 and 375 ug/Ncm or 0.20 ppm for Nox.

Wastes Generated by Elemental Analysis

Gaseous wastes are derived from excess acids used in the elemental analyses of nickel, iron and cobalt
analysis, using Ethylenediaminetetraacetic acid (EDTA) Titration and Atomic Absorption Spectrophotometry
(AAS).

3.4.2 Control Strategies

Periodic maintenance and water spraying of all hauling routes shall be done especially during dry seasons
to minimize if not totally eradicate the generation of excessive dust due to the passing of hauling trucks.

Likewise, trucks loaded with ores shall be covered with canvass or plastic to prevent dust from escaping to
the atmosphere.

The regular maintenance of the haul roads and feeder roads will also reduce dust generation.

The speed of the vehicles involved in the hauling, transporting, stockpiling and loading will also be
regulated according to the vehicle’s specifications to minimize if not totally prevent the generation of
fugitive dusts.

EMI will use articulated dump trucks equipped with scrubbers that reduce gaseous emissions to near zero
levels. Additional dump trucks will be acquired in the future.

To safeguard the health of the workers in the pier, workers will be equipped with personal protective
equipment such as gas masks with the right filter to prevent inhalation of airborne dusts and gaseous
vehicular emissions.

Stockpiling of ore for long periods of time shall be minimized to avoid windblown fugitive dust.

Formulation and implementation a re-vegetation program along the perimeter of the causeway and
conducting of regular ambient air quality monitoring shall also control excessive dust generation.

The gaseous emissions or fumes from the electricity — generating units, vehicles and equipment can be
controlled through: the use of quality fuels, proper maintenance of these equipment and vehicles and
proper choice of equipment and vehicles. Periodic maintenance of all engines, either fixed or mobile, heavy
equipment and machineries to minimize occurrence of excessive exhaust gases coming from diesel-
powered engines and conducting of regular ambient air quality monitoring shall also be implemented.

Formulation and implementation a re-vegetation program along haul and access roads and conducting of
regular ambient air quality monitoring shall also control excessive emission of exhaust gases.

Gaseous fumes from the digestion chamber during sample extraction are released to the atmosphere via a
chimney about 20 ft tall to be installed over the digestion chamber, where blowers and exhaust fans are
also installed. The gaseous fumes will then mix with the atmosphere and will be dispersed by the prevailing
wind. Monitoring of air quality in the area will be regularly conducted.

34 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

3.5 | CONSERVATION VALUES
3.5.1 Acceptable Impacts
Flora Assessment

A terrestrial survey was conducted in portions of the mining claims, namely, in Block 5 and Block 7 at which
sites the active quarrying will be undertaken for a period of at least twelve (12) years starting from project
commencement. The sampling areas are located within the jurisdiction of Barangay Lucapon North, Sta.
Cruz, Zambales with a distance of about 25 kilometers from the Poblacion when traveling via dirt roads
leading to the former site of the Acoje mining area.

Generally, both Block 5 and Block 7 are characterized by secondary growth forest. Elevations range from
50 meter above sea level (masl) up to 400 masl. The area is mostly dominated by open grassland and
patches of dipterocarp, molave, pine, and mossy forest. Ravines are generally dried up tributaries
(intermittent) that serve as drainage to the area and leading to the main river, the Cabaluan River. Dense
vegetation are mostly found along the river banks of Cabaluan River in Block 5 and tributaries in Block 7
where less acidic soil is deposited during the process of erosion. The soil is generally ultramafic-rock
derived, which contains heavy metals with nickel as the most dominant mineral.

In Block 5, the overall vegetation is composed of patches of grassland with only a few number of tree
species thriving in the area due to the soil condition. The soil is generally red indicating high levels of acidity
and heavy metal content. The upper elevation is strewn with rocks and boulders on the upper slopes. The
water and rocks observed in the Cabaluan River are reddish to brownish in color indicative of the presence
of minerals such as nickel.

Block 7 is considerably larger than Block 5 and a larger portion is covered with grasses. Patches of trees
were observed to be less abundant compared to Block 5. There are two bisected corridors that run
perpendicularly to each other in the area. The first corridor is the main road that cuts the block from west
to east and the other is the perennial creek that cuts the block from south to north and feeds into the
Cabaluan River.

Fauna (Wildlife) Assessment

Field sampling was done to identify the wild vertebrate fauna in the area. The Rapid Biodiversity Appraisal
(PRBA) method was used to sample the area. A modified transect walk was conducted wherein species
were identified and listed using wildlife indicators such as sound and visuals, markings on the ground, fecal
droppings and nesting area. Avian fauna were identified and listed as they were encountered within a 10-
meter radius of the transect line. On the other hand, secondary data were obtained through various
websites in relation to previous studies conducted by the Survey Team within the Municipality of Sta. Cruz
and nearby communities.

Other related secondary information such as the municipal profile of Sta. Cruz, Zambales and other studies
conducted within and near the project area were also included in the report especially on flora and faunal
species with citation from the International Union for Conservation of Nature (IUCN), Convention on
International Trade in Endangered Species of Wild Fauna and Flora (CITES), and the DENR Administrative
Order 2004-15 Establishing the List of Threatened Species and their Categories and the List of other
Wildlife Species under the jurisdiction of DENR Pursuant to Republic Act No. 9147, otherwise known as the
Wildlife Resources Conservation and Protection Act of 2001.

Much of the fauna observed were in Block 7 where there is water readily available to them. In Block 5,
seldom did the team observe any fauna, even volant avian fauna. Birds observed in the area, mostly in
Block 7 are the Black-Napped Orioles (oriolus chinensis), the Common Coucal (Centropus sinensis), Yellow
vented bulbus (Pycnonotus goiaver), Zebra Dove (Geopelia striata), White Eyes (Zostrerops Montana),
Quails (Turnix sylvatica), Rials (Poliolimnas cinereus), and a Forest Wagtail (Dendronanthus indicus). Some

35 of 75

Eramen Minerals inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

of these bird species are endemic to the Philippines such as the White Eyes, the bulbuls, and the Coucals.
Other fauna observed were the Grass Lizards. These wildlife are important to the ecosystem since they
serve to distribute seeds of plants, provide nutrients through their droppings and keep pest populations.
under control.

Based on the secondary information, the upland forest of Sta. Cruz is abundant with mammalian species
such as Philippine Warty Pig (Sus philippensis), Philippine Brown Deer (Cervus marinus), and Philippine
Macaque (Macaca fascicularis). Among the reptile species that abound in the area are the Monitor Lizard
(varanus Salvador) and Reticulated Python (Python reticulates). However, they were not encountered by
the team during the field survey.

There were few springs/wells observed within the sampling area. However, the perennial creek bisecting
Block 7 has very clear water and harbors small fish indicating that the creek never runs dry even in the dry
season. However, the headwaters of the creek are found outside the block and farther into the mountains.
The creek feeds the Cabaluan River.

A complete listing of Flora Species recorded within the Mining Project is shown in Annex 4.

The matter of aesthetics is relatively difficult to measure or set standards for in the absence of any official
declaration by the National Museum or other institutions as to aesthetic, historical, cultural or tourism
values of the claimed area. The change in land configuration, the potential cutting of trees and vegetative
removal, the migration of fauna are some of the aesthetics and conservation attribution of the project.

3.5.2 Control Strategies

The rehabilitation program of EMI is divided into three schemes: (a) pre-revegetation, (b) revegetation and
(c) establishment of nursery.

1. Pre-Revegetation Method

Landform design shall consider the future land use of the area in accordance with the land use program of
the local government. This will be discussed further in the Decommissioning Plan to be submitted within 30
days after an ECC is issued. In terms of surface preparation before revegetation shall commence, the area
shall be backfilled using overburden materials previously stockpiled for this purpose. After backfilling, the
area will be graded to achieve a stable land configuration. Adequate drainage systems shall be constructed
around the periphery of the area to control soil erosion and water runoff.

After backfilling and the drainage system has been constructed, stakes shall be placed to serve as marks
according to the planting distance set.

2. Revegetation Method

Local species and other native species will be balled and replanted on target sites. A planting scheme of 3
mx 3m planting distance will be applied for all tree species. This will ensure that after two years of growth,
tree crowns will form a canopy and their root system will form a mesh enabling it to hold soil particles
more firmly. During planting, each seedling will be simultaneously fertilized with 100 g of complete
fertilizer to enhance soil fertility. Aloha trees are good windbreaks and possess a deep root system.
Mangiums, known to produce a large amount of leaf litter will hasten the organic enrichment of the soil.

3. Establishment of Nursery

To supplement the reforestation program of the company, EMI will partner with local NGOs and private
organizations. Species that will be used during reforestation of mined-out and bare areas include but are
not limited to Agoho, Mahogany, and mangium. Food plants for birds and fruit bats will also be planted
such as balite. Previous and ongoing researches by the Ecosystem Research and Development Bureau of

36 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

DENR on reforestation of mined-out areas will also be reviewed to determine the right propagation
method, correct planting procedures and exact planting site to achieve a high survival rate during
implementation. Fruit trees will be propagated also in the nursery that will be planted on richer ground or
along the creek banks. Fruit-bearing species that may be planted are nangka, santol, mangga and other
fruit trees that will thrive in lateritic soils. At a 3 m x 3 m planting distance, about 1,111 seedlings will be
planted in one hectare.

3.6 HERITAGE AND CULTURAL VALUES

3.6.1 Acceptable Levels of Impact

There is no known indigenous group in the area that might be affected by the operation. In terms of
assimilation of mixed cultural values brought about by the entry of hired workers, most of the local
workers are nearby residents of the project.

3.6.2 Control Strategies

Considering that most of the workers will be from the nearby areas, the problem in cultural tradition and
belief change is negligible.

3.7 SOCIAL ISSUES
3.7.1 Acceptable Levels of Impact
Even though the project and its existing operations has solicited approval from the affected community

and even on political level, this may tend to change in the future if the present operations are not carried
out properly especially in terms of the environmental issues.

3.7.2 Control Strategies
A. IEC Campaign

Information dissemination will be conducted in schools, affected communities and even in the municipal
and provincial level regarding the company’s operations, its program and plans for environmental
protection. In addition, economic benefits especially at the barangay level which includes the
establishment of community-based projects that will serve as additional source of livelihood for the
affected barangay, not only in terms of job opportunities, but also in terms of civic action and sport
oriented activities will be initiated. This will create an atmosphere of peaceful relationship with the
affected community.

B. Implementation of Environmental Management Plan

Implementation of all aspects of a good environmental management plan shall be strictly imposed by the
proponent.

C. Social Development and Management Plan (SDMP)

The submission of an SDMP to the Mines and Geosciences Bureau Regional Office No. 3 shall be
undertaken by the proponent.

Annex 2 is a Matrix of the Environmental Management Plan reflecting the identified environmental impacts
and the corresponding mitigating measures.

37 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

4.0 APPROACH AND SCOPE OF ENVIRONMENTAL MONITORING
PROGRAM

4.1 MONITORING

Monitoring, in one way or the other, determines the success of the program and plans of the company
when it comes to environmental protection and rehabilitation. It provides feedback on all programmed
activities and it allows the stakeholders to organize and make some changes of its rehabilitation program.
The monitoring program must include all the possible adverse impacts from the project sites to minimize
environmental impacts.

4.1.1 Land and Water
4.1.1.1 Significant Impacts to be Monitored
There are significant sources of environmental impacts that the proponent intend to address, to wit:

Stripping of overburden and stockpiling at the overburden stockyard area.
Stripping of nickel laterite horizon and hauling to ore stockyard.

Manual breaking of ore at the stockyard.

Hauling of ore to the stockpile area at the causeway.

Operation at the causeway.

Laboratory analysis.

DiGts Os slr

i. Parameters to be Monitored

The water quality within the project area and its periphery are in accordance with the government
standards. The company will ensure that thru the plans and programs in this EPEP/FMRDP that
contamination of the receiving water bodies will be avoided. Based on the environmental impact
assessment of the project area, the results of the quality of the water is within the DENR standard.

Accelerated erosion

Generation of siltation in receiving bodies of water
Generation of fugitive dust

Generation of emission from heavy equipment

Generation of noise due to mining operation and equipment
Vegetation loss

ye ae Sze Sf

ii. Purpose of Monitoring

Determine periodically the implementation of the Environmental Management Plan (EMP) and
Monitoring Program by the company through the Multipartite Monitoring Team (MMT).

iii. Monitoring methods

Ambient Air Quality Sampling
Water Quality Audit

Noise Level Audit

Audit of Environmental Mitigation

nae eh

iv. Monitoring locations
Please refer to Location Map of Environmental Monitoring Station.

v. Monitoring Frequency

38 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

The sampling or monitoring frequency is quarterly (i.e. four (4) times per annum). This includes sample
collection and laboratory analysis.

4.1.2 Noise

Noise is technically described in terms of sound level pressure expressed in decibels (dB). Noise that will be
associated with the project will be monitored based on the standards given in Table 4.1-2 and Table 4.1-3.

Table 4.1-2: Environmental quality standards for noise in general areas

Category Type Daytime Morning/ Evening Night time
a Within 100m from school sites, ‘ =

AA nursery schools, hospitals, and 50 dBA 45 40
a special home for the aged 3 x

A Residential areas 55 50 45
B Commercial areas 65 60 SS’
Cc Light industrial areas 70 65 60
D Heavy industrial areas 75 70 65

, 9a.m.- 5 a.m.-9 a.m. 10 p.m.-
Time
6p.m. 6p.m.-10p.m. Sa.m.

Source: Department of Environment and Natural Resources (DENR)

Table 4.1-3: Permissible noise exposure

Duration per day Sound Levels, Slow Response
8 hours : : 90 dBA
6 92
4 95
: 3) 97
2 ; S; < 100
LS) 102
1 105
Ee Ss = hee :
= oe 0.25 : ; ia Z “1s z

Source: Occupational Health and Safety Center (OHSC)
i, Parameters to be measured
Since operation will only be done during daytime, noise levels will be monitored during morning and
daytime. The results will be recorded in dBA in accordance with the environmental quality standards set by
the DENR.

ii. Purpose of Monitoring

The purpose of noise monitoring is as follows:

a. To determine the company’s compliance to the DENR Standard.
b. To determine possible improvement about the noise levels and pollution.
c To monitor collective noise level intensity.

39 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

iii. Monitoring Methods

The objective of monitoring is to determine the intensity of noise level from the processing plant and
quarry site. Methods to be applied are:

a. Use of noise meter
b. Field inspection
te Periodic sampling

iv. Monitoring Location

Noise will be monitored in the following:

a. At the source

b. 60, 120 and 240 meters radius from the source
c. Mine site

d, causeway site

v. Monitoring Frequency
a. Monthly
b. Quarterly

4.1.3 Air Quality
i. Parameters to be measured

Air quality is normally described in terms of concentration level of various types of air pollutants over a
certain area at any given time. The most common types of particulates are Total Suspended Particulate
(TSP), sulfur dioxide (SO2) and nitrogen dioxide (NO2), collectively known as the “Criteria” pollutants. The
limits for these criteria pollutants are set by the DENR National Ambient Air Quality Guidelines.

ii. Purpose of monitoring

The purpose of air quality monitoring includes:
a. To ensure compliance with the DENR air quality standard
b. To check the ambient air quality in the project
(cs To check the efficiency of the existing air quality control devise

iii. Monitoring method
a. Gravimetric method using high volume sampler

b. Installed air quality control device

iv. Monitoring location

a. causeway site

b. Mine site

ic Haulage road

d. Main entrance gate to the project
e Nearest residential areas

V. Monitoring frequency
Quarterly

4.1.4 Conservation Values
The activities under conservation will focus on vegetation and wildlife. Vegetation monitoring will entail

the recording of vegetation due to quarrying and an annual inventory of revegetation and rehabilitation
program.

40 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

i. Parameters to be measured

The parameters to be measured in conservation values include the following:
Changes in landform within the mine site

Aesthetic value of the area

Flora and fauna

Historical sites (if any)

Indigenous habitat of animals (if any)

gare

Purpose of monitoring
a. To know the level of acceptance of the project
b. To preserve and improve the ecological condition in the area
(2 To monitor the possible changes in flora and fauna in the project
d. To preserve the historical sites (if any)
e. To conserve the animal habitat (if any)

ii. Monitoring method

a. Delineation of different landforms in the project
4 Field inspection of the area

cs Survey of flora and fauna (annual inventory)

d. Delineation of historical site (if any)

Lg

Identification of local animal habitat (if any)

iv. Monitoring location

a. causeway site

b. Mine site

ic; Identified historical site (if any)
d. Animal habitat (if any)

v. Monitoring frequency
Quarterly

4.1.5 Heritage and Cultural Values

Even though there are no known indigenous groups in the area that might be affected by the operation,
monitoring shall also be implemented.

iy Parameters to be measured
a. Migration of influx of people in the area
. Population growth
c. Employment generation
Business establishment
Perception of the residents about the project

ea

ii. Purpose/s of monitoring
a. Get feedback on the public perception
b. The notion of changing values of people
c. The notion of cultural adaptation of people
d. To determine the awareness of people about the current development

Monitoring methods

a. Surveys / interviews

b. Observations and review of existing documents
c. Coordination with the LGU officials

41 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

iv. Monitoring locations
a. Host barangay
b. Adjacent barangays

v. Monitoring frequency
a. Host barangay — biannual
b. Adjacent barangays — annually

4.1.6 Social Issues

i. Parameters to be measured
a. Employment generated by the project
Propagation of business establishment
Livelihood projects extended to host affected community
Workers health and safety
IlInesses/sickness in the affected community

eaos

ii. Purpose of monitoring
a. To determine the acceptability of the operations in the barangay level and in the immediate
affected communities
b. To assess socio-economic impact of quarrying operation to host community
c. To determine the extent of services to be extended to the host community
d. To determine the possible effect of quarrying activities to the health of the people in the
affected community

iii. Monitoring methods
a. Surveys / interviews
b. Observations and review of existing documents
c. Coordination with the LGU officials

iv. Monitoring locations
a. Host barangay
b. Adjacent barangays

v. Monitoring frequency - biannual or annual basis

Annex 2 shows the environmental impacts and mitigating measures to be implemented by EMI. Annex 3
shows the Matrix of the Environmental Monitoring Plan representing the company’s proposed monitoring
plan with regard to the foreseen environmental adverse effects. The Table below summarizes the
monitoring plan.

Parameter tobe = courcag == =SCts«Meethodof foe Monitoring ee
Monitored | Monitoring i Frequency
Z i Station |
1. Accelerated Stripping Of | 1.Air Quality Refer to Quarterly Incorporated in
erosion Overburden | monitoring Location Map Basis the Monitoring
2. Generation of and 2. Water Quality of Trust Fund
Siltationon | Stockpilingat | Sampling Environmental | | (PHP150,000/
receiving | the Waste 3. Noise Level Monitoring | quarter)
bodies of Dump area Monitoring Station
water 4. Audit of
3. Generation of Stripping of | environmental |
fugitive dust. Nickel | mitigation
4. Generationof — Lateriteand | S.Visual |
42 of 75

Environmental Protection and Enhancement Program

Eramen Minerals Inc.

Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

emission
from heavy
equipment.

5. Generation of
noise due to
mining
operation and
equipment.

6. Vegetation
loss

1. Generation of
Siltation on
receiving
bodies of
water

2. Generation of
fugitive dust.

3. Generation of
emission from
heavy
equipment.

4. Generation of

noise due to

mining
operation and
equipment

1. Generation of
liquid waste
from acids.

2. Generation of

gaseous waste |

from analysis.

Socio-economic
effect of the
project

hauling to
Ore Stockyard

Manual
breaking of
Ore at the
Beneficiation
Plant

Hauling of
Ore to
Stockpile area
at the Pier-
Jetty

Operation of
Pier-Jetty

Laboratory
Analysis

Social Issues

inspection

monitoring
2. Water Quality
Sampling
| 3. Noise Level
Monitoring
4. Audit of

environmental
mitigation

5. Visual
inspection

“-LAir Quality

monitoring
2. Water Quality
Sampling

| 3. Audit of

environmental
mitigation

| 4.Visual

inspection

| Interviews with
| the affected

community/ies

Refer to Quarterly
Location Map Basis
of
Environmental
Monitoring
Station

Refer to Quarterly
Location Map Basis
of
Environmental
Monitoring |
Station.

Directly Quarterly
affected | Basis
community/ies

5.0 RESEARCH PROPOSAL AT THE MINE

The following are the research proposal of EMI.

1. Research on the best plant species that will best thrive in the disturbed areas

Incorporated in
the Monitoring
Trust Fund
(PHP150,000/
quarter)

Incorporated in
the Monitoring
Trust Fund
(PHP150,000/
quarter)

Incorporated in
the Monitoring
Trust Fund
(PHP150,000/
quarter)

A species survival study will be conducted in mined-out areas to identify the most suitable species
for revegetation. Species that will appear to survive in the laterite conditions and are drought-
tolerant are mountain agoho, and mangium etc., except the Mindoro pines. These fast-growing

species will be interspersed with native species to allow the survival of the latter

43 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Environmental Protection and Enhancement Program Sta. Cruz and Candelaria, Zambales

2. Research on reconverting idle lands into a reforestation project.

Microbial community structure of soils in areas to be mined (overburden) and those not affected
by mining will be investigated. These will study the characteristics of the soil quality and identify
what various indigenous and fast growing plantation species for reforestation will be planted

3. Research on the viability of uprooting Mindoro Pine trees and transferring it to other areas and
determine its effects on soil quality

4. Pitcher plant is common in laterite areas. It is present in nickel mines in the Province of Surigao,
Hinatuan islands, Dinagat Islands, etc. Nevertheless, a research on the transferring and
propagation of the pitcher plant will be conducted.

Since the Mindoro pine is dominant or endemic in the area, this study will focus mainly on the
probability of surviving Mindoro pine tree to non-mineable area or possible not in the lateritic
soils, while the other research pertaining to pitcher plants is to find out what will be the difference
between the soils from Surigao and Zambales considering that it has the same mineralogy.

6.0 TOTAL COST OF EPEP

To address the potential environmental impacts of this project, the proponent will allocate a total budget
of PHP 91,420,000.00, representing the budget for the Environmental Protection and Enhancement
Program for 12 years. On an annual basis, the Annual EPEP budget is PHP7,618,333.33. This exceed the
allotted 3-5% of the of the direct mining costs which is estimated at PHP 156M As required by law, 10% of
the total EPEP Budget automatically becomes the Rehabilitation Cash Fund or PHP 5,000,000.00, whichever
is lower.

Activity Annual Total Cost PHP

E Cost/Year (12 years)
Progressive Rehabilitation/Revegetation cost ae sles 1,200,000.00 7,200,000.00
Monitoring and Maintenance cost -
Water quality -
; “Physical : | = 100,000.00 41,200,000.00
chemical : ee : 100,000.00 | 1,200,000.00
Biological 100,000.00 1,200,000.00
Air Quality | | -
Dust : : : : a | : 100,000.00 | 1,200,000.00
"Gaseous Emission lee i 100,000.00 1,200,000.00
Noise 100,000.00 | 1,200,000.00
Workers Occupational Health and Safety | 250,000.00 3,000,000.00
Maintenance ofNursery ==sss—s—<=~<“‘~*s*S*S*SC«},000.00 3, 000,000.00
"Watering of Haul Roads re ee ee ee 600,000.00 7,200,000.00
Maintenance of Jetty Pier/Causeway | 150,000.00 1,800,000.00
Maintenance of 35km Haul Roads 600,000.00 7,200,000.00

Maintenance of Drainage Canals and Silt traps | 600,000.00 7,200,000.00
Maintenance of Drainage, Siltation Pond and Mining area | 600,000.00 7,200,000.00
44 of 75

Environmental Protection and Enhancement Program

Eramen Minerals Inc.

Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

Maintenance of Ore Stockyard
Maintenance of Waste Dump/ Overburden Stockpile Area
Maintenance of Laboratory
Maintenance of Mining Equipment
Maintenance of Pollution Control and Monitoring Equipment
Research component ee
MMT Monitoring Expense
SUB TOTAL

500,000.00
500,000.00
300,000.00
500,000.00
300,000.00

; 200,000.00
600,000.00
5,620,000.00

: °7,620,000.00

6,000,000.00
6,000,000.00
3,600,000.00
6,000,000.00
"3,600,000.00
2,400,000.00
7,200,000.00
67,440,000.00
91,420,000.00

45 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

FINAL MINE REHABILITATION AND
DECOMMISSIONING PLAN

46 of 75
Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

7.0 BACKGROUND INFORMATION

7.1 Detailed History of the Mining Operation and Implications for Mine Closures

The company has not started its development/mining operation in the entire MPSA area. However, it is a
fact that generally, mine closure will result to physical, social and economical impact if not programmed or
planned prior to cessation of the mine operation. History will tell that once a mine ceased operating, the
local communities and its surrounding environment are the ones adversely affected.

In the company’s mining closure scenario, the most affected will be the local inhabitants and business
establishments who would have already gained economically and considered well-off compared to
neighboring towns that do not have mining operations. As far as environment is concern, a minimal
implication is expected since majority of the rehabilitations are already implemented during the life of the
mine. If ever there is remaining disturbed land, it is considered only a small percentage of the total area
disturbed which consists mostly of mine facilities and structures which will be fully addressed during the
mine closure phase.

A simple community assessment was conducted pertaining to economic activity of the local inhabitants
and disclosed among others that majority of the inhabitants are not dependent in mining. Likewise, as per
interview conducted, most of the inhabitants, particularly those that had been previously employed in
Acoje Mine (now closed), realized that in due time, mining operation would come to an end. Hence, locals.
are aware of the implications once the mine operation comes to an end. Sta. Cruz town is generally an
agricultural with its vast track of land planted to rice, mangoes and vegetables. Likewise, its sea is abundant
with various marine animals making it a good fishing ground.

Hence, in the case of EMI, community will be able to thrive even after the life of the mining project.
Additionally, it is hereby emphasized that once the project start operating, EMI through its COMREL Officer
will continuously conduct community engagement such as capacity building seminars, etc. and implement
projects that would further enhance their capability to have self sustaining livelihood activities.

However, for this undertaking, EMI identified impact scenarios for local inhabitants / stakeholders during
closure period which as follows:

* Directly affected are the employed population due to loss of income from employment in the mines;

« Lower business activities in the locality and neighboring towns;

* Closure of several business establishments that have opened up during the mining period;

«  Out-migration of skilled laborers and professionals that were employed in the mine;

= Decrease and/or Loss of Taxes for local and national government, including taxes paid by employees;

* — Termination/Loss of budget allocation for company and government initiated programs such as SDMP,
Annual EPEP and other community development assistance projects.

7.2 Objectives of Mine Closure and How These Relates to the Mine and Its
Environmental and Social Setting.

For a company like EMI whose main objective is to partake in the government’s thrust of revitalizing the
mining industry thru mineral sustainable development, it is our company’s responsibility to adopt what the
law mandates pertaining to aspect of mine closure as a final phase in the concept of mine development.
Objectives of Mine Closures

The company’s objectives of mine closure are the following:

1. To have the abandoned/mined-out areas conducive for the vigorous growth of fast growing forest trees
and other vegetation suited in the area;

47 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

2. To serve as a model in the environmental protection by ensuring harmony with other components of
the natural environment in the area;

3. Minimize areas of disturbance during the construction and operational phases;

4. Conduct ongoing studies which will enable best environmental and rehabilitation practice techniques to
be developed and implemented when carrying progressive rehabilitation;

5. To leave a legacy that, after mine closure, other sources of livelihood could evolve in the area through
implementation of sustainable social development program; and,

6. To comply with all legal requirements.

The said objectives will be attained thru the following:

1. Establishment, as early in the life of the Project, of the final land use which would be a stable re-
vegetated mined-out area;

2. Regular consultation with the stakeholders thru continuous conduct of IEC;

3. Establishment of success indicators for closure;

4. Periodic review of the FMR/DP;

The company will initiate the review of the FMR/DP every two years thereafter from the date of
approval. This review may be moved up if changes in mining activities or in the rehabilitation measures
chosen justify modifying the plan either at the company’s request or if the MGB deems it to be
necessary.

uw

. Conduct of an independent technical review. The company will encourage the conduct of an
independent technical review and audit of the entire mine development, operation and closure process.
Key focus areas of the mine closure will include, among others:

© The adequacy of plans for closure;

© The appraising of success and compliance to the conditions of closure;

The adequacy of success indicators; and

© The identification of residual commitments and planning how to deal with them.

6. Preparation for residual care. During the periodic review of the FMR/DP and at the end of its
implementation, the company commits to implement residual care that may be needed/identified in
some cases/instances;

7. Building local capacity and avoiding creating a culture of dependency. The company will implement
livelihood trainings to prepare the community to become self sustaining after the life of the Project;
and,

8. Facilitation of the participation of other development players. The company will still consult with other
developmental players like the NGOs and community-based organizations in the area in the planning
and implementation of the FMR/DP.

In this regard, EMI will pursue the following objectives of the mine closure:
* — Constant consultation with various stakeholders

In the formulation of closure criteria to demonstrate the success of rehabilitation, concerned stakeholders
which include the regulators and the local community, plays an important role such as in the establishment
of the criteria and monitoring methods to asses the performance. Concerns of involving the community is
important particularly if a particular components of the closed mine site are to be utilized by the local
community. Likewise, EMI is aware that in mine closure, success depends on the standards to be adopted
and it is a matter of agreeing with the community and regulators what set of standards to be accepted at
present day mine site closure and whether such standards will still be acceptable at some time in the
future.

«Determination and establishment of the project’s final land use

48 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

Involving the communities in mine life planning is one of the primary objectives of EMI in order to help
make key decisions on long term land use issues. In all of the community consultations conducted by EMI,
inputs from stakeholders will be used to help determine the best future use options for different domains
on the whole mining area. This process could carry out the necessary earthworks, establish the right trees,
shrubs and grasses and everything required to transform the mine closure plan into reality.

* Promotion of self sustaining livelihood program and capacity building for local community

Although it is a fact that majority of the local communities are not dependent on mining, it is however the
obligation and responsibility of EMI to help the community find a self sustaining livelihood activities once
the mine closed. This way, the expected mine closure scenario will turn the situation into something that is
positive and has the support of the community. At this early stage of mine closure planning, the company
believes that it is harder for local people to contemplate the day when the mine, which may have been the
mainstay of the local economy, will no longer be there.

73 Results and Lessons Learned from Completed Progressive Rehabilitation

EMI has not yet started mining development and could not present results or lessons learned from the
progressive rehabilitation activities. However, based on observations from other mining companies that
are already implementing progressive rehabilitation, the best practice is to prepare the area immediately
after mining out the ore by stabilization, top soiling and revegetation. These activities are all incorporated
in the EMI’s EPEP.

8.0 STAKEHOLDERS INVOLVEMENT

The proposed program for final mine rehabilitation and decommissioning was presented to the Barangay
officials of the host barangays and other stakeholders in the form of an Information and Education
Campaign (IEC) seminar. The said IEC was also attended by the company’s administrative officer and the
technical personnel. The IEC was conducted within the barangay that has jurisdiction over the company’s
MPSA. These are Brgy. Lucapon South, Brgy. Tubo-Tubo South, Brgy. Tubo-Tubo North, Brgy. Guis-Guis,
Brgy. Guinabon, Brgy. Uacon.

Highlights of the discussion and the major concerns of the stakeholders are presented in Annex 4 and the
table below:

| e = an |
|. Stakeholders / Date of ae ere

ieeting/ Dialogue Highlights of Discussion/Concerns/Issues |
| CENRO, Masinloc / The meeting was conducted at the Office of CENRO — Masinloc, Zambales

| November 7, 2007 and was attended by DENR personnel from Forestry Sector, DENR Region

|

3. The main concern of the DENR Technical personnel was the main tree |
specie to be used in the rehabilitation of mined out areas. It was |
recommended that Mindoro Pines should be the primary specie to be
utilized in the tree planting activity particularly in the upper elevation
(around 300 masl and up). Likewise, it was also recommended that
seedling nursery must be put up in the area particularly within the locality
where Mindoro Pines thrives well.

ie | where Mindoro Pines thrives well. 4

Municipal Council of Sta. The session was conducted at the Session Hall of Brey. Poblacion South |
| Cruz, Zambales / and was attended by majority of the members of Sangguniang Bayan of |
| November 14, 2007 Sta. Cruz. The main concerns of the local officials were the implementation |

of the corporate social responsibility even during the closure period to |
address socio-economic problems of their constituents that will be directly |
affected by the cessation of the operation. This is in addition to the timely |
and proper implementation of rehabilitation activities in the mine affected |

49 of 75

Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

“Teachers of Lucapon

South Elementary School /
December 12, 2007

I areas. ak
| Dialogue was conducted at the Principal’s Office in Lucapon South
Elementary School and was participated by teachers and selected
students. Accordingly, the group’s concern is for the company to prioritize
| the restoration of the mine affected areas and after the life of the project,
the company should not neglect its obligation to reforest the mine sites.
They prefer reforestation program in the mountainous areas of the
company’s mineral property.

Brgy. Council of Uacon,
Candelaria, Zambales

The meeting was held at the session hall of ‘Brey. Uacon and attended ‘by |
majority of the members of the Sangguniang Barangay. The main concern
| of the council was the guarantee in performing the obligation of the
| company in rehabilitating mined out areas after the life of the project. It
| was also suggested that the barangay constituents should be given priority
|

|

in the reforestation activities if to be contracted. They prefer reforestation
| in the upland and agricultural in the low land.

Brgy. Council of Lucapon
South, Sta. Cruz, Zambales
/ January 6, 2008

The meeting was conducted at the session hall of Brgy. Lucapon South and
participated by majority of the brgy. council. Major concern of the council |
is the reforestation of the mine affected areas while the area being |
occupied by ISF beneficiaries should be developed into a vegetable |
plantation — the original used of the land prior to mining development. |
Likewise, they requested that haulage road or mine road and other mine
structures be donated to the barangay.

"Brgy. Council of Tubo-

Tubo South, Sta. Cruz,
Zambales /March 17, 2008

The meeting was conducted at Brgy. Hall of Tubo- Tubo South and |
attended by majority of the members of the Brgy. Council. It was |
requested by the council that prior to the closure of the mine, constant
consultation be made so that they will be aware of the plans and programs
of the company regarding the benefits of their constituents who will be |
terminated from the employment. It was raised also that the cooperative |
in their barangay is willing to participate in the reforestation project of the |
company during the mine closure phase. It was also requested that if |
possible, service vehicle be donated to them after the life of the project.

Brey. Council of Guis-Guis,
Sta. Cruz, Zambales / April
12, 2008

| The meeting was conducted at the session hall of Brgy. Guis-Guis and

majority of the brgy. council were present. Main concerns are |

environmental protection of the source of water at So. Ingmalpay and the
construction of farm to market road. In case the farm to market road shall
be used by the company as mine road, they requested that after the life of

| Brey. Council of Guinabon,
| Sta. Cruz, Zambales

| Brgy. Tubo-Tubo North,

Sta. Cruz, Zambales

The meeting was conducted at Brgy. Guinabon brgy. hall and was attended

by majority of the brgy. Council. Focused of the discussion on issue of final |
mine rehabilitation and decommissioning plan were the benefits of the
laborers who will be affected by the closure of the mine and the
transformation of the mined out areas into a productive post land use
such as fruit tree plantation, enhancement of forest tree plantation area
| and development of watershed for source of water for irrigation and
domestic use. It was also emphasized that there should be a continuous
dialogue and consultation prior to mine closure between the company and
the local people thru the Barangay y Officials. _
Main concern of the local officials of Tubo: -Tubo North i is the preservation
of the downstream water which is being used as irrigation for rice and
vegetable plantation. The council requested that they should be given
regular updates of the companies operation and the environmental
protection measures and activities in their area of jurisdiction. =|

the project, it will be donated to the barangay for their constituents used. |
|

50 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta, Cruz and Candelaria, Zambales

9.0 RISK ASSESSMENT

9.1 Identification of source of risk

In the implementation of the activities of the FMRDP several risk attendant to the final rehabilitation and
decommissioning activities were identified. However, the effect will not be significant and is concentrated
within the area of operation such as the active mine area, the ore stockyard and causeway area and the
assay laboratory area.

On the other hand, a simple risk assessment of the condition of the operation during decommissioning, its
structures and the manner of the implementation of decommissioning activities shall be undertaken to
determine the possible risk management activities to be formulated during and after the rehabilitation and
decommissioning activities as far as biological and physical environment is concerned.

The risk assessment will deal with both evaluation and management of risks. The evaluation phase
addresses three questions (Kaplan and Garrick, 1981):

1. What can go wrong with the project?
2. What is the range of magnitude of these adverse consequences?
3. How likely are these adverse consequences?

However, more often there is the difficulty in applying the risk assessment approaches considering the
complexities of the activities of mine rehabilitation and decommissioning activities. Hence, a simplified
methodology being adopted by T.P. Farrel of Woodward Clyde will be implemented. Some modifications on
the methodology will be done to fit in local conditions in the project site. The steps in this approach will be:

Analyze potential failure at the site

Assess the release scenarios

Evaluate the potential environmental and safety impact resulting from the release
Evaluate the risk

Manage the risk to ensure they are minimized or acceptable.

See oe

The management phase evaluates the alternative risk reduction measures and how to deal with the risk in
case of occurrences or known as the emergency or contingency plan. In the mine closure phase, the risk
assessment will consider the hazards regarding environment, safety and social.

The identified hazard during FMRDP activities for this project can be categorized into following groups:

1. Risk during Rehabilitation of the Mined Out Areas
2. Risk during Rehabilitation and Decommissioning of Areas of Mine Support Facilities and Structures

9.1.1 Environment

i. Risk during Rehabilitation of the Mined Out Areas
a. Sedimentation of water courses as a result of erosion of waste dumps and barren soil surface;
b. Physical disturbance of the environment as a result of inadequate rehabilitation measures;

c. Landslide and slope failure

Laterites are major source of silt during rehabilitation activities if there are not enough catchment ponds or
silt sumps provided in the mine site.

The risk of sedimentation of water courses can be minimized by maintaining adequate drainage and silt
catchment ponds within areas undergoing rehabilitation activities.

51 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

Likewise, inadequate measures or poor implementation of rehabilitation activities such as absence of
siltation control measures and insufficient technical capabilities of personnel in-charge of rehabilitation
activities will further increase risk of cascading events that would result to failure of rehabilitation.

Slumping and slope failure may occur along road cuts and mine bench during rainy season and in areas
where there is geologic structures or due to inappropriate working procedures.

EMI will address such foreseen events in order to minimize or lessen risks by properly maintaining
adequate drainage canals and silt sump/ponds. In addition, EMI management will provide full support to
the rehabilitation team to attain the desired goal and rehabilitation objective.

ii. Risk during Rehabilitation and Decommissioning of Areas of Mine Support Facilities and Structures

a. Release of poor quality of water from settling ponds;
b. Water and land contamination from hydrocarbon spills;

Release of silt-laden water may occur during decommissioning of the pond for failure of communication
and coordination among rehabilitation personnel. It may also occur due to accidental improper
decommissioning procedures or method or lack of technical knowledge in dealing with decommissioning a
settling pond.

The settling ponds will be retained during rehabilitation period and years after rehabilitation was done. As
expected, erosion and siltation are main concern during FMRDP stage and silt ponds and drainage canals
will accommodate silt laden water to lessen the impact to water ways. Hence, rehabilitation personnel
shall be informed of this plan in order to avert accidental release of poor water quality from settling ponds.

Decommissioning of fuel depot and motor shops facility might trigger accidental spill of diesel fuel and
used oil storage containers if the work procedure are not proper implemented. In order to prevent such

occurrences, EMI will hire a contractor who is experts in decommissioning hydrocarbon storage facilities.

Sources of Risks - Environment

The Likelihood
, What & How It Can | Consequences ‘ Consequences Rating Level
Wess Happen BERET Eeeronendt otins Rating Considering | of Risk
Happening Controls

Increase in| Non-conformance | Increase cost | Implementation of the EPEP. 3 E M
disturbed to progressive | for Conduct of progressive
area for | rehabilitation and | rehabilitation | rehabilitation and maintenance
rehabilitatio | poor maintenance of rehabilitated areas
n under the | of rehabilitated
FMR/DP areas
Excessive It can be wind | Dust will | Setting of speed limits and 2 G M
dust generated dust significantly periodic road spraying. Covering
generation impact the | of truck loads for long range

visual hauling

amenity,

safety of

personnel and

smothering of

vegetation.
Water Cleared and open | Siltation of | Maintenance of drainage system 2 c M
pollution areas are prone to | nearby water | and siltation ponds and silt traps

erosion that will | bodies
cause siltation
Stop Catastrophic events | Stoppage of | Emergency response program 3 E M
operation like typhoon, | operation
due to _| earthquake, etc.
52 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales
natural
calamities
Failure of | Lack of | Incomplete Funding and technical 3 E M
the FMR/DP | management and meager | mechanism provided under by
support rehabilitation | the FMR/DP and the FMR/DF
(operational and | of the
financial) affected areas
Noise Excessive noise | Disturbance No blowing of horns in crowded 2 c L
pollution associated with | to _ nearby | areas (schools, community, etc).
decommissioning | communities | periodic maintenance of vehicles
of vehicles and and equipment. Use of PPEs by
equipment personnel
Failure of | Poor maintenance Siltation of | Maintenance of silt ponds and 2 D ih
pollution nearby water | drainage system
control bodies
devices (silt
ponds)
9.1.2 Safety

i. Risk During Rehabilitation of Mined Out Areas

Mined out areas will be rehabilitated by a combination of top-soiling (backfilling of top soil) and leveling
(landscaping). The only hazard identified during these activities is the risks of rehabilitation workers of
being struck or pinned by equipment operators and haul truck drivers.

To avoid this type of hazard, only responsible and highly trained operators and truck drivers shall be
selected. Likewise, concerned personnel shall be required to undergo in-house safety training seminar.

ii. Risk During Rehabilitation and Decommissioning of Areas of Mine Support Facilities and Structures

The same hazard as above are expected during rehabilitation and decommissioning stage for this type of
facilities.

Other hazards associated with decommissioning are identified as follows:
AIR POLLUTANTS

The air pollutants from earthmoving and hauling activities include dust, carbon monoxide and carbon
dioxide. Like any other form of air pollutants, these substances can damage human health if absorbed
beyond threshold limit. The health effects associated with air pollution may be pulmonary or systemic.
Pulmonary injury occurs when inhalation of a chemical injures the lungs. Systemic effects result when the
chemical present in the lungs is subsequently carried by the blood and affects any organ. Gases are readily
absorbed into the lungs. Dusts or particulate matters usually reach the lungs when they are 1 to 10 microns
in diameter. CO2 which is one of the greenhouse gases is known to contribute to global warming while CO
is poisonous to all warm blooded animals and to many forms of life.

During decommissioning and rehabilitation, there is heavy reliance on heavy equipment to transport soil
overburden materials from the waste dumpsite area to the mined out area thus there is considerable
volume of respiratory dust and gases produced. Dust emanation in laterite areas due to passage of haul
trucks is observed to be dominant particularly during dry season.

HIGHLY FLAMMABLE MATERIALS (DIESEL FUEL)

Diesel is a heavy residual oil extracted from distillation of crude oil. Its volatility is similar to that of gas oil.
With a flash point of 38 to 93 deg C, it weighs about the same as water but is insoluble in water. Its calorific
value is 18,590.66 BTU/Ib. It contains some impurities notably sulfur, in the range of 1.5 to 3.0 by weight.

53 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

CO is emitted during uncontrollable events at the rate of 10.8 kg/1000 liter of fuel burned. It is a fire
hazard. In case of fire, the maximum effect distance is calculated in terms of thermal heat radiated from
the particular incident. In the case of spill or leak, the oil can contaminate the soil and eventually the
groundwater which can possibly create negative social perception against the company.

During the life of the project, part of the mine support structures is the diesel fuel storage tanks with a
range capacity of 20,000 liters to 40,000 liters. During dismantling of the tanks, the possibility of gas
explosion is not remote particularly when the job is to be done by un-experienced laborers.

NOISE POLLUTION

This is also major concern even though the source and the receptor can be immediately separated or
isolated in case of high readings of noise level and the exposure can be reduce depending on the level of
noise.

However, in a study conducted by WHO, long term exposure to excessive noise causes the premature
death from heart disease of thousands of people worldwide. “The new data provide the link showing there
are earlier deaths because of noise. Until now, noise has been the Cinderella form of pollution and people
haven’t been aware that it has an impact on their health.”

The noise threshold for cardiovascular problems is chronic night-time exposure of 50 decibels or above.
Living with noise pollution may be more stressful for some people and it can lead to heart failure, strokes,
and high blood pressure and immune problems.

Noise pollution is present in every stage of mining operation and it is also prevalent during
decommissioning and rehabilitation stage where the activities are heavily reliance on equipment
utilization. In the activities of rehabilitation and decommissioning, exposure to excessive noise emanating
from heavy equipment such as dozer, backhoe and concrete rock breakers are equipment operators and
helpers or spotters. Noise emanated from earthmoving equipments ranges from 80 dB to 110 dB.
Regulatory requirement from Department of Labor and Employment (DOLE) is that for a noise excessive of
90 dB, receptor must not be exposed for a duration of 8 hours, otherwise, receptor must wear PPE.

Sources of Risks — Safety

The Likelihood
What & How It Can | Consequences on Consequences Rating Level
Toes Happen of as Eve Eaistiig/pmpased Contror Rating Considering | of Risk
Happening Controls
Falls from | Non-observance of | Body injury or | Implementation of the Safety and 5 E H
benches safety precautions, | death Health Program (SHP), conduct of
unsafe relevant safety trainings and
acts/conditions seminars. Daily safety briefing
(PEP talks)
Hit by falling | Unstable slopes, | Body injury or | Implementation of the SHP, 5 E H
rocks from | Non-observance of | death conduct of safety trainings and
upper safety precautions, seminars. Putting safety signage.
benches/sli_ | unsafe Use of PPEs. Daily safety briefing
des acts/conditions, no
PPE
Trips and | Non-observance of | Body Implementation of the SHP, 2 D E
slips safety precautions, | injury/muscul | conduct of safety trainings and
unsafe ar stress seminars. Putting safety signage.
acts/conditions Use of PPEs. Daily safety briefing
Dust Lack of PPE Shortness of | Implementation of the SHP, 2 D L
exposure breath, conduct of safety trainings and
respiratory seminars. Putting safety signage.
illness, eye | Use of PPEs. Daily safety briefing
injury
54 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales
Noise Exposure to high | Hearing Implementation of the SHP, 3 D M
level of noise impairment | conduct of safety trainings and
seminars. Putting safety signage.
Use of PPEs. Daily safety briefing
Bump by | Unsafe acts, unsafe | Body injury, | Implementation of the SHP, 5 E H
moving condition, lack of | death conduct of safety trainings and
equipment training seminars. Putting safety signage.
Use of PPEs. Daily safety briefing
Caught Caught by moving | Body injuries | Implementation of the SHP, 4 D H
between equipment conduct of safety trainings and
moving seminars. Putting safety signage.
parts Use of PPEs. Daily safety briefing
Vehicular Reckless driving, | Body injury, | Implementation of the SHP, 5 E H
accidents poor maintenance | death conduct of safety trainings and
of vehicle, lack of seminars. Putting safety signage.
safety warning Use of PPEs. Daily safety briefing.
devices Only authorized persons will be
allowed to drive.
9.1.3 Social
The town of Sta. Cruz, Zambales is well known for its vast reserve of commercial deposit of nickel and due
to good nickel prices in the market, the EMI areas are susceptible to entry of illegal miners. Not only nickel
is delineated in the area but also some laterite deposits are mixed with chromite sand at the upper layer
and vein type chromite at deeper section which were vulnerable from being illegally mined due to
proliferation of several buying station in northern part of Zambales. This is the major risk foreseen by the
company since not all the MPSA areas will be mined by EMI.
Areas that are likely to be targeted by illegal miners are buffer zones of rivers and roads and the Company-
LGU initiated watershed areas. Watersheds which are Company-LGU initiated are not declared by national
government but it has been mutually agreed by the company and LGU to preserve the water source of a
particular area for domestic and irrigation use.
The above risk will be addressed by EMI by retaining some of its security forces and deploying them in
areas that are likely to be potential targets of illegal miners. Likewise, coordination with local police and
LGUs and continuous IEC with the community will be conducted by EMI as regards the matter and the
implication of illegal mining operation in areas mentioned above.
Sources of Risks - Social
The Likelihood
What & How It Can | Consequences oy Consequences Rating Level
WEES Happen of Geos ee aun Considering | of Risk
Happening Controls
Increase of | Stoppage of the | Stoppage of | Implementation of the approved 5 E H
a Ceased | decommissioning | the FMR/DP and compliance to
and Desist- | and rehabilitation | decommission | government regulations
Order (CDO) | due to __non- | ing and
compliance with | rehabilitation
regulatory works.
requirement Penalties.
Filing of court
cases (criminal
and damage
suits)
Increase in | Unpopularity of the | Can lead to | Implementation of the SDMP 3 E M
anti-project | decommissioning barricades, during operations. Harmonized
sentiments and rehabilitation | rallies, delays | relationship with the host
due to _poor | in the | community. IEC campaign
55 of 75

Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

Project-Host decommission
Community ing and
relationship rehabilitation
Strained Unpopularity of the | Can lead to | Implementation of the SDMP 3 E
relationship | decommissioning barricades, during operations and the
with the | and rehabilitation | rallies, delays | approved FMR/DP. Harmonized
LGUs due to poor | in the | relationship with the LGUs. IEC
Project-LGU decommission | campaign
relationship ing and
rehabilitation
Stop Terrorist/communis | Stoppage of | Close coordination with the PNP. 3 E
operation tattacks the Harmonized relationship with the
due to implementati | host community
security on of the
problems FMR/DP
(terrorist
acts,
communist,
etc.)
Peace and | The loss of income | Increase in | Implementation of the SDMP a E
order for the residents | crime rate, | during operations. Conduct of IEC
problems due to the closure | pilferage, to improve relationship with the
due to | of the project can | theft of | host community
temporary lead to peace and | company
closure order problems properties,
vandalism
Care and | Low cement price | Stoppage of | Dialogue with stakeholders. 3 E
maintenanc | will cause the care | operation Conduct of IEC
e status of | and maintenance
operations | of the Project
due to low
market
demand
Failure of | The loss of income | Migration Successful implementation of the 3 E
the host | for the residents SDMP establishing alternative
community | due to the closure livelihood projects. Dialogue with
to progress | of the project can stakeholders. Conduct of IEC
as a whole, | lead to slow down
after the | of economic
closure of | activities for the
the project _| community
9.2 Summary of Mine Closure and Rehabilitation Scenarios, Uncertainties and

Assumptions

The area covered by the MPSA of EMI is 4,619 hectares, more or less and consisting of nine (9) blocks.
However, the area covered by the ECC of the mining project is block 5 and 7 of subject MPSA covering a
total area of 3,846.43 hectares. The EPEP and the FMRDP will limit its discussion and presentation in the
said blocks, being the area applied by the company in the partial declaration of mining feasibility (PDMF).

Initially, the approximate life of the project is estimated at 12 years, based on the present resource
estimate and assuming nickel price in the world market will not slump too much.

The mined out area will be progressively rehabilitated as mining advances. It will be done by opening an
area block by block and then rehabilitating by backfilling, re-contouring and stabilization and revegetation
‘one block after the other (please see attached mine plan and progressive rehabilitation maps). Progressive
rehabilitation activities shall be done by the company’s mine environmental and protection team
immediately after a certain block has been declared mined out by the mine operation group. For Block 5,

56 of 75
Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan ‘Sta. Cruz and Candelaria, Zambales

the approximate area to be disturbed by the mining operation is 50.0 hectares while in Block 7 it is
assumed that the disturbed area is 70.0 hectares for a total of 120.0 hectares.

Mining Block-1
Waste To Starter W/
Topsoil Dump .

Mining Block-2
Re-Contour Block-1 <
Mining Block-3
Re-Contour Block-2
Revegetate Block-1

By the end of the mine life, it is assumed that 85% of the mined-out area (or 102 ha.) has already been
rehabilitated during the EPEP period of implementation. Hence, majority of the cost of rehabilitation of the
mined-out areas will be incurred during the life of the project or before the implementation of the closure
plan (FMRDP). Doing rehabilitation progressively is advantageous to the company as far as economic is
concern as it will redound to minimal rehabilitation at closure period and security deposit can be
maintained at low level considering that only the remaining areas during the final years of operation shall
due for rehabilitation activities. The remaining mined out areas due for rehabilitation in the closure phase is
about 20.81 hectares. In addition to this area is the rehabilitation of mine environmental /support facilities
such as settling ponds & ore stockyard areas, etc. which has an area of about 43.3 hectares for a total of
64.11 hectares.

Pit Number Reserve Life Year to be Rehabilitated
Block 5 3,499,824 DMT n :
Block 7 4,285,449 DMT 12 After the life of the mine

9.2.1 Planned Closure

Mine closure of this type is when a mining operation cease based on forecasted life of the mine or when
the ore reserve is already exhausted. In this closure scenario, FMRDP that has been programmed and
approved by proper government authority will be implemented as planned.

9.2.2 Temporary Closure

This type of closure is a planned action of the management due to economic and/or operational
constraints such as lack luster market condition and low prices of nickel ore, etc. If this is the scenario, the
EMI will adopt a Care and Maintenance Program (CMP). However, options for reopening the mine in the
future will be the primary considerations.

57 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

The CMP will include programs such as maintenance of mine facilities and structures and monitoring. This
will also include maintenance of existing and on-going environmental and SDMP programs. On the other
hand, should the existing operational constraints worsen and opening become uneconomical, the FMRDP.
will be implemented.

9.2.3. Sudden or Unplanned Closure

The untimely closure of the mine can be attributed to financial constraints and other economic reasons
such as low metal price as against high mining operation costs, etc. Sudden closure may occur due to
regulatory enforcements in violation of laws, rules and regulations and it is impose by government
regulatory agencies.

The untimely closure will be managed by the company by the following strategies:

e¢ Implementation of Care and Maintenance during the closure period.

Immediate preparation of plans for Final Mine Rehabilitation and Decommissioning

« Immediate compliance to the reportorial requirements being required by Government regulatory
agency/s in order to lift the temporary closure / suspension of the operation

© Conduct of dialogue with stakeholders to resolve the issues and to keep them aware of the status of
the mine operation and the reason behind temporary closure

The project components that will be maintained and monitored are the following:

1. Mining area — active area and the haul roads
2. Support facilities of the project — the administration building; motor pool area; guard houses; settling
ponds, check and filter dams, stockpile areas and nursery.

The CMP will contain of the following considerations:

1. Notification of stakeholders (employees, LGUs, government agencies and contractors) prior to the
starting date of Temporary Closure.

2. The company personnel department will implement appropriate measures for non-essential personnel
(notification, possible consumption of remaining leaves, separation pay, etc.)

3. EMI will refer the laid-off non-essential personnel to other projects, if any.

4. When the projects re-opens, qualified laid-off workers will be given preference in hiring.

5. All contractors will be required to secure their designated facilities subject to inspection and clearance
from EMI.

6. Mining operations will be temporarily stopped.

7. Ageneral hazard assessment of project areas will be implemented prior to cessation of operations.
Corresponding mitigation measure will be implemented.

8. All working/active benches will be stabilized prior to cessation of operations.

9. Drainage system will be checked and maintained periodically to ensure that the natural flow of surface
run-off will not be obstructed and drains towards siltation dams.

10. All mining equipment will be positioned in designated parking areas or in the motor pool area.

11. Essential roads will be maintained.

12. All support operations that are necessary for the protection and enhancement of the environment will
be maintained.

13. A team composed of heavy equipment operators will be on standby in case their services are required
during emergency situations.

14. Adequate security will provided. Only essential personnel will have access to the project area.

58 of 75
Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

10.0 FINAL MINE REHABILITATION AND/OR DECOMMISSIONING
PLAN

10.1 Final land use of the site and for each identified mine component.
Component of the Mine / Mine Facilities and Structures

. Settling Ponds at Mine site

. Motorpool area

. Generator set and fuel depot area

. Administration Building

. Company Staff House and Facilities

Q Mined out areas

. Settling Ponds and Ore Stockpile Area
. Pier/Causeway

The final land use of the project area is a leveled and stabilized surface ready for tree planting. Species such
as Mindoro Pine trees shall be planted at elevation 500 mas! and up while other areas shall be vegetated
with appropriate tree species such as jathropa and mahogany. At 3 m x 3 m plant spacing, the number of
seedlings needed for block 7 is 125,198 while for block 5, it is 167,385 pieces. Table 3-1-1 in Section 3.0 of
EPEP discussion shows the estimated disturbed areas or the mine pit and the approximate number of
seedlings needed to revegetate the areas.

All facilities at the mine site and ore stockpile area shall be retained and use as administration office and
storage facilities during the five year period of decommissioning stage. The company shall have the option
to donate the building to the Barangay if necessary and upon request by the local government.

No technological advances were considered in the formulation of the FMR/DP. In case there will be any
that will help in the successful implementation of the FMR/DP, EMI will avail of such technical advances. At
the moment, there are no identified unique circumstances that may affect the implementation of the
FMR/DP.

The criteria in choosing the final land use are based on the following:

i, Attributes of the present landscape and the existing most populated vegetation prior to mining
development.

ii. Naturally occurring hazards in the area and the location of the mined affected area. It should be
emphasized however that there are no major occurrences of natural hazard in the locality such as
major faults. The area is stable and revegetation of the mined out area after the life of the mine is the
ideal option.

iii. Recommendation of the DENR — Forestry Sector, Region 3 to propagate endemic species for use as
planting stock in the mine rehabilitation activities.

iv. Clamor of the Sta. Cruz LGU and Rotary Club for massive reforestation of the upland using Mindoro
Pines as the main specie.

Table 6-1 Final Land Use for each Project Component __ -
Area after Mine life of 12

Project Component Final land Use
years
Mining Area
Mining Area : Stabilized Slopes
Slopes Leveled Area and Tree plantation for various 120.0 hectares
PitFloor == Species of endemic and non-endemic tree species

59 of 75
Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.

Nickeliferous Laterite Mining Project

Sta. Cruz and Candelaria, Zambales

Mine roads including in-

pit road and existing
Acoje Road
Run of Mine Pad :

Mine Support Facilities

21.70 km. —in pit

Well maintained roads 14,0 — Acoje Rd.

Leveled surface with stabilize slopes and tree

(0.0214 ha.)

North ore Stockyard lantation sites for various tree species genes
South Ore Stockyard P ei ee Set. rShe 4 = pe: See
i if
Office buildings Office for the care and maintenance of tree 0.25 ha.
plantation sites
Motorpool / Mechanical /
0. 25 ha..
Electrical Shop ae oF eee “ Regn : 2
Guard Houses | Will be improved for use as Monitoring Station 0.01 ha.
H; stand and Parkii
Fee a Sao aan eine, Leveled surface and tree plantation areas 0.10 ha.
Areas - ek: 2 :
Contractor Areas Leveled surface and tree plantation areas 0.20 ha.
Bunkhouses and need Sit -
. i aa Well maintained facilities for donation to LGU 0.03 ha.
Recreational Facil ae, ‘
Causeway Will be improved and maintained for donation to 0.30 ha.
LGU 2 5 oat :
Pier Ore Stockyard | Leveled surface in preparation for residential / 5.0ha.
commercial development
Noro epd South Waste Leveled surface and tree plantation areas 11.0 ha.
Dump Area
Sample preparation and leveled'surtace 0.15 ha. |
Assay Laboratory |
Sub-total for Mine Facilities Area 43.31 ha.
Mine Environmental Protection Structures (MEPS) |
Settling Ponds Leveled surface and tree plantation areas 6.0 ha. |
Drainage Canals Well maintained drainage canal 0.0033 ha.
Seedling Nursery | Well maintained seedling nursery .03 ha.
Sub-total for MEPS 6.033 ha.
Grand Total 169.343 ha.
Project Component Mitigating measures Cost

Slopes Pit Floor

Stabilized slopes
Leveled area and tree plantation for various of endemic and non-
endemic species

Stockpiles areas

Decommissioning entails the re-contouring of the area to
conform to nearby landmass using mine wastes and topped off
the top soils with available vegetative and organic waste
materials

Siltation Ponds

All siltation ponds in the mining area will maintained until full
rehabilitation of the mined-out parcels. As rehabilitation is
progressive, settling ponds that are no longer required will be
decommissioned and rehabilitated. The excavated materials may,

10,114,500.00

60 of 75

Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.

Nickeliferous Laterite Mining Project

Sta. Cruz and Candelaria, Zambales

in the future, have economic value; otherwise, they will be used
for backfilling or grading or will be removed from the site.

Haul roads & mine
access
roads

If considered useful by the community, internal haul roads will be
left behind; if not, these will be replanted. Water diversion
measures will be installed for runoff interception & to enhance
revegetation. Signs, guard rails & barriers will be removed or
retained depending on consultation with the stakeholders. Roads
& hard stands that will neither be needed for the
decommissioning works nor useful to the community will be
permanently blocked or revegetated as part of the rehabilitation
activities.

Motor pool &
equipment
maintenance areas

These will be decommissioned, the areas cleaned, any
contaminated topsoil removed, & the ground leveled & re-
contoured prior to its revegetation.

Drainage channels,
canals

&/or culverts along
the roads

These will be left behind to intercept runoff & deflect it towards
the ditches, instead of flowing down the road surface, in order to
prevent erosion & allow faster reestablishment of vegetation on
the road.

Fuel oil storage
facilities

Tanks, pipings, bundings & any oil-contaminated structures &
materials will be decommissioned & removed from the mining
areas following the proper safety procedures & guidelines.

Facilities such as
personnel

quarters, warehouse,
workshops, storage
areas,

nursery, recreation
facilities,

& staff houses

Facilities/structures that are usable will be donated to the
community. Non-usable facilities will be dismantled, the materials
removed from the site, & their footprint rehabilitated.

Port facilities

The port belongs to a private firm, the DMCI; hence, it will be up
to DMCI what it plans for the property.

1,500,000.00

Unused laboratory
chemicals & wastes

Remaining chemicals such as petrochemicals, reagents, & other
associated chemicals will be collected & removed from the areas.
Due to the progressive waste disposal policy, residual waste will
be minimal.

126,000.00

10.2 Mine closure criteria and performance standards for all identified mine
components

Initially, EMI had preliminary discussions with key stakeholders (LGU and DENR-Forestry technical
personnel) regarding criteria for rehabilitation. It turn out that there maybe different success criteria for
different domains or parts of the mine such as waste dumps, voids (settling ponds), waterways and
diversions and infrastructure areas.

In general, the overall objective of mine rehabilitation is anchored on the best and suitable post land use of
the area with the end view of attaining the following aspect:

. Protect public safety and health;

. Soil is stable and free from erosion and slumping;

. Water discharge or originating from the mine site and ore stockpile area will not adversely affect
downstream fresh water environment;

. All mine and port structures are stable;

. Fulfill commitments in the rehabilitation of mined out areas (e.g. complete revegetation and

monitoring result of environmental parameters conforms with DENR standard); and

61 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

. Release the mining claim owner and operator from further liability after the closure stage.

At every stage of the rehabilitation, the basis of completion criteria and guidelines are set of elements that
will demonstrate the accomplishment of principles that rehabilitated areas and surrounding environment
must achieve. The criteria to be set in order to accomplish the objective of the decommissioning plan are
enumerated below per mine component:

Mined Out Areas — slopes and barren areas at the pit must be stable and resistant to erosion and slumping
and should not be a potential source of hazard to public health and safety and the biological environment
in the locality. Likewise, criteria on rehabilitation on mined out areas will be as close as to its original land
use prior to mining operation which in this case is a tree plantation of specie such as Mindoro Pines being
the request of the CENRO — Masinloc and the clamor of the Rotary Club of Sta. Cruz, a local NGO that
advocates reforestation of denuded areas in Sta Cruz using said tree specie as planting stock.

Settling Ponds (SP) - is a repository of runoff which carries suspended solids. Hence, there is a need that SP
perimeter embankments are structurally stable and resistant to erosion. Major long term objective is to
ensure that the SP can be decommissioned or closed and yet will remain safe and stable into future
without much maintenance for beneficial use of the community as source of water for irrigation. During
summer months, water level in the irrigation canal is very low and vegetable farmers are the most
adversely affected due to shortage if not lacking, water supply. A continuous consultation with the LGU-
Barangay level shall be conducted to arrive at an agreed criteria regarding future usage of the settling
ponds.

Building and Other Mine Facilities- All plant structures and facilities including laboratory must be
structurally stable and properly maintained which shall be retained and again, consultation with LGU shall
be made for possible turnover. However, the administration building will be retained for a certain period of
time and it will be used as field office during implementation of FMRDP.

Ore Stockyard Area, Waste dumpsite and Causeway- Perimeter canal and silt ponds must be structurally
stable and non-polluting and shall be retained and will be maintained by the company for future use.

Mining Component

Final Land Use

Methods/Approaches/Strategies

Success Closure Criteria

Mining area

Revegetated Area

This will entail using the materials from the
waste dump, soil conditioning, planting with
endemic species and maintenance works

May be placed under DENR’s Community
Based Forest Management (CBFM) program

80% survival rate and self
thriving plants

Facilities such as staff | Donated to | Facilities/structures that are usable will be | Deed of donation
house, parking area, | community donated to the community. Non-usable

laundry, water tank, facilities will be dismantled and the

motorpool area, materials removed from the site.

powerhouse, nursery,

contractor’s
assay laboratory

yard,

Fixed facilities that can be used by the
community will not be removed. Those that
are not required are to be removed and
their footprint rehabilitated.

To be done after the life of the MPSA is
attained. It must be emphasized that the
company may opt to renew the MPSA for
another 25 years.

Siltation ponds

Revegetated area

All siltation ponds in the mining area will be
maintained until full rehabilitation of the
mined-out parcels. As rehabilitation is

80% survival rate and self
thriving plants

62 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

progressive, settling ponds that are no
longer required will be decommissioned and
rehabilitated. The excavated materials, may
in the future have economic value;
otherwise, these will used for backfilling,
grading or removed from the site.

May be placed under DENR’s Community
Based Forest Management (CBFM) program

Haul roads and mine | Retained for access | If considered useful by the community, | Usable roads
access roads internal haul road can be left. If not
required, these will be re-planted; water
diversion measures will be installed for run-
off interception and to enhance
revegetation. Signs, guard rails and barriers
will be removed or retained depending upon
the consultation with the stakeholders.

Unused laboratory | removed Remaining chemicals such as | Removed from site in
chemicals and wastes petrochemicals, reagents, and other | accordance with
associated chemicals will be collected and | procedures as per R.A.
taken away from the affected areas. Due to | 6969

the progressive waste disposal policy,
residual waste will be minimal.

Table 6-2 Summary Matrix of Issues, Objective and Mitigation/Control on Closure Criteria

A. Closure criteria relating to mine infrastructure

Issues Objectives Control

_a. Physical Stability

= Buildings (admin, assay + Make area safe * Disassemble and remove
lab., contractors area) * Control access buildings and other services

* Equipment /Machineries “  Excavate buried fuel tanks

* — Roads and backfill

* Restore drainage
oe & Revegetate

-b. Chemical Stability

= Fuel and chemical “Make area secure and safe Remove all unwanted
storage areas * Clean water materials
= Fuel or oil spills * decommissioned and

removed from the mining
area, observing the correct
safety procedures and
guidelines

“remaining chemicals such as
petrochemicals, reagents and
other associated chemical
will be collected and taken
away from the affected areas

“Treat contaminated soil or
disposed of to DENR
accredited treater

* Control and treat drainage __

63 of 75

jeDust_

Final Mine Rehabilitation and Decommissioning Plan

Eramen Mini
Nickeliferous Laterite Minin,

erals Inc.
ig Project

Sta. Cruz and Candelaria, Zambales

c. Land use

= Alternative land use

= Productivity
= Visual impact

“Tree plantation / Agro —

forestry

* Remove foundations and re-

contour

* Restore natural drainage

+  Re-vegetate

Note: All unwanted materials that will be removed and disposed are hazardous chemicals and even used-

fuel or oil.

B. Closure criteria relating to open pit mine workings

Issues

a. Physical Stability

«Steep slopes

«Unstable excavation / mined out

areas
Erosion
«Hydrology
Safety

b. Chemical Stability

= Metal leaching

c. Land use

=Productivity
*Visual impact
=Drainage

Objectives

Stable surfaces
Remove hazard
Control erosion
Clean water

Clean water

Meet DENR water quality
standard for Class C
waterbody

Restore to original or
accepted alternative use
Adequate drainage system

C. Closure criteria relating to overburden/waste

Issues

a. Physical Stability

=Steep slopes

«Unstable benches/faces
Erosion

«Drainage

b. Chemical Stability
=Metal leaching
=Laboratory reagents
=Contaminants

c. Land use

Objectives

Stable surfaces
Avoid failures, slumps and
sediment release

Clean water
Avoid soil and water
contamination

Control

*  Re-contour

«Establish vegetation

“Fencing and safety sign
installation

+ Bunding

* Install drainage

“Containment and Treat
discharge
* Control hydrology /
_hydrogeology

* Backfill or topsoiling
*  Re-contour

* Re-vegetation / Agroforestry

Control

* — Internalize drainages
*  Re-contour surfaces
* Settling ponds
«Revegetation

* Monitor

* Control drainage
* Revegetation

* Collect and treat effluent

* Monitor

64 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales
=Productivity “Restore to original or + Re-contour
*Visual impact acceptable alternative use » Revetetation
=Drainage

D. Closure criteria relating to settling ponds/runoff catchbasin

Issues Objectives Control

a. Physical Stability

=Dust “Stable surfaces Regularly and properly
«Erosion * Avoid failures and slumps maintained pond retaining
«Pond retaining wall * Control sediments wall
= Drainage * Revegetation

“Backfill

b. Chemical Stability

=Metal leaching + Clean water * Divert runoff
«Laboratory reagents * Collect and treat effluent
=Pond structure * Monitor

c. Land use
=Productivity * Restore to appropriate land “  Re-contour and establish
=Visual impact use vegetation or

* Retain for use as impounding
of water for use by local

people to augment sources of
water for irrigation purposes.

10.3. DETAILS OF DECOMMISSIONING PLAN

10.3.1 List of areas and equipment that requires decommissioning

All areas listed above are to be decommissioned except the administration building.

The transfer of social assets and services will depend on the outcome of the consultation with the
stakeholders in the future. Facilities such as staff house, parking area, laundry, water tank, motorpool area,
powerhouse, nursery, can be transferred to the LGU after the life of the MPSA.

Generator sets and all earth moving equipment as listed in section 2.5.1 of the EPEP will be demobilized.
Below is the list of areas to be decommissioned:

te Mining operations

ii. Nickel ore beneficiation areas;
iii. Silt ponds/catch basin

iv. Ore stockpile areas at the pier
ve Causeway operations

65 of 75

Eramen Minerals nc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

10.3.2 Description of the decommissioning strategy, timing and the techniques chosen for
each mine components including mitigation measures to minimize potential adverse
environmental impact/s.

Dismantling and decommissioning activities shall be contracted to local contractor as part of the company’s
social commitment regarding employment generation. However, the activities shall be supervised by EMI
engineers to ensure that the perceived risk will be properly addressed and avoided and that the criteria for
rehabilitation shall be achieved.

The decommissioning strategy of EMI is as follows:

a. Formation of EMI management organization whose duties and responsibilities are to plan and
supervise the activities of the rehabilitation and decommissioning program;

Selection of qualified personnel required in the implementation of rehabilitation / decommissioning;
Inventory and assessment of equipment / machineries;

Implementation of decommissioning activities with close supervision from the management team;
Physical assessment of the team on the accomplishment of the decommissioning of facilities and
equipment;

fs Recommend for rehabilitation of the areas affected by the decommissioning activities.

pao

10.3.3 Description of any special procedures or precautions to be used to ensure safety during
decommissioning

All facilities within the mine and ore stockpile area shall be decommissioned without the use of special
procedures. The only major component of the activity is the dismantling of laboratory structures and
machineries which will not require also the use of special procedures. However, precautionary measures
will be adopted in handling remaining stocks of chemical reagents and delicate laboratory instruments.

Safety procedures in handling and storing chemical reagents are indicated in the material data sheet (MDS)
and therefore shall serve as guide during decommissioning of the laboratory facilities and the stored
chemicals. The company’s chemist shall take the responsibility in the supervision of the activity. After
collecting the remaining chemical reagents and transported the same to a safe location and final
destination, dismantling of the building structures will follow.

Liquid wastes from various analyses are generally acidic. These wastes are collected and stocked in large
plastic pails, covered and discarded to a septic tank lined with plastic sheets. The septic tank is made of
concrete and has two compartments. One compartment with concrete flooring is the treatment tank.
Liquid wastes that accumulated during the shift are discarded and are treated with lime solution.
Treatment with lime neutralizes the acidic solution and eliminates its toxicity and makes its risk-free.

The other compartment has gravel as its flooring. It is here where the neutralized solutions and laboratory
washings are coursed and seeped to the ground.

Harmless gaseous fumes from the digestion chamber during sample extraction are released to the
atmosphere via a chimney installed over the digestion chamber, where blowers and exhaust fans should
also be installed.

All empty chemical bottles are immediately rinsed with water and disposed it to DENR accredited
transporters/buyers. As with other glassware for disposal, broken glass tools and are also rinsed by
spraying with water, stored in covered tin cans and disposed to DENR accredited buyers. Other solid wastes
include that plastic containers, used filter papers, tin cans and cellophanes are disposed in designated
dump site at the mine site. Proper handling, storage and disposal will be observed in conformance to R.A.
No. 6969 and will be a component of the company’s Safety and Health Program.

66 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

e Attach MDSs for the chemical reagents

Solutions AAS Standard Solutions
Acetic Acids Cobalt Nitrate

Ammonia Solutions Iron Nitrate

Dioxane Nickel Nitrate

Ethanol Manganese Nitrate
Hydrochloric Acid Solids

Hydrofluoric Acid Diphenylamine Sulfonic Acid Sodium Salt
Nitric Acid Potassium Dichromate
Perchloric Acid Sodium Chloride
Phosporic Acid Sodium Hydroxide

Sulfuric Acid Silica Gel

Triethanolamine Starch

Solids Tartaric Acid

Aluminum Powder Tin Chloride

Ammonium Nitrate Stannous Chloride
Ammonium Chloride Sodium Acetate Trihydrate
Citric Acid

Material Safety Data Sheet (MSDS) for each chemical indicates the manner of handling and emergency
measures during accidental exposure. The Assay laboratory maintains a record of MSDS for each chemical.
Emergency responses during chemical accidents are detailed in Occupational Health and Safety Program.

10.4 Details of Final Mine Rehabilitation Plan

Again, it is hereby emphasized that during progressive rehabilitation, majority of the disturbed land will be
fully reclaimed and rehabilitated and only about 10% will have to be addressed at the FMRDP phase. The
proposed 12-year mine life will be covered by the EPEP implementation and on the 13" year, FMRDP.
activities shall be implemented.

Description of the rehabilitation strategy, timing and techniques chosen to meet the rehabilitation
success and closure criteria

It is the main objective of this undertaking that mine decommissioning and rehabilitation plan shall start
even before the mine is commissioned. The main objective is that as each block of nickel deposit is cleared,
it is mined and progressively rehabilitated. By careful planning and active progressive rehabilitation from
the start of operations, it is estimated that costs of final rehabilitation is extremely well controlled.

General site rehabilitation involved re-contouring and top-soiling and seed mix broadcasting and tree
planting. Earth moving shall be carried out during dry season while seed broadcasting and tree planting
work shall be typically carried out during rainy season to ensure enough moisture for germination.

The main aim of rehabilitation of mined out areas is to re-establish a self-sustaining Mindoro Pine forest
ecosystem, this, being the clamor of the local NGO in Sta. Cruz, the Rotary Club of Sta. Cruz. Mindoro Pines
is endemic in the mountain areas of Sta. cruz and thrives well at higher elevation (400 mas! and above).
Thus the mined area will consist of natural Mindoro Pine forest interspersed with areas of rehabilitation.
Additionally, in low lying areas within proximity to communities, agro-forestry will be adopted. Attached
figure shows the cropping pattern in the agro-forestry program of mine rehabilitation practice (Spatial
Arrangement of Commercial Trees and sweet Sorghum)

67 of 75

Eramen Minerals inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

Indic

a.

RHR EEE ER OR Be ee EE RO
Wr ORSOSe K seeeee HK)
FREE EREE WR eee ERE AR)
ARES EEEE RW ae ee eR AR),
met lt! e eee ee Hi
Ree EE K geeaee TE
AST PPTS — aeeeese HK

PRERRBER A ERE EE HR

PRERBEEE DB Pee EEE HR

PRB EEEE D EHH EE

SSS ES — Cees e % |
+ >

Note: Experimental tree plantation program will also
| be implemented for purposes of providing immediate
livelihood for the farmers in the locality, The target areas are
the lower elevation near the local community.

Commercialtree

Spatial Arrangement for Commercial Trees and Sweet Sorghum

ive Time Line for the Rehabil jon Activities

Operational Period — mining operations continuous where possible and disturbed areas are
progressively rehabilitated through the Environmental Protection and Enhancement Program (EPEP);

b. Closure Period — EMI will rehabilitate remaining disturbed land after the life of the mine while

continuing to monitor and maintained the land.

Post Closure Period — activities will focus to monitor and maintain the rehabilitated land in perpetuity;
and,

Relinquishment period — continuously monitors and maintains the area and conduct audit of the
accomplishment with aim to obtain clearance for final relinquishment of the area.

68 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

(Indicative Timeline for FMRDP)
EPEP FMRDP
STAGE STAGE

10.4.1 Details of the monitoring program to evaluate success against the rehabilitation
completion criteria

EMI will design and implement an in-house rehabilitation monitoring program or the self-monitoring
program (SMR) based on the format set by the Environmental Management Bureau. Likewise, the Mines
Rehabilitation Fund Committee through its monitoring arm, the Multi-Partite Monitoring Team shall
regularly conduct monitoring activities of the rehabilitation areas. Additionally, MGB shall also conduct
periodic audit of the activities and progress of the FMRDP.

Typically, monitoring of rehabilitation will include the following:

« — Anassessment of surface and slope stability

* Properties of the soil or root zone media

* — Plant community composition (such as presence of desired species, weeds)
» Vegetation species richness

» — Faunal migration and activity (if necessary).

10.4.2 Details of Social Plan

Social impact due to closure will be mitigated by the company by adopting or implementing the following
strategies:

* Provision for redundancy package — workers will be paid an equivalent of 1 month salary for every year
of continuous and un-interrupted service to the company. In addition, to avoid abrupt displacement of
the workforce, gradual retrenchment will be implemented which shall be implemented within three
(3) years before mine closure;

«Food security — Implement agricultural training and other support such as establishment of lending
cooperative, store cooperative, etc to ensure that they can re-establish the ability to again grow all
they need;

* — Continue to implement the Social Development Program particularly on poverty alleviation program
for the most vulnerable sector of the society — older people, single mothers who may be least able to
find ways to cope when the community income drops; and

+ Promote revenue stability initiatives needed to help local government maintain the level of income or
living standards of the community well above the non-mining community level of income.

« Labor Support Initiatives — this includes assistance to employees on job search and training to improve
the skills of the employees for their future career.

10.5 Details of Maintenance and Monitoring Plan
The main objective of the rehabilitation program is to develop a stable landform with self-sustaining and

vigorously growing vegetative cover within the mined out area and other disturbed areas. Hence,
maintenance and monitoring plays a vital role in the attainment of the objective.

69 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

Appropriate maintenance activities for the planted vegetation shall be done regularly particularly during
dry season and after occurrence of typhoon or bad weather condition which normally pass the northern
part of the country from July to October. Maintenance activities include watering of seedlings, application
of organic fertilizer and mulching, de-weeding and grass cutting, etc.

Other areas shall be maintained and monitored as follows:

= Maintain good housekeeping at all working place and records all activities conducted;

= Monitor siltation control measures particularly the stability of the siltation ponds and drainage system;

* Monitor air, water and noise quality in the project area;

* Monitor compliance of workers on wearing of PPE;

* Maintenance and monitor hazardous wastes (used oil, used batteries and mercury bulb, chemical
reagents) storage area; and

* Monitor collection, segregation and disposal of solid wastes.

Component

Mitigating Measures

Within the Project Area

Maintain good housekeeping at all working place and records all activities
conducted

Mining structures

Monitor siltation control measures particularly the stability of the siltation
ponds and drainage system

Air. water and noise
quality

Monitor air, water, noise quality in the project area

Safety and health

Monitor compliance of workers on wearing PPE

Monitoring of hazardous
materials

Maintenance and monitor hazardous wastes (used oil, used batteries,
mercury bulb and chemical reagents) storage area

Disposal of solid wastes
and hazardous materials

Monitor collection, segregation and proper disposal of solid wastes and
hazardous materials

Haul and access roads

Maintain and monitor the drainage system

Regular spraying of roads
Monitor the traffic management plan

Mined-out areas Annual assessment of vegetation to check the specie richness, growth rate,
survival and mortality

Stability of the siltation control facilities

Social plan Monitor the effectiveness of social package plan

10.5.1 Maintenance and monitoring program and procedures to ensure that closure objectives
are being achieved and to evaluate success against the agreed completion criteria.

The area of disturbance subject to monitoring and maintenance in order to ensure that closure objectives
are being achieved comprises the following component of the mine:

Mined out areas - 120 hectares

Ore stockyard / beneficiation areas— 26 hectares
Roads — aggregate length of 35.7 kilometers
Settling ponds (mine site) — 6 hectares

Pier Yard — 5 hectares

Mine facilities — 8,300 square meters

mop ao0oe

Monitoring of the rehabilitated areas shall continue for a total of 10-year period covering the closure
period and during post closure period to determine efficacy of the program based on the agreed
rehabilitation criteria, i.e, that the site is non-polluting and the landform and vegetation is stable.
Monitoring shall focus on the following:

. Surface and ground water quality determination during dry and wet season;

70 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

. Annual assessment of vegetation to check growth rate, mortality and other natural vegetation
specie/s that may have colonize the area;

. Stability of the siltation control facilities such as catch basin and drainage canal system; and

. Effectiveness of social package plan.

The MEPE Office will continue to exist for the rehabilitation of the area and some retrenched workers will
be utilized/participated in the reforestation/rehabilitation activities in the decommissioning stage. The said
Office will also continue to host the regular MMT monitoring for the compliance of the ECC conditionalities
even during Closure period. As such, a monitoring matrix for this plan shall be formulated and agreed by
the Mine Rehabilitation Fund Committee (MRFC) that shall form part as basis for MMT monitoring aside
from the ECC. The number of personnel to man the implementation of the plan is one (1) environmental
officer, one (1) safety officer and one (1) community relations officer. However, the total workers for each
specific areas of work will be determined before the closure of the mine.

11.0 SCHEDULE OF OPERATIONS AND COSTS

The estimated cost of the Final Mine Rehabilitation and Decommissioning Plan is approximately PhP
18,735,060.00. This will cover the implementation of FMR/DP activities up to relinquishment for a period of
ten (10) years after closure. That is three (3) years for rehabilitation and decommissioning activities and
five (5) years for monitoring and maintenance and another two (2) years for government environmental
audit and final relinquishment.

The cost estimates considers the present value. Nevertheless, the periodic review of the FMR/DP every two
(2) years will provide the proper venue for the consideration of inflation and adequacy of the FMR/DP.

Table 7-1 Estimated FMRDP Budget _ : ss
OSIRIS Unit Cost to Cost to Complete

Description Activity Complete
Project Activity (unit) Rehabilitation Rehabilitate (PHP) Each Activity (PHP)
Progressive Slope stabilization, | Progressive The activities are
Rehabilitation of clearing, topsoiling, rehabilitation part of the
Mine Out Areas spreading and leveling during mine life is operational stage
and Mine | and revegetation programmed to and in the EPEP 0
Affected Areas. (hectares) revegetate about implementation.
90% of the |
disturbed areas
equivalent to 102.0 |
es es hectares. i : :
Surface preparation for § Remaining | 156,750.00 / ha 3,762,000.00
mined out area and disturbed areas for _
settling ponds backfilling &
(topsoiling, slope leveling : Mined
stabilization, out area = 18 ha.;
spreading/leveling) settling ponds=6 |
has, for a total of
24.0 ha. |
| Surface preparation for § Approximate area | P 15,000/hectare- _ 390,000.00
north/south ore = 26 ha. | labor cost for
stockyard and other clearing of rocks and
facilities** | removal of
|_unwanted materials _
Rehabilitation by Aggregate area of 19,250.00 / ha 962,500.00
revegetation of 50.0 hectares

appropriate tree species | including mined

71 of 75

Poem ew eee eee eee eee ee

Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

Assay Laboratory
Area

Support Facilities

Maintenance and
Monitoring

Rehabilitation of
drainages and run-off
diversion canals
(dredging, installation of
culverts & gabions).

Dismantling

Surface preparation
(clearing/ top soiling
and landscaping)
Rehabilitation (planting
of appropriate
ornamental tree
species)

Removal /
Decommissioning and
Area Stabilization (pier
yard, causeway)
Monitoring

Maintenance

out areas, support
facilities, road
sides and
riverbanks
Aggregate length
of 10 linear
kilometers (pre-
piling stockyard
and newly
revegetated areas).

1 assay lab
0.20 hectares

0.20 hectares

5.30 hectares

Quarterly for 10
years
Annually for 10
years

Total Estimated FMRDP Cost

500,000.00 / km. 5,000,000.00
Sub-Total Cost 10,114,500.00
100,000.00 100,000.00
20,000.00 20,000.00

6,000.00 6,000.00
1,500,000.00 1,500,000.00
150,000.00 6,000,000.00
50,000.00/ha 500,000.00
Sub-Total Cost 8,126,000.00

18.240,500.00

The implementation, maintenance and monitoring of the FMR/DP will take ten (10) years. Monitoring and
maintenance period will start as soon as the rehabilitation and decommissioning starts in the FMRDP
phase, hence, a ten (10) year period is allotted for budget purposes as indicated in the above schedule.

Schedule of Annual Cash Provisions to the FMRDF

Year D.A.O. 2005-07 Factor Amount to be Deposited
2013 0.265 4,833,732.50
2014 0.225 4,104,112.50
2015 0.177 3,228,568.50
2016 0.147 2,681,353.50
2017 0.088 1,605,164.00
2018 0.050 912,025.00
2019 0.020 364,810.00
2020 0.016 291,848.00
2021 0.012 218,886.00
TOTAL 18,240,500.00

72 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

Amount to be Deposited

5,000,000.00 = ae — ss
4,500,000.00 - — —

4,000,000.00

3,500,000.00
| 3,000,000.00
2,500,000.00

FMR/DF

2,000,000.00 @ Amount to be Deposited
1,500,000.00
1,000,000.00

500,000.00

|
|
|
|
0.00
|
|
|
|

12.0 NAME AND SIGNATURE OF PERSON(S) PREPARING THE
EPEP and FMR/DP

FMRDP Prepared By:

ete

Mining Engineer
PRC EM No. 2222

73 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales
13.0 Maps
Map 1 = Location Map of EMI-MPSA
Map 2 - Nickel Distribution in Saprolite
Map 3 . Nickel Distribution in Limonite
Map 4 - Topographic 3-D Map of the MPSA Area
Map 5 - Site Development Plan
MAP 6 = Mine Plan
MAP 7 - Progressive Rehabilitation Map
MAP 8 - Final Land Use Map

14.0 Annexes

EPEP Annex 1 =
EPEP Annex 2 =
EPEPAnnex3 — -
EPEP Annex 4 -
FMRDP Annex 1 -
FMRDP Annex 2 -
FMRDP Annex 3 -
FMRDP Annex 4
FMRDP Annex 5 -
FMRDP Annex 6A-
FMRDP Annex 6B -
FMRDP Annex 7A-
FMRDP Annex 7B -
FMRDP Annex 8 -
FMRDP Annex9 -

Mineral Production Sharing Agreement (MPSA) (MPSA #209-2005-111)
Environmental Compliance Certificate (ECC) (ECC #0605-003-2140)
Approved Social Development & Mgmt Program (SDMP #012-2008-02-111)
Environmental Protection and Enhancement Program (EPEP) Cost
Geographic Coordinates of the Project

Matrix of Environmental Management Plan

Matrix of Environmental Monitoring Plan

Complete Listing of Flora within the Mining Project

Location Map of the Environmental Monitoring Stations

Site Development Plan Block 5

Site Development Plan Block 7

Reforestation Sequence Block 5

Reforestation Sequence Block 5

Image of Typical Spatial Transplanting

Layout and Section of the Overburden Stockyard

15.0 LIST OF REFERENCES

¥ Eramen Minerals, Inc., Environmental Impact Assessment

CS Eramen Minerals, Inc., Mine Development Plan

7 DENR Administrative Order No. 96-40, Revised Mines Implementing Rules and Regulations (RIRR)
of R.A. 7942

m MRD-51, Revised Mine Safety Rules and Regulations, MGB

. DENR Administrative Order No. 14 & 14A, Air Quality Criteria, EMB

. DENR Administrative Order No. 34, Water Quality Criteria, EMB

* DENR Administrative Order No. 35, Effluent Regulation, EMB

16.0 BIBLIOGRAPHY

Alegado, B.O. 1978. Geologic report of Zambales Mineral Chromite Reservation, Parcel Il and III, Zambales
Province. Bureau of Mines Tech. Rpt., 22pp.

74 of 75

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

Aurelio, M.A. and Pefia, R.C. 2004. Geology and Mineral Resources of the Philippines — Volume 1: Geology.
Mines and Geosciences Bureau, Department of Environment and Natural Resources, 391pp.

Brassington, R.1998. Field Hydrogeology, 2 ed., John Wiley and Sons, England, 248pp.

Corby, G.W. et al. 1951. Geology and oil possibilities of the Philippines. Department of Agriculture and
Natural Resources Technical Bulletin 21, 536pp.

Dela Cruz, E.C. and Perez, J.L. 1983. Groundwater resources survey of Zambales Province. Bureau of Mines
and Geosciences Tech. Rpt., 29pp.

Freeze, R.A. and Cherry, J.A. 1979. Groundwater. Prentice Hall, Englewood Cliffs, New Jersey, USA, 604 pp.
Golightly, J.P. 1981. Nickeliferous Laterite Deposits. Economic Geology 75, 710-735.

Kearey, P. and Brooks, M. 1991. An Introduction to Geophysical Exploration, 2" ed. Blackwell Scientific
Publications, London, 254pp.

Makasa, B. 1998. Utilisation and improvement of lateric gravels in road bases. Ingeokring Newsletter 7.
www.itc.nl/~ingeokri/newsletter/summer98/.

Philippine Bureau of Mines and Geosciences. 1981. Geological map of Campbert Quadrangle - Sheet 3067
Ill. Ministry of Natural Resources.

Philippine Bureau of Mines and Geosciences. 1983. Geological map of Malabago Quadrangle — Sheet 2967
Il. Ministry of Natural Resources.

Thornbury, W.D. 1969. Principles of Geomorphology, 2™ ed. John Wiley & Sons Inc., New York, 594pp.

Thornthwaite, C.W. and Mather, J.R. 1955. The water budget and its use in irrigation. Water - The Yearbook
of Agriculture. United States Department of Agriculture, Washington D.C., 346-358.

Xu, C.Y. and Singh, V.P. 2001. Evaluation and generalization of temperature based method for calculating
evapotranspiration. Hydrological Processes 15, 305-319.

75 of 75
Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

MAPS
Environmental Protection and Enhancement Program

ERAMEN MINERALS INC.

Nickeliferous Lateite Mining Project Location Map of EMI-MPSA MaP 1.
Sta, Cruz and Candelaria, Zambales

Environmental Protection and Enhancement Program

174 -
at I —
i | .
| Mi. ~ “alli
- (lean)
174401
5 24
2.2
17420004 {
| 2
18
16
174001
14
a2
173 1
08
1731
T
400000

ERAMEN MINERALS INC.
Nickelferous laterite Mining Project Limonite Distribution in Block 5 and Block 7 map 2
Sta, Cruz and Candelaria, Zambales

MAP 3

Saprolite Distribution in Block 5 and Block 7

id Enhancement Program,

1746000—]

a 8
1742000 | |
1740000
1738000
1738000

a5

Environmental Protection and Enhancement Program

Elevation
Meters

ERAMEN MINERALS INC.
Nickeliferous Laterite Mining Project Topographic 3-D Map of the MPSA Area Map 4
Sta, Cruzand Candelaria, Zambales

PPE WH OWN
WK IY

QS =

medic 2
——

> )

ok

oa

=
I~ aoe L m4 +
| g

iN /\
os

1EN MINERALS INC.
iferous Laterite Mining Project
nd Candelaria, Zambales

1 (|@é
a3
aN BEE

Se

at 1:
fear 11.
yr 1:
(eal Ye
Year
aN
Ze

ea
Pon
jotorpoo! /
yctor’s Car
Pt gi ie

3

Candelaria,

crue

Ss, SAH

RS At) | ees SN

&

Environmental Protection and Enhancement Program

imuce

rion

m2ce

AS BON

1S uoN

ison

uce ore
2,000 1,000 2,000
Meters
FINAL LAND USE MAP Legend
ERAMEN MINERALS, INC roads wee TreePlantations

NICKEL PROJECT ceacc= VWaterPond em Agrofarest

Sta. Cruz, Zambales ——--- EMI_MPSA PTM
ERAMEN MINERALS INC.
Nickeliferous Laterite Mining Project Final Land Use Map MAP7
sta, Cruz and Candelaria, Zambales

Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

ANNEXES

MINERAL PRODUCTION SHARING AGREEMENT

Mo. _209-2005-

This MINERAL PRODUCTION SHARING AGREEMENT is mde and entered

into in Quezon City. Philippines, this .___ __ day of _ppriy. 2005. by and
between

THE REPUBLIC OF THE PHILIPPINES, herein referisd to as the
GOVERNMENT, represented in this act by the Secretary of th » Department of
Environment and Natural Resources, with offices at the Department of
Environment and Natural Resources Building, Visayas Avenue, Diliman, Quezon
City

and

ERAMEN MINERALS, INCORPORATED, a corporation duly organized and
existing under the laws of the Republic of the Philippines, hercin referred to as
the CONTRACTOR, with office at 3®° floor, ALPAP | Building No. 140 Leviste
Street, Salcedo Village, Makati City and represented in this aci dy its President,
ENRIQUE C. FERNANDEZ, as authorized by its Board of Direc’o's (please refer
to ANNEX “A")

WITNESSETH :

WHEREAS, the 1987 Constitution of the Republic of the Philipines provides in
Article XII, Section 2 thereof that all lands of the public domain, waters, minerals,
coal, petroleum and other natural resources are owned by th» State and that
iheir exploration, development and utilization shall be under ths full contro! and
supervision of the State;

WHEREAS, the Constitution further provides that the State may directly
undertake such activities, or it may enter into a Co-Production, loint Venture, or
Mineral Production Sharing Agreement with Filipino: citizens, or cooperatives,
partnerships, corporations or associations at least sixty per cantum of whose
capitalization is owned by such citizens;

WHEREAS, pursuant to Republic Act No. 7942, otherwise .nown as “The
Philippine Mining Act of 4995,” which took effect on 09 April 1925, the Secretary
of the Department of Environment and Natural Resources is authorized to enter
into Mineral Production Sharing Agreements in furtherance of the objectives of
the Government and the Constitution to bolster the national economy through
sustainable and systematic development and utilization of mineral lands;

WHEREAS, the Government desires to avail itself of the financial resources,
technical competence and skill, which the Contractor is capable «+f applying to the

<—-

ERAMEN MINERALS INC.

Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

Mineral Production Sharing Agreement

EPEP Annex 1

mining operations of the project contemplated herein,

WHEREAS, the Contractor desires to join and assist the Government in the initia!
rational exploration and possible development and utilization for commercial
purposes of certain nickel, cobalt, chromite and other associated mineral
deposits existing in the Contract Area (as herein defined); .

WHEREAS, the Contractor has access to all. the financing, technical
competence, technology and environmental management skills. required to
promptly and effectively carry out the objectives of this Agreement,

NOW, THEREFORE, for and in consideration of the foregoing premises, the
mutual covenants, terms and conditions hereinafter set forth, it is hereby
stipulated and agreed as follows:

SECTION |
SCOPE

1.1.> This Agreement isa Mineral Production Sharing Agreement entered into
pursuant to the provisions of the Act and its implementing rules and
regulations.. The primary purpose of this Agreement is to provide for the
rational exploration, development and commercial utilization of certain
nickel and other associated mineral deposits existing within the Contract
Area, with all necessary services, technology and financing to be
furnished or arranged by the Contractor in accordance with the provisions
of this Agreement. The Contractor shall not, by virtue of this Agreement,
acquire any title over the Contract/Mining Area without prejudice to the
acquisition by the Contractor of the land/surface rights through any mode
of acquisition provided for by law.

4.2. The Contractor shall undertake and execute, for and on behalf of the

. Government, sustainable mining operations in accordance with the
provisions of this Agreement, and is hereby constituted and appointed, for
the purpose of this Agreement, as the exclusive entity to conduct mining
operations in the Contract Area.

1.3. The Contractor Shall assume all the exploration risk such that if no
minerals in commercial quantity are developed and produced, it will not be
entitled to reimbursement.

1.4. During the term of this Agreement, the total value of production and sale
of minerals derived from the mining operations contemplated herein shall
be accounted for and divided between the Government and the Contractor
in accordance with Section Vill hereof.

“ar

As used in this Agreement, the following words and terms, whether singular or ©

SECTION It

DEFINITIONS

plural, shall have the following respective meaning:

2.1.

2.2.
2.3.

24.

2.5.

2.6.

2.7.

2.8.

2.9.

2.40:

2.14.

2.12.

Act refers. to Republic Act No. 7942, otherwise known ¢ as the “Philippine
Mining Act of 1995.”

Agreement means this Mineral Production Sharing Agreement.

Associated Minerals mean other ores/minerals, which occur together
with the principal ore/mineral.

Bangko Sentral means Bangko Sentral fig Pilipinas.

Budget means an estimate of expenditures to be made by Contractor in
mining operations contemplated hereunder to accomplish the Work
Program for each particular period.

“Bureau means Mines and Geosciences Bureau. ~

Calendar Year or Year means a period of twelve (12) consecutive
months starting with the first day of January and ending on December 31,
while “Calendar Quarter” means a period of three consecutive months with
the first calendar quarter starting with the first day of January.

Commercial Production means the production of sufficient quantity of
minerals to sustain economic viability of mining operations reckoned from

the date of commercial operation as declared by the Contractor or as

stated in the feasibility study, whichever comes first:

Constitution or Philippine Constitution means the 1987 Constitution of
the Republic of the Philippines adopted by the Constitutional Convention
of 1986 on October 15, 1986 and ratified by the People of the Republic of
the Philippines on February 2, 1987.

Contract Area means the area onshore or offshore delineated under the
Mineral Production Sharing Agreement subject to the relinquishment
obligations of the Contractor and properly defined by latitude and
longitude or bearing and distance.

Contract Year ' - means a period of twelve (12) consecutive months
counted from the Effective Date of this Agreement or from the anniversary
of such Effective Date.

Contractor means Eramen Minerais, incorporated or its assignee or
assignees of. interest under this Agreement: Provided, That the

assignment of any of such interest is accomplished pursuant to the

pertinent provisions of the implementing rules and regufations of the Act.

Sin

3 > PF

2.13.

2.14.

2.15.

2.16.

2.19.

2.20.

2.21.

2.22.

2.23.

Declaration _of Mining Feasibility means a document proclaiming the

presence of minerals in a specific site, which aré. recoverable by socially
acceptable, environmentally safe and economically. sound methods
specified in the Mine Development Plan.

Department or DENR _ means the Department of Environment and
Natural Resources. . ’

Director means the Director of Mines and Geosciences Bureau.

Effective Date means the date of execution of this Agreement by the
Contractor and by the Secretary on behalf of the Government.

. Environment means all facets of man’s surroundings: physical,

ecological, aesthetic, cultural, economic, historic, institutional and social.

. Exploration means searching or Prospecting for mineral resources by

geological, geophysical and geochemical surveys, remote sensing, test
pitting, trenching, drilling, shaft. sinking, tunneling or any other means for
the purpose of determining the existence, extent, quality and quantity of
mineral resources and the feasibility of mining them for profit. .

Exploration Period — shall mean the period from the Effective Date of this
Agreement, which shall be for two (2) years, renewable for like periods but
not to exceed a total term of six (6) years for nonmetallic minerals and
eight (8) years for metallic minerals, subject to the pertinent provisions of
the implementing rules and regulations of the Act.

Eorce Majeure means acts or circumstances beyond the reasonable
control of the Contractor including, but not limited to war, rebellion,
insurrection, riots, civil disturbances, blockade, sabotage, embargo, strike,
lock out, any’ dispute with surface owners and other labor disputes,
epidemics, earthiquake, storm, flood or other adverse weather conditions,
explosion, fire, adverse actiom by the Government or by any of its
instrufhentality or subdivision thereof, act of God or any public enemy and
any cause as herein described over which the affected party has no
reasonable control.

Foreign Exchange means any currency other. than the currency of the
Republic of thé Philippines. acceptable to the Government and the
Contractor. . :

Government means the Government of the Republic of the Philippines
or.any of its agencies and instrumentalities.

Gross Output means the actual market value of the minerals or mineral
Products from each mine or mineral land operated as a separate entity,
without any deduction for mining, processing, refining, transporting,
handling, marketing or any other expenses: Provided, That if the minerals
or mineral products are sold or consigned abroad by the Contractor under
C.LF.-.ferms, theactual cost of ocean freight and insurance shall be

aw

4

2.24,

2.25.

2.28.

2.29.

2.30.

2.31.

2.32.

2.33.

deducted: Provided further, That in the case of mineral concentrates which
are not traded in commodity exchanges in the Philippines or abroad such
as copper concentrate, the actual market value shall be the world price
quotation of the refined.mineral products contained thereof prevailing in
the said commodity exchanges, after deducting the smelting, refining,
treatment, insurance, transportation and other charges incurred in the

process of converting mineral concentrates into refined metal traded in

those commodity exchanges.

Mine Development _ refers to'work undertaken to prepare an ore body or
a mineral deposit for mining, including. the construction of necessary
infrastructure and related facilities.

Minerals mean. all naturally occurring inorganic substances in solid,
liquid, gas or any intermediate state excluding energy materials such as
coal, petroleum, natural gas, radioactive materials and geothermal energy.

. Mineral Products mean materials derived from mineral ores/rocks and

prepared into marketable state-by metallurgical processes, which include
beneficiation, cyanidation, leaching, smelting, calcination and. other similar
processes.

. Mining Area means that portion of the Contract Area identified by the

Contractor as defined and delineated in a Survey Plan duly approved by
the Director/Regional Director concerned for purposes of development
and/or utilization and sites for support facilities.‘

Mining Operations means mining activities involving exploration,
feasibility study, environmental impact assessment, development,
utilization, mineral processing and mine rehabilitation.

Notice means notice in writing, telex or telecopy {authenticated by
answer back or confirmation received) addressed or sent as provided in
Section 16.2 of this Agreement.

Ore means naturally occurring substance or materal from which a
mineral or element can be mined and/or processed for profit.

Pollution means any alteration of the physical; chemical and/or biological
properties of any. water, air and/or land resources of the Philippines, or
any discharge thereto of any liquid, gaseous or solid wastes or any
production of unnecessary noise or any emission of objectionable odor, as
will or is likely to create or render such water, air, and tand resources
harmful, detrimental or injurious to public health, safety or welfare or which
will adversely affect their utilization for domestic, commercial, industrial,
agricultural, recreational or other legitimate purposes.

ecretary means the Seeretary of the Department of Environment and
Nate Resources.

State means the Republic of the Philippines.
ak

2.34. Work Program means @ document which presents the plan of major
mining operations and the corresponding expenditures of the Contractor in
its Contract Area during a given period. of time, including the plan and
expenditures for development of host and neighboring communities and of
local geoscience and mining technology, as submitted and approved in
accordance with the implementing rules and regulations’of the Act.

SECTION Ul
TERM OF AGREEMENT

3.1. This Agreement shall have a term of twenty five (25) years from Effective
Date, and may be renewed thereafter for another term not exceeding
twenty five (25) years. The renewal of this Agreement, as well as the
changes in the terms and conditions thereof, shall be upon mutual consent
by the parties. In the event the Government decides to allow mining
operations thereafter by other Contractor, this must be through
competitive public bidding. After due publication of notice, the Contractor
shall have the right to equal the highest bid upon reimbursement of all
reasonable expenses of the highest bidder. 7

SECTION IV
CONTRACT AREA

4.1. Size, Shape, and Location of Contract Area - This Agreement covers a
Contract Area of approximately Four Thousand Six Hundred Nineteen and

. 6968/10,000 hectares (4,619.6869 has.), situated in Sta. Cruz and
Candelaria, Zambales and bounded by. the following geographical
coordinates (please refer to ANNEX "B" - 1:50,000 scale Location”

Map/Sketch Plan): _

Block 1

Area = 99 Has.

Corner Latitude Longitude
4 415° 48' 04.444” 419° 59' 19.606”
2 15° 48' 04.444” 119° 59°.59.920"
3 15° 47' 35.162” 419° 59' 59.920”
‘4 15° 47' 35.162” 119° 59' 29.684”

5 15°. 47' 44.923” 119° 59’ 29.684"
6 15° 47' 44.923” 119° 59° 19.606”

ZR

Block 2
Area = 9 Has.
Corner

AON >

Block 3

Latitude
45° 47’ 35.162”
15° 47' 35.162”
45° 47' 25.401”
15° 47' 25.401"

Area = 349.964 Has.

Corner

1
2
3
4
5
6
7
8
9
40
44
12
13
14
15
16
17
18
419
20
21
22
23
24
25
26
27
28
29
30
31

Latitude
15° 48' 09.202"
15° 48" 09.202"
15° 47" 54.683"

15° 47 54.683" .

15° 47' 44.923”
15° 47' 44/923”
15° 47' 54.863"
15° 47' 54.863”
15° 48' 04.444”
15° 48' 04.444”
15° 48 14.105”

45° 48' 14.4105”

15° 48' 04.444”
15° 48' 04.444”
15° 47' 54.863”
15° 47' 54.863”
15° 47' 45.103”
15° 47' 45.103”
15° 47' 35.501”
15° 47' 35.501”
15° 47' 25.302”
15° 47° 25.302”
15° 47' 23.452”
15° 47' 23.452”
15° 47' 33.185”
15° 47' 33.185"
15° 47' 42.954”
15° 47' 42.954"
15° 47' 52.505”
15° 47' 52.505”
15° 47° 52.505”

a

Longitude
120° 00' 30.156”
120° 00° 40.235”
420° 00° 40.235”
120° 00’ 30.156”

Longitude
120° 01’ 43.831”
120° 02' 41.178”
120° 02'41.178"
120° 02' 51.258”
120° 02' 51.258”
120° 03' 21.498”
120° 03' 21.498”
120° 03' 31.576”

- 120° 03' 31.576”

420° 03' 44.605”
120° 03' 44.605”
420° 03' 51.792”
420° 03' 51.792”
120° 04' 21.963”
120° 04' 21.963”
120° 04' 11.985”
120° 04' 11.985”
120° 04' 01.807”
120°.04' 01.807”
120° 03' 51.279”
120° 03' 51.279”
120° 03' 41.950"
120° 03' 44.950”
120° 02' 54.221”
420° 02' 54.221”
120° 02' 34.168"
120° 02' 34.168”

* 420° 02' 24.601”

120° 02' 24.601”
120° 01° 50.582”
120° 01' 43.831”

&

a

“

a

Block 4

Area = 108.794 Has.

Corner’

SODNDARONS

Block 5

Latitude
15° 47' 15.641"
15° 47' 15.641”
15° 47' 25.402”
15° 47' 26.402”
15° 47' 35.162”
15° 47° 35.162”
15° 46' 56.120”
15° 46' 56.120”
15° 46' 46,359”
15° 46' 46.359”

Area = 1,609.39 Has.

Corner

Latitude
15° 44° 25.317"
15°44’ 25.317"
15° 44 29.790"
45° 44’ 29.790"
15° 46' 29.790"
15° 46' 29.790"
15° 46' 36.799"
15° 46' 36.799"
45° 46 56.120"
15° 46 56.120"
15° 47' 05.981"
15° 47' 05.981"
15° 46 56.126"
15° 46' 56.126"
45° 47° 03.903”
15° 47' 03.903"
15° 46' 56.120"
415° 46°56.120"
45° 47' 03.903"
15° 47' 03.903"
15° 46' §7.863"
15° 46' 57.863"
15° 46' 47.010"
45° 46' 47.010"
15° 46' 17.083"
15° 46' 17.083"
15° 45° 57.563”
15° 45' 57.563”
415° 45' 57.563"

15° 45’ 48.369" ©

aH

co

Longitude
420° 03' 44.717"
120° 04' 01.807”
120° 04' 01.807"
120° 04' 11.885”
120° 04' 11.885”
120° 04' 21.963"
120° 04' 21.963”
120° 04' 01.807”
120°.04' 01.807”
120° 03' 44.717”

Longitude
119° 58° 27.110"
419° 58° 47.217"
119° 58' 47.217"
120° 00' 30.687"
420° 00' 30.687”
120° 00° 30.156”
420° 00° 30.156”
120° 00° 20.077”
420° 00' 20.077"
420° 00° 30,156”
120° 00' 30.156”
120° 00’ 40.235”
120° 00° 40.235”
120° 00' 50.314”
120° 00' 50.314”
120° 01' 00.323”
420° 01' 00.323”
120° 01' 20.550”
120° 01' 20.550”
120° 01' 50.786”
420° 01'.50.786"
420° 01''24.220°
420° 01' 24.220"
120° 01° 20.550”
420° 01° 20.550”
120° 01' 24.220”
120° 01' 24.220”
420° 01' 40.710"
120° 02’ 00.867"
420° 02' 00.867”

Se,

Block 6

15° 45' 48.369"
15° 45' 47.799"
15° 45' 47.799"
45° 45’ 30.000"
45° 45' 30.000”
15° 43' 50.672”
15° 43' 50.672"
15° 43' 46.277"
15° 43' 46.277”
15° 43' 26.756"
15° 43' 26.756”
15° 43' 46.277"
15° 43' 46.277”
15° 43' 36.516”
415° 43' 36.516"
15° 43' 46.277”
15° 43' 46.277"
15° 43' 36.516”
415° 43' 36.516"
15° 43' 46.277"
45° 43' 46.277"
415° 44°15.559"
. 15° 44°45.559"

Area = 162.053 Has.

Corner

SOMNDAAWN

Block 7

Latitude
15° 46' 02.192”
415° 46' 02.192”
15° 45' 33.641”
45° 45’ 33.641”
18° 44' 35.078"
415° 44' 35.078”

15° 44' 54.599"

15° 44° 54.599"
15° 45' 14.120"
15° 45' 14.120"

Area = 2,240.042 Has.

Corner

“Noumnwnea

Latitude
45° 42' 33.402”
45° 42° 33.402”
15°.42' 23.642”
15° 42' 23.642”
45° 42' 13.881"
15°. 42' 13.881”
45° 42' 04.121”

a

120° 01" 53.540”
420° 01" 53.540"
420° 01'.50.788"
120° 01° 50.788"
420° 01" 30.000"
420° 01' 30.000”
120° 01' 18.448”
120° 01" 18.448"
120° 00' 58.291"
120° 00' 58.291"
120° 00' 38.134"
120° 00' 38.134" °
119° 59' 27.584"
119° 59' 27.584"
419° 59° 17.505"
419° 59' 17.505"
119° 58' 57.348"
119° 58' 57.348"
119° 58' 47.269"
419° 58'.47.269"
119° 58' 37.190"
419° 58' 37.190"
419° 58' 27.110"

Longitude
119° 57° 56.874"
119° 58' 17.032”
119° 58' 17.032”
119° 58' 27.110"
119° 58' 27.110°
419° 58' 17.032”
419° 58' 17.032”
119° 58' 06.954”
119° 58' 06.954"
419° 57’ 56.874"

Longitude .
119° 58' 43.586"
119° 59' 03.743”
119° 59' 03.743”
419° 59' 13.822”
119° 59' 13.822”
119° 59' 23.900”
119° 59' 23.900”

g

ay

15° 42' 04.121"
45° 41' $4,200"

“15° 41' 54.200"

15° 42' 04.121”
15° 42' 04.121”
15° 42' 13.881”
15° 42' 13.881”
15° 42' 23.642”
15° 42! 23.642”
15° 42° 33.402”
15° 42° 33.402”
15° 43' 31.966”
15° 43' 31.966”
15° 43° 22.205"

45° 43' 22.205”.

15° 43' 46.275”
15° 43' 46.275”
15° 43' 50.670”
15° 43' 50.670”
15° 43' 41.726”
15° 43' 41.726”
15° 43' 12.445”
15° 43' 12.445”
15° 43' 02.684"
15° 43' 02.684”
15° 42' 43.163”
15° 42' 43.163”
18° 41° 54.360"
15° 41' 54.360”
15° 41' 25.079”
15° 41' 25.079”
15° 41' 44.600"

15° 41'44.600" |

15° 41' 25.079”
15° 41' 25.079”
15° 41'44.600°
15° 41'44.600°
15° 41' 54.360"
15° 41' 54.360”
15° 42' 04.121”
15° 42! 04.121”
15° 42' 23.642”
15° 42° 23.642”
15° 42' 43.163”
15° 42' 43.163”
45° 42' 04.121"
15° 42! 04.121”
15° 41° 44.600"

BA

oy
o

119° 59' 33.979"
119° 59' 33.979”
119° 59° 44.057”
419° 59' 44.057”
119° 59° 54.136”
119° 59''54.136”
119° 59' 44.057”
119° 59' 44.057”
119° 59' 33.979”
119° 59° 33.979”
119° 59° 23.900”
119° 59' 23.900”
120° 00' 34.350”
120° 00° 34.350”

420° 01' 04.686”

120° 01' 04.686”
120° 01° 18.447”
120° 01' 18.447”
120° O1' 34.922”
120° 01' 34.922"
120° 01' 55.079”
120° 01° 55.079"
120° 02' 05.158”
420° 02' 05.158"
120° 01° 55.079”
420° 01° 55.079”
120° 01' 45.001”
120° 01' 45.001”
120° 01' 34.922”
120° 01' 34.922”
1200 01' 45.001”

120° 01' 45.001”

120° 01' 55.079”
120° 01' 55.079”
120° 02' 15.237”
120° 02° 15.237”
420° 02° 25.3157
120° 02' 25.315”
120° 02' 05.158”
120° 02' 05.158”
120° 02' 15.237”
120° 02' 15.237"
120° 02' 45.470”
120° 02° 45.470”
120° 02' 55.548”
120° 02' 55.548"
120° 02' 45.470”
120° 02' 45.470”

ge

Block 8

415° 41'44.600”
15° 41' 25.079”
415° 41' 25.079”
415° 41' 05.557”
15° 41' 05.557"
15° 40' 55.797”
15° 40! 55.797"
15° 40' 46.036”
45° 40' 46.036”
15° 41° 05.557"
15° 41' 05.557"
15° 41' 15.318"
415° 41' 15.318”
15° 41' 25.079”
15° 41' 25.079"
415° 41' 15,318"
15° 41' 15.318”
15° 41’ 30.000”
15° 41' 30.000”
15° 42' 00.000”
15° 42' 00.000”
15° 42' 04.121"
15° 42' 04.121”
15° 42! 13.881”
15° 42' 13.881"

Area = 36.7102 Has.

Corner
1

2
3
4
5
6
7
8
9
10
nal
12
13
14

Latitude
15° 45' 38.037”
15° 45° 47.804”
15° 45° 47.804”

15° 45' 38.606"

15° 45° 38.606”
15° 45' 47.799"
15° 45' 47.799"
15° 45' 57.563”
15° 45' 57.563”
15° 45' 48.369"
15° 45' 48.369”
45° 45° 57.563°
415° 45' 57.563"
45° 45' 38.070"

ar

“4
my

420° 02' 35.394"
120° 02' 35.394”
120° 02’ 25.601”
120° 02' 25.601”
120° 02' 05.158"
120° 02' 05.158"
120° .01' 24.844”
120° 01' 24,844”
420° 00' 24.372"
120° 00' 24.372”
120° 00' 34.350”
120° 00' 34.350”
120° 00' 24.372”
420° 00' 24.372”
120° 00' 04.215”
120° 00' 04.215”
120° 00' 09.000"
420° 00’ 00.000"
419° 59' 30.000"
119° 59' 30.000”
119° 59' 13.822"
119° 59' 13.822"
119° 59' 03.743"
419° 59' 03.743”
119° 58’ 43.586"

Longitude
120° 01' 50.786”
120° 01' 50.786”
120° 01' 53.540”
120° 01' 53.540”
120° 02' 03.761”
420° 02' 03.761”
120° 02' 10.944”
120° 02' 10.944”
120° 02''13.841”"
120° 02''13.841”
120° 02' 23.921”
420° 02' 23.921”
120° 02' 30.970”
420° 02' 30.970”

@.

5.1.

5.2.

5.3.

Block 9
Area = 7.9248 Has.
Corner Latitude Longitude
4 15° 46'.47.010" 420° 01' 24.220”
2 15° 46' 47.010" 120° 01' 20.550”
3 15° 46° 17.083” . 120° 01' 20.550"
4 15° 46' 17.083” 120° 01' 24.220”

The Contractor is not allowed to undertake any mining activities within the
portion of the Contract Area covered by any DENR Project Areas, without
the prior consent of the contractor(s)/concessionaire(s) concerned.

Any portion(s) of the Contract Area that may be found and verified as old
growth and/or mossy forests shall be automatically excised from said

Contract Area.

SECTION V
EXPLORATION PERIOD

Timetable for Exploration - The Contractor shall commence Exploration
activities not later than three (3) months after the Effective Date for a
period of two (2) years, renewable for like periods but nat to exceed a total
term of six (6) years for nonmetallic minerals and eight (8) years for
metallic minerals, subject to annual review and approval by the Director in
accordance with the implementing rules and regulations of the Act.

Renewal of Exploration Period - In case the Contractor opts for a renewal
of its Exploration Period, it shall fite prior to the expiration thereof, a
renewal application in the Regional Office concemed, accompanied by the
mandatory requirements stipulated in the implementing rules and
regulations of the Act. The Director may grant the renewal of the
Exploration Period on condition that the Contractor has substantially
complied with the terms and conditions of the Agreement.

In cases where further exploration is warranted beyond the six (6)- or eight
(8)}-year period and on condition that the Contractor has substantially
implemented the Exploration and Environmental Work Programs as
verified by the Bureau, the Director may further grant.renewal of the
Exploration Period: Provided, That the Contractor shall be required to set
up a performance surety equivalent to the expenditure requirement of the
Exploration and Environmental Work Programs.

Work Programs and Budgets - The Contractor shall strictly comply with
the approved Exploration and Environmental Work Programs together with
their corresponding Budgets (please refer to ANNEXES “C” and “p”).

The amount to be spent by the Contractor in conducting Exploration
activities under the terms of this Agreement during the Exploration Period

Qu

—,

-
No

on Ee: LEE a
5.7.

5.8.

Reporting

a. During the Exploration Period, the Contractor shall submit to the
Director; through the Regional Director concemed, quarterly and

budgets as well as all other information of any kind collected during
the exploration activities, All information submitted to the Bureau
Shall be subject to the confidentiality clause of this Agreement.

with a geologic map of 1:50,000 scale at the minimum showing the
results of the exploration. Such report shail also include detailed
expenditures incurred during the Exploration Period. In case of
diamond drilling, the Contractor Shall, upon request of the

results of analyses and detailed expenditures, among.others.

ae

ef

6.1.

6.2.

7A.

7.2.

SECTION Vi
DEVELOPMENT AND CONSTRUCTION PERIOD

Timetable - The Contractor shall complete the development of the mine _
including the construction of production facilities within thirty six (36)

months from the submission of the Declaration of Mining Feasibility,
subject to such extension based on justifiable reasons as the Director
may approve, upon recommendation of the Regional Director concemed.

Reporting

a. Annual - The Contractor shall submit, within sixty (60) days after
December. 31 of each year, to the Director, through the Regional
Director concemed, an annual report, which siates the major
activities, achievements and detailed expenditures during the year
covered, including maps, assays, rock and mineral analyses and
geological and environmental progress reports during the
‘Development and Construction Period.

». Final Report - Within six (6) months from the completion of the
development and construction activities, the Contractor shall submit
a final report to the Director, through the Regional Director _
concerned. _ Such report shall integrate all information in maps of
appropriate scale and quality, as well as in monographs or reports
in accordance with international standards.

SECTION Vi
OPERATING PERIOD

Timetable - The Contractor shall submit, within thirty (30) days before
completion of mine development and construction of production facilities,
to the Director, through the Regional Director. concerned, a Three-Year
Commercial Operation Work Program. The Contractor shall commence
commercial utilization immediately upon approval of. the aforesaid Work
Program. Failure of the Contractor to commence Commercial Production
within the -period shall be cénsidered a substantial breach of the
Agreement. .

Commercial Operation Work Program and Budget - Duririg the Operating
Period, the Contractor shall submit to the Director, through the Regional
Director concerned, Work Programs and Budgets covering a period of
three (3) years each, which shall be submitted not later than thirty (30)
days before the expiration of the period covered by the previous, Work
Program.

The Contractor shalt conduct Mining Operations and other activities for the
duration of the Operating Period in accordance with the duly approved

oN ,
15 —

7.3.

7.4.

Work Programs and corresponding Budgets.

Expansion and Modification of Facilities - The Contractor may make
expansions, modifications, improvements, and replacements of the mining
facilities and rhay add new facilities as the Contractor may consider
necessary for the operations: Provided, That such. plans shall be
embodied in an appropriate Work Program approved by the Director. .

Reporting

a.

Quarterly Reports - Beginning with the first Calendar Quarter

_ following the commencement of the Operating Period, the

Contractor shall submit, within thirty (30) days after the end of each
Calendar Quarter, to the Director, through the Regional Director
concerned, a Quarterly Report stating the tonnage of production in
terms of ores, concentrates, and their corresponding grades and
other types of products; value, destination of sales or exports and
to whom sold: terms of sales and expenditures.

Annual Reports - During the Operating Period, the Contractor shall
submit within sixty (60) days from the-end of each Calendar Year,
to the Director, through the Regional Director concerned, an Annual
Report indicating in sufficient detail:

b.1. The total tonnage of ore reserves, whether proven, probable,
or inferred, the total tonnage of ores, kind by kind, broken
down between tonnage mined, tonnages transported from
the minesite and their corresponding destination, tonnages
stockpiled in the mine and elsewhere in the Philippines,
tonnages sold or committed for export (whether actually
shipped from. the Philippines. or not), tonnages actually
shipped from the Philippines (with full details “as to
purchaser, destination and terms of sale), and if known to
the Contractor, tonnages refined, processed or
manufactured in the Philippines with full specifications as to
the intermediate products, by-products or final products and
of the terms at which they were disposed;

b.2. Work accomplished and work in progress at the end of the
year in question with respect to all the installations and
facilities related to the utilization program, including the
investment actually made or committed; and

b.3. Profile of work force, including management and staff,
stating particularly their nationalities, and for Filipinos, their
place of origin (.e., barangay, town, province, region).

The Contractor shall also comply with other reporting requirements
provided for in the implementing rules and regulations of the Act.

at
6 KR

i

8.1.

8.2.

8.3.

8.4.

8.5.

SECTION Vili
FISCAL REGIME

General Principle - The fiscal regime of this Agreement shall be governed
by the principle according to which the Government expects a reasonable
return in economic value for the utilization of non-teiewable mineral
resources under its national sovereignty while the Coritractor expects a
reasonable return on its investment with special accourt to be taken for
the high risk of exploration, the terms and conditions prevailing elsewhere
in the industry and any special efficiency to be gainec by a particularly
good performance of the Contractor.

Registration Fees.- Within fifteen (15) days upon recei_.t of the notice of
approval of the Agreement from the Regional Office concerned, the
Contractor shall cause the registration of this Agreement with the said
Regional Office and pay the registration fee at the rate provided in the
existing rules and regulations. Failure of the Contractor to cause the
registration of this Agreement within the prescribed period shail be
sufficient ground for cancellation of the same. ;

Occupation Fees - Prior to registration of this Agreemen and at the same
date every year thereafter, the Contractor shall pay to tie Municipal/City
Treasurer concerned an occupation fee over the Con'ract Area ‘at the
annual rate provided in the existing rules and regulatiars. If the fee is
not paid on the date specified, the Contractor shall pey a surcharge of
twenty five percent (25%) of the amount due in addition io the occupation
fees.

Share of the Government - The Government Share shall 9e the excise tax
on mineral products at the time of removal and at the re:e provided ‘for.in
Republic Act No. 7729 amending Section 151 (a) of the National Internal
Revenue Code, as amended’as well as other taxes, duties and fees levied
by existing laws.

For purposes of determining.the amount of the herein Gcvernment Share,
the Contractor shall strictly comply with the atiditing and accounting
requirements prescribed under existing laws and regulaticas.

The Government Share shall be allocated in accordar:ce with Sections
290 and 292 of Republic Act No. 7160, otherwise known as “The Local
Government Code of 1991.”

Pricing of Sales - The Contractor shall endeavor to obtain the best
achievable price for its production and pay the Ic-vest achievable
marketing commissions and related fees. It shall seek tc strike a balance
between long-term sales comparabie to policies followec by independent
producers in the international mining industry.

The Contractor shall likewise seek a balanced distribution among
consumers. Insofar as sales to Contractor's affiliates are concemed,

awk
17 em

—S

prices shall be at arm’s length standard and competing offers for large
scale and long-term contracts shall be procured. Before any sale and/or
shipment of mineral product is made, existing and future marketing
contract(s)/sales agreement(s) shall be submitted to the Director; copy
furnished the Regional Director concemed, for registration. At the same
time, the Contractor shall regularly inform in writing of any revisions,
changes or additions in said contract(s)/agreement(s).

The Contractor shall reflect in its Monthly/Quarterly Report on Production,
Sales .and Inventory of Minerals, as well as in the Integrated Annual
Report, the corresponding registration number(s) of the marketing
contract(s)/agreement(s) governing the export or sale of minerals.

8.6. Associated Minerals - If minerals other than nickel, cobalt, chromite are
discovered in commercial quantities in the Contract Area, the value
thereof shall be added to the value of the principal mineral in computing
the Government share.

SECTION IX
WORK PROGRAMS

9.1. Submission to Government - Within the periods stated herein, the
Contractor shail prepare and submit to the Director, through the Regional.
Director concemed, a Work Program and’ corresponding Budget for the
Contract Area stating the Mining Operations and expenditures which the
Contractor proposes to carry out during the period covered with the details
and particulars set forth elsewhere in this Agreement or in the supporting
documents. .

9.2. Government's Examination and Revision of Work Program - Should the
Government decide to propose a revision to a certain specific feature in
the Work Program or Budget, it shall, within thirty (30) days after receipt
thereof, provide a Notice to the Contractor specifying in reasonable detail
its reasons therefore. Promptly thereafter, the Government and
Contractor will meet and endeavor to agree on the revision proposed by
the Government. In any event, the revision of any portion of said Work
Program or Budget in which the Government shall fail. to notify the
Contractor of the proposed revision shall, insofar as possible, be carried
out as prescribed herein. if the Government should fail within sixty (60)
days from receipt thereof to notify Contractor of the proposed revisions,
the Work Program and Budget proposed by the Contractor shall be
deemed to be approved.

9.3. Contractor's Changes to Work Program - It is recognized by the
Government and the Contractor that the details of any Work Program may
fequire changes in the fight of changing circumstances. The Contractor
may make such changes: Provided, That it shall not change the general
objective of the. Work Program: Provided further, That changes which
entail a variance of at least aay eerent (20%) shall be subject to the

“48 . @ G

—_— /-

9.4.

10.1.

10.2.

10.3.

10.4.

10.5.

10.6.

approval of the Director.

The Government's approval of a proposed Work Program and Budget will
not be unreasonably withheld.

SECTION X

ENVIRONMENTAL PROTECTION AND MINE SAFETY AND HEALTH

The Contractor shall manage its Mining Operations in a technically,
financially; socially, culturally and environmentally respcnsible manner to
achieve the sustainable development objectives and responsibilities as
provided for under the implementing rules and regulations of the Act.

The Contractor shall ensure that the standards of environmental protection
ate met in the course: of the Mining Operation. To the extent possible,

contro! of pollution and the transformation of the mined-out areas or -

materials into economically and socially productive forms must be done
~Simultaneously with mining.

The Contractor shall submit an Environmental Work Program during the
Exploration Period as prescribed in the ¢ implementing rules and regulations
of the ‘Act.

An Environmental Compliance Certificate (ECC) shall be. secured first by
the Contractor prior to the conduct of any development works,
construction of production facilities and/or mine producticn activities in the
Contract-Area.

The Contractor shall submit within thirty (30) calendar days after the
issuance and receipt of the ECC, an Environmenta! Protection and
Enhancement Program (EPEP) using MGB Form No. 46-2 covering all
areas to be affected by development, utilization and processing activities
under. this Agreement. The Contractor shail allocate for its initial
environment-related capital expenditures approximately ten percent (10%)
of the total project cost or in such amount desending on the
environmental/geological condition, nature and scale of operations and
technology to be employed in the Contract Area.

The Contractor shall submit, within thirty (30) days prior to the beginning
of every calendar year, an Annual Environmental Protection and
Enhancement Program (AEPEP), using MGB Form 16-3, which shall be
based on the approved EPEP. The AEPEP shall be implemented during
the year for which it was submitted. To implement its AEPEP, the
Contractor shail allocate. annually three to five perceni (3%-5%) of its
direct mining and milling costs depending on the environmental/geologic
condition, nature and scale of operations and technology employed in the

Contract Area.
a
cs

19 ~—

40.7. The Contractor shall establish a Contingent Liability and Rehabilitation
Fund (CLRF) which shall be in the form of the Mine Rehabilitation Fund
{MRF) and the Mine Waste and Tailings Fee (MWTF). .

The MRF shall be based on the financial requirements of the approved
EPEP as a reasonable environmental deposit to. ensure satisfactory
compliance with the commitments/strategies of the EPEP/AEPEP and
availability of funds for the performance of the EPEP/AEPEP during the
specific project phase. The MRF shall be deposited as Trust Fund ina
government depository bank and shall be used for physical and social
rehabilitation of areas affected by mining activities and for research on the
social, technical and preventive aspects of rehabilitation. :

The MWTE shall be collected based on the amounts of mine waste and
mill tailings generated during the conduct of Mining Operations. The
MWTE collected shall accrue to a Mine Waste and Tailings Reserve Fund
~and shall be deposited in a government depository bank for payment of
compensation for damages caused by the Mining Operations.

40.8.*The Contractor shall set up mitigating measures such as mine waste and
mill tailings disposal system, mine rehabilitation or plan, water quality
monitoring, etc. to minimize land degradation, air and water pollution, acid

rock drainage and changes in hydrogeology.

10.9. The Contractor shall set up an Environmental and Safety Office at its
. minesite manned by qualified personne! to plan, implement and monitor its
approved EPEP.

10.19. The Contractor shall be responsible in the monitoring of environmental,
safety and heaith conditions in the Contract Area and shall strictly comply
with all the rules and regulations embodied under DAO No. 2000-98,
otherwise known as the “Mine Safety and Health Standards.”

10.11. The Contractor shail be responsible for the submission of a final mine
rehabilitation and/or decommissioning plans, including its financial
requirements and incorporating the details and particulars set forth in the
implementing rules and regulations of the Act.

SECTION XI

RIGHTS AND OBLIGATIONS OF THE PARTIES

11.1. Obligations of the Contractor:

a. To exclusively conduct sustainable Mining Operations within the
Contract Area in accordanee with the provisions of the Act and its
implementing rules and regulations;

ay.

Ks

20

- To construct and operate any facilities specified under the Mineral

Agreement or approved Work Program;

To determine the exploration, mining and treatment process to be
utilized in the Mining Operations;

To extract, remove, use and dispose of any tailings as authorized
by an approved Work Program, -

To secure all permits necessary or desirable for the purpose of
Mining Operations;

To keep accurate technical records about the Mining Operations,
as well as financial and marketing accounts, and make them
available to Government représentatives authorized by the Director
for the purpose of assessing the performance ard compliance of

“the Contractor with the terms of this Agreement. Authorized

representatives of other Government Agencies may also have
access to such accounts in accordance ‘with existing laws, rules
and regulations;

To furnish the Bureau all the data and information gathered from
the Contract Area and that all the books of accounts and records
shall be open for inspection;

To allow access to Government during. reasonable hours in
inspecting the Contract Area and examining pertinent records for
purposes of monitoring compliance with the terms of this
Agreement, ; : .

To hold the Government free and harmless from ail claims and
accounts of all kinds, as well as demands and actions arising out of

- the accidents ‘or injuries to persons or properties caused by Mining

Operations of the Contractor and indemnify the Government for any
expenses or costs incurred by the Government by reason of any
such claims, accounts, demands or actions;

In the development of the community:

j.1. To recognize and respect the rights, customs and traditions
of indigenous cultural communities over their ancestral lands
and to allocate royaity payment of not less than one percent

. (1%) of the value of the gross output of minerals sold;

j.2. To coordinate with proper authorities in the development of
the mining community and for thosé living in the host and
neighboring communities through social infrastructure,
livelihood programs, education, water, electricity and medical
services. Where traditional self-sustaining income and the
community activities are identified «to be present, the
Contractor shall assist in the preservation and/or
enhancement 6f such activities;

we
24 coe

4.3.

j4.

js.

in the

k.1.

k.2.

k.3.

To allot annually a minimum of one percent (1%) of the
direct mining and milling costs necessary to implement the
activities undertaken in the development of the host and
neighboring. communities. Expenses for community
development may be charged against the royalty payment of
at least one percent (1%) of the gross output intended for the
concerned indigenous cultural community;

To give preference to Filipino citizens who have established

domicile in the neighboring communities, in the hiring of

personnel for its mining operations. {f necessary. skills and
expertise are currently not available, the Contractor must
immediately prepare and undertake a training and
recruitment program at its expense; and

To incorporate in the Mining Feasibility Study the planned
expenditures necessary to implement §.1) to §.3) of this
Section: :

development.of Mining Technology and Geosciences: ©

in the course of its operations, to produce geological,
geophysical, geochemical and other types of maps and
reports’ that are appropriate in scale and in format and
substance which are consistent with the internationally
accepted standards and practices. Such maps shall be
made available to the scientific community in the most
convenient and cost effective forms, subject to the condition
that the Contractor may delay release of said information for
a reasonable period of time which shall not exceéd three (3)
years,

To systematically keep the data generated from the
Contract! Mining Area such as cores, assays and other
related information, including. economic and. financial data
and make them accessible to students, researchers and
other persons responsible for developing mining, geoscience
and processing technology subject to the condition that the
Contractor may delay release of data to the science and
technology community within a reasonable period of time
which shail not exceed three (3) years;

To transfer to the Government or local mining company the
appropriate technology it may adapt in the exploration,
development and commercial utilization of the minerals in:
the Contract Area; aA

eg.

circcngesnce Z Zz as _.
i me ee ee anne Sea
———— — gE EEL

ee ELE <a CEP AED
—yy 7 —

41.3.

12.1.

12.2.

training understudies shail be undertaken. The alien employment
shall be limited to technologies requiring highly specialized training
and experience subject to the required approval under existing
laws, rules and regulations; .

f. To enjoy easement rights and use of timber, water and other
natural resources in the Contract Area subject to pertinent laws,
rules and regulations and the rights of third parties;

g- Repatriation of capital and remittance of profits, dividends and
interest on loans, subject to existing laws and Bangko Sentral ng
Pilipinas rules and regulations; and

h. To import when necessary all equipment, spare parts and raw
materials required in the operations in accordance with existing
laws and regulations.

Obligations of the Government: -

a. To ensure that the Contractor has the Government's full
cooperation in the exercise of the rights granted to it under this
Agreement, —

b. . To use its best efforts to ensure the timely issuance of necessary
permits and similar authorizing documents for use of the surface of
the Contract Area; and

c. To cooperate with the Contractor in its efforts to obtain financing
contemplated herein from banks or other financial institutions:
_ Provided, That such financing arrangements will in no event reduce

the Contractor's obligation on Government rights hereunder.

SECTION Xl
ASSETS AND. EQUIPMENT

The Contractor shall acquire for the Mining Operations only such assets
that are reasonably estimated to be required in carrying out such Mining
Operations.

All materials, equipment, plant and other installations of a movable nature
erected or placed on the Contract Area by the Contractor shall remain the
property of the Contractor. The Contractor shall have the right to remove
and re-export such materials and equipment, plant and other installations
from the Philippines, subject to existing rules and regulations. In case of
cessation of Mining Operations on public lands occasioned by its voluntary
abandonment or withdrawal, the Contractor shall have a period of one (1)

aK
24 Qe

—=

- ft

13.1.

year from the time of cessation within which to remove its improvements;
otherwise, all social infrastructures and facilities shall be turned over or
donated tax free to the proper government authorities, national or local, to
ensure that said infrastructures and facilities are continuously maintained
and utilized by the host and neighboring communities.

SECTION XIill
EMPLOYMENT AND TRAINING OF PHILIPPINE PERSONNEL

The Contractor agrees to employ, to the extent possible, qualified Filipino
personnel in all types of mining operations for which they are qualified;
and after Commercial Production commences shall, in consultation and
with consent of the Government, prepare and undertake an extensive
training programme suitable to Filipino nationals in all levels of
employment. The objectivé of said. programme shall be to reach within
the timetable set forth below the following targets of “Filipinization:”

Unskilled Skilled Clerical Professional Management

(%) (%) (%) (%) (%)
Year 1 100 100 100 70 70
Year 3 100° 100 100 . 80 80
Year 5 100 100 100 90 90
Year 7 100 100 100 100 95
Year10 100 100 100 100 95

Year15 100 .. 100 100 100 95

413.2. Cost and expenses of training such Filipino personnel and the

Contractor's own employees shall be included in the Operating Expenses.

43.3. The Contractor shall not discriminate on the basis of gender and shall

respect the right of women workers to participate in policy and decision-
making processes affecting their rights and benefits.

SECTION XIV

ARBITRATION

14.1. The Government and the Contractor shall consult with each other in good

faith and shall exhaust all available remedies to settle any and all disputes
or disagreements arising out of or relating to the validity, interpretations,
enforceability, or performance of this Agreement. before resorting to
arbitration as provided for in Section 14.2. below.

a“

ee

44.2. Any disagreement or dispute which can not be settled amicably within a

14.3.

15.1.

415.2.

15.3.

period of one (1) year from the time the issue is raised by a Party shall be

other to be appointed by the Secretary. The first two appointed arbitrators
shall consider names of qualified persons until agreement.on a mutually
acceptable Chairman of the tribunal is selected. Such arbitration shall be
initiated and conducted pursuant to Republic Act No. 876, otherwise
known as the “Arbitration Act." , .

In any event, the arbitration shall be conducted applying the substantive
faws of the Republic of the Philippiries. :

Each party shall pay fifty percent (50%) of the fees and expenses of the
Arbitrators and the costs of arbitration. Each party shall pay its own costs
and attorney’s fee.

SECTION XV

_ SUSPENSION OR TERMINATION OF CONTRACT,
. TAXINCENTIVES AND CREDITS

This Agreement may be suspended for failure of the Contractor: (a) to
comply. with any provision or requirement of the Act and/or its
implementing rules and regulations; (b) to pay taxes, fees and/or other
charges demandable and due the Government.

This Agreement terminates or may be terminated for the following causes:
(a) expiration of its term, whether original or renewal; (b) withdrawal from
the Agreement by the Contractor; (c) violation by the Contractor of the
Agreement’s terms and conditions; (d) failure to pay taxes, fees/or
charges or financial obligations for two (2) consecutive years; (e) false
statement or omission of facts by the Contractor; and (f) any other cause
or reason provided under the Act and its implementing rules and
regulations, or any other relevant laws and regulations.

All statements made in this Agreement shall be. considered as conditions

* “and essential parts hereof, and “any falsehood in said statements or

15.4.

omission of facts, which may alter, change or affect substantially the fact
set forth in said statements shall be a ground for its revocation and
termination. .

The Contractor ‘may, by giving due notice at any time during the term.of
this Agreement, apply for its cancellation due to causes which, in the
inion of the Contractor, render continued mining operation no longer
feasible or viable. in this case, the Secretary shall decide on the
application within thirty (30) days from notice: Provided, That the
Contractor has met all the financial, fiscat and legal obligations.

i
m

15.5.

15.6.

15.7.

15.8.

“48.9.

16.1.

16.2.

No delay or omissions or course of dealing by the Government shalt
impair any of its rights under this Agreement, except in the case of a
written waiver. The Government's right to seek recourse and relief by alt -
other. means shall not be construed as a waiver of any succeeding or
other.default unless the contrary intention is reduced in writing and signed
by the party authorized to exercise the waiver. .

In- case of termination, the Contractor shail pay all the fees and other
liabilities due up to the end of the year in which the termination becomes
effective. The Contractor shall immediately carry out the restoration of the
Contract Area in accordance with good mining industry practice.

The withdrawal by the Contractor from the Mineral Agreement shall not
release it from any and all financial, environmental, legal and fiscal
obligations under this Agreement.

The following acts or omission, inter alia shall constitute breach of
contract, upon which the Government may exercise its right to terminate
the Agreement:

a, Failure of the Contractor without valid reason to commence
Commercial Production within the period prescribed; and/or

b. Failure of the Contractor to conduct mining operations and other
activities in accordance with the approved Work Programs and/or
any modification thereof as approved by the Director.

The Government may suspend and cancel tax incentives and credits if the
Contractor fails to abide by the terms and conditions of said incentives and
credits.

SECTION Xvi

OTHER PROVISIONS

Any terms and ‘conditions resulting from repeal ‘or amendment of any
existing laws or regulation or from ‘the enactment of a law, regulation or
administrative order shall be considered a part of this Agreement.

Notice

All notices, demands and other communications required or permitted
hereunder shall be made in writing, telex or telecopy and shall be deemed
to have been duly given: notice, in the. case of telex or telecopy, if
answered back or. confirmation received, or if delivered by hand, upon
receipt or ten days after being deposited in the mail, airmail postage
prepaid and addressed as follows: Pao .

g

27

#f to the Government:

The Secretary

Department of Environment and Natural Resources
DENR Building, Visayas Avenue

Diliman, Quezon City

If to the Contractor:

The President

Eramen Minerals, inc.

3" Floor, ALPAP | Building

No. 140 Leviste Street

Salcedo Village, Makati City .

Either party may substitute or change such address on notice thereof to
the other party.

16.3. Governing Law

This Agreement and the relation between the parties hereto shall be
governed by and construed in accordance with the laws of the Republic of
the Philippines. The Contractor hereby agrees and obliges itself to comply
with the provisions of the Act, its implementing rules and régulations and
other relevant laws and regulations. :

16.4. Suspension of Obligation

a. Any failure or delay on the part of any party in the performance of its
obligation or duties hereunder shall be excused to the extent
attributable-to Force Majeure as defined.in the Act: Provided, That
the suspension of Mining Operations due to Force Majeure causes
shail be-subject to approval by the Director.

b. If Mining Operations are delayed, curtailed or prevented by such
Force Majeure causes, then the time for enjoying the rights and
carrying out the obligations thereby affected, the term of this
Agreement and all rights and obligations hereunder shall be
extended for a period equal to the period involved.

c. The Party, whose ability to perform its obligations is affected by
such Force Majeure causes, shall promptly give Notice to the other
in writing of any such delay or failure of performance, the expected
duration thereof and its anticipated effect and shall use its efforts to
remedy such delay, except that neither Party shall be under any
obligation to settle a labor dispute: Provided, That, the suspension
of obligation by the Contractor shall be subject to prior approval by

the Director. oa

Qe .

N
a

/

‘Doc. No. Py
Page No.
Book No. _JL

ACKNOWLEDGMENT

Republic of the Philippines)
Quezon City jss

?

Betore me, a Notary Public for and in the City of Quezon, personally appeared
MICHAEL TT. DEFENSOR, | with Community Tax Certificate No.

(5053147 ._ issued on January S$, at _ Queam Shy , in his
capacity as Secretary of the Department of Environment and Natural Resources,
and ENRIQUE C. FERNANDEZ with Community Tax’: Certificate No.

13980829 issued’ on vhauary 6,200 at Manilg _in
their capacity as President of Eramen Mineais, Incorporated, both known to me
and to be the same persons who executed the foregoing instrument consisting of

thirty (30) pages, including this acknowledgment page, and acknowledged to me ©
that the same is their voluntary acts and deeds.

IN WITNESS WHEREOF,.! have hereunto set my hand and affix my notarial
seal, this ~8 “ys. dayof___~ .

Series of UNS

C3/CompanyEramen/proforma/mpsa/Feb.4, 2005

30
fs. Enogue C. Pernice

iow net

fanronenental Comptiance Cueriticate

appl
BABS, les Wee

eka 01 10

Seeetory oJ. RE

ERAMEN MINERALS INC.
Nickeliferous Laterite Mining Project Environmental Compliance Certificate
Sta. Cruz and Candelaria, Zambales

EPEP Annex 2

s Republic of the Philippines
Dy

ENVIRONMENTAL COMPLIANCE CERTIFICATE
fissued uncer Presidential Decree 1586)

9605.003-2440

THIS (8 TO CERTIFY THAT PROPONENT ERAMEN MINERALS INCORPORATED,
fapmaemed by ds Presigect Enrique C Formander, & grenied Is Envaonmertat
Compuance Certfcsty (ECC) for the proposed NICKEL SILICATE AND ASSOCIATED
METAL ORE OPEN MINING PROJECT located in STA, CRUZ ACD CANDELARIA,
ZAMBALE®, ny the Depariment of Environment and Natural Resouress (DENR) Brough the
Envaormental Managecoant Bureau (EME)

SUBJECT ONLY to ti conditions and resinchons setout in tus Cemfieate ard in ihe
attached document labeted as Annex A

PROJECT OESCRIPTION |

The Cuvtiicate covars the proposed Mickel Silicate acd Agsacatad Meta Ore
Omen Mining Project te be located waltun the cont f 4 £19 GEARS
neciare blocks $ ard 7 im Sta Cruz are Gandalara Cae

ine Menara? Production Shanng Agreement (MPSA; No 209-2005.) 1"

MuchIn rie ranges batwees
vet silicate and eesomatedt

The orayectad annual pe
Wet Metie Tans (WMT: ats

Thus Gartiicaion @ <ssued in compliance te the requirements of Presitenitat Deeree
Ne 1S86, in accordance to Department Admiristrabwe Order No 2003-20 The Burean,
Nowever, 1g not prectuded from reevalualng, adding removing. and cor oo atty
pohcencies oF errcee Hat rity be found alter issuance of tris Cemicate

Ub 0 9 2007

issued at DEN exon Gitly Pruppines this —_——
Appr quad Oy
( oe
ANGELO ¥, REYES
Secnatary aad
“BLY ANTHONY R. GUANO
OI Okrector
Wich igeciabed Meta Ore Open Mining Paget
roman Minerma weotiiroled
ERAMEN MINERALS INC.
Nickeliferous Laterite Mining Project Environmental Compliance Certificate EPEP Annex 2

Sta. Cruz and Candelaria, Zambales

SWORN STATEMENT OF OWNER

arent of this Ngket Ss

ng Prec! located at Siw Cruz and Cancdetana,
9 veth Bi comhtans oenvwned i this Ervare

BOCs

Sgnatuie
FINNE Bh?

a and sworr ta beture ave the SUL A
RROD hence Certificate No

Sighsivse of Bdransiorargy Cie!

a

ATTY. LOPE M, VELABSOW:
NOTARY PUBLIC

uc. wo.ffe

FOL RD. te Lint Comm 34, 2207

vai 80,5 wpe G2 Mg, S513617 = fale, OLS
he, ee ae RE Moy QO TOTS on Mla, GLANS?

TSRUES OF lea TIS EDS FE

Rell Ma, 28

Sats

oy OE AEE VG
Fel Bincate one Anwociated Mou Cire Oper Bieang Proet
‘ts Riowirats trac porated

ERAMEN MINERALS INC. .
Nickeliferous Laterite Mining Project Environmental Compliance Certificate EPEP Annex 2

Sta. Cruz and Candelaria, Zambales

CONDITIONS.
ENWIRONME

L MANAGEMENT PLAN

ure inal ab remnmaenen
ge COCRITUNTRNS Grape
ional informskort as
review shall Ge instinea anc sbrictly
Iiplame nlaiinn, such as but nest sinled to

Make Intornaiin, Eduestiod and Come:
at ptukehiotdes VORments! Manage
qenbadied wits ENS and the conditions of She
i mchidiseyy any sigeiieant chang

2. Pia amit ae Abanaaamer: Rian to tha EASE and E69 Region jitome (1)
Ihandonmen| The plan shat include retabilitsen meas
oD ramadithucs of aeas possibly conarinated with ster substunwe and progessct
shiv prtcpte We seu,

GENERAL CONDITIONS

3. Comply ath ie evronmental management acc pr
6 0f the Phitipgine Jaining set a arsed
SEEM UNING evs anc regulubons (DAD No S6- % Grell cha the
Mamorandum of Agreement between fhe EMB and RGR execimd cn Agel 14
1998. These jocluce. among afters:

4 Subet an Envirormertat Prowecher and €
the Final Ming Rehabilitation andlor £
whegratod thereto (iy ihe ANGE for approval of GURE Sheerseny

nian shall algo sickle measures rie aept, tp eee vot

logeted valtin ur naar iis mireng oper

eH aE th

To [RA

15, wet
csisg. Blan (EMD

3? Ranatliteien Fard (TLR

ne CL AE anatt of awe

32 Estaolighrment of an MAE Committee ANY UES meubhorwgg ater
Mionrianing Tegen |MBAT}

a

G fequiramenta ax specified in the

MITANMental Mortering Phat {EMOP}, The M

ememabon of 2 Somal Develaprnant and Munaygersant By

reports shail be subroltied a MGB Regan 1M on an annus! hanes

vito! achiel oraject Hriparts varaws dey predicted wepacts:
Tmanaganent rrmasures in the ELS:

43 Subreat at envannental ropests to EME sad EME Aegean If seri annual,

and

Enager thal rranitorey and rete’

RIG TIONS

extrection method weibir the miting erez shalt be cenieur cnc wait fe on

pra 1g and bluehng tevelved, and

6. in case of transfer of cwneratip of this pigel nese samie conditions gnet
rosivictions Shab apply ane the tanaferee shalt ke remuves to 2 EME, agtttics
fitment 134) clays ae togards to the transfor ef oemecship.

Sh

f Caret SUL aS renered

OF Mo a9n2S26 Dale SeaRNNS
Proseesing Fee PRE B.C
EGC O6ebCPSa2 140 sere

ERAMEN MINERALS INC. .
Nickeliferous Laterite Mining Project Environmental Compliance Certificate EPEP Annex 2

Sta. Cruz and Candelaria, Zambales

Prune Bi

PROJECT ASSESSMENT PLANNING TOGL

For tae mare of the Prooonent and govunmsert agen
ugortertt at We prenees 2 Jor Deller omottation in ck
CcLON ES SUTTOUAT Ty) afias and to Gre emeranrnient

By way of racormenendatian, the follavangy hove been taken rest
huvearding ese teocanmencdtabans to the
et agprecistion snd action

' ONT
RECOMMENDATIONS : OVERNMENT
; «, 7 i AGENCIES/ENTIT
‘Satatar Code ‘of the: Frilippines,, DOr
labor Code of ihe PRkppines including oecupatione DOLE @ureau of Viork.
aalely and safety slasdards for alf mining activibes and | GondiionAtae

“hon using ocal api
FANPOReS to aporoximatiy Ibe ocginal vegelaticn caver to nave a
si Ihe anga on coordintkon wath the Forest Management Buccay |
5 Fornuftte 2 prograit uh
can Whur ANG Candelana id
6 Accommodate tne Rafarestanen Prograre “pt tl
haomanced with the Eewrarimental Proteckas anc Eongacerre

. MOuMateor wathy Hee EMER ate WiC.
* Prowide bigh-tissimut
__befare mung + we Mereatter
‘8 Hest awebsile thse wil provide information on the physical, sac:

the proyadt onatuding. conplanen Ip its wEriOUs Commitments
z C pregram

ant project arte to redeen currant enw ue:

AnH GCOnCITe wip:
hance in the EIS andl

For maseminabon and proper action af the panies concerned
Db pad

ESPERANTAA, SAJUL
CH EMO Divs

EL’ ANTHONY R. OUANO
iC. Dwector

SOG B6Oo O82 100
Hitvesk Sdicaie ang Aasocusind Shotat Ore Cian Mitang Project
Eagunnn Minnedls incoeperatid

*
a

ERAMEN MINERALS INC.
Nickeliferous Laterite Mining Project Environmental Compliance Certificate EPEP Annex 2

Sta. Cruz and Candelaria, Zambales

Republic of the Philippines
DEPARTMENT OF ENVIRONMENT & NATURAL RESOURCES
MINES AND CEOSCIENCES BUREAU

Regional Office No. HI

MINE REHABILITATION FUND COMMITTEE >

SOCIAL DEVELOPMENT AND MANAGEMENT PROGRAM
. . ({SDMP)

CERTIFICATE OF APPROVAL
SDMP # 12-2008-02-I1IA

The Mines and GeoSciences Regional Office No. Ill (MGB, Rll) having

approved the Amended Social Development and Management Program

| (SDMP) hereby grants this Certificate of Approval to ERAMEN MINERALS,

| INC. (EMI) with an area of 3,849 hectares in the Municipalities of Sta. Cruz
| and Candelaria, Province of Zambales.

This certificate is being issued as an amendment to the previous Certificate

| of Approval issued on May 5, 2008 subject to the pertinent provisions of the
D.A.0.s and conditions stated therein.

Given.this 3" day of December, 2009 at the City of San Fernando, Province
of Pampanga.

LORETO/B. /ALBURO, CESO VI
R

‘egional Director oF
and MRFC Chairman

Cloefer’s Bldg., Gen. Hizon Ave.,
City of San Fernando, Pampanga
Tel. No. (045) 961-2799 * 963-6387

i

|

| ea- Nao
, .

|

MRFC MEMBERS:

a
Kr~
ENGR. GARLOS J. MAGNO
Member

Regional Director, EMB-Rill

k-p-L_C
E: . ESTRADA
lember
ENRO-Zambales

NATURAL HESCURCES
MIN HSAND CROSCH ENC ES BUREAT

nel ee No, HL

CPRTIICATE OF OPPROVAL
SOMP # O12 .2008.eg tT

‘a3u Roginal Office No. IT AMGB, R-II, having
lopmedt and Management Program (SOMP}, hereby
Anproval to ERAMEN MINERALS, INC, for the Mickel.
aciated Mela Ore Cpen Pit Mining Project covering Five Hundred

not portion out of their 4,619.6a69
Production reamont (MPSA) No, 20%-Z2008-I, Tha
s tocated in Ba icon, and Barang
A, Naito, Municipality of Candstaria & Sta: Cruz.
ai amt bales ane substantias } complying with the SDMP requ
(O.4.0.) No. 96-40. as amended

85 many

rea

to the -perhnent provisions of the abe
ondtions.

¢

filles stiptlated in fhe approved GQMP

iF Les annex rs and made an integral pant hereoty,
2 The # ang Onerator shall submit Annually a sworn statement of the
ene p 1 Mining and Milling Gosls (BMMCy within sixty (60)

r to the MG6 Regional Office (RO No. ill,
2 {CO}, The 1% DMMC allotted fo implement
Incl trom the two pergent (2%) excise tax b
Mo. 7729, AMendments to the National internal
to the concerned ‘Local Government Units in

4. The Permitters and Qperator shall submit to the MGB RO-Il), copy furnished
the MGB its Annual Social Development and Management Program
PY. thirty (30) ‘days before the beginning of every calendar year
monihiv internal Moniloring and Evaluation Raports, as well as ils semi-anr

= may be imposed to effeciively implament the approved
Saute the results of monitoring by the ME hru #s monitoring
eam (MMT), warrant them,

arm the Mukinartite Mentoring

Mficate shall he considered automatically revoked 'f the projectfoveration
ig gusnended or stopped! jar more than two (23 years; and

2 fy “unitten notification “shal be made by he
Pan a anet ioneraiar to the MAR ROMP within fffean (16) days from such

ERAMEN MINERALS INC.
Nickeliferous Laterite Mining Project. | Approved Social Development & Mgmt Program | EPEP Annex 3

Sta, Cruz and Candelaria, Zambales

DIES

And arnineweet Hie

or termination of this Certifc
fons of Ran

Rewional Brrector furhe.

~

2 r the. penalty
c Act No. /942. the Phitioning Min

ERAMEN MINERALS INC,

Nickeliferous Laterite Mining Project
‘Sta. Cruz and Candelaria, Zambales

Approved Social Development & Mgmt Program

EPEP Annex 3

ENVIRONMENTAL PROTECTION AND ENHANCEMENT PROGRAM (EPEP) COST

ANNEX 4
ACTIVITY Total Year Year2 Year3 Year4 Year 5 Year 6 Year? Years Year9 Year 10 Year 1 Yeari2_|
Progressive Rehab. Cost 7,200,000.00 600,000.00. 600,000.00 600,000.00 600,000.00 600,000.00 600,000.00 600,000.00. 600,000.00 600,000.00 600,000.00 600,000.00 | 600,000.00
[Monitoring and Maintenance Cost ~|
-Water Quality
Physical 580,000.00 30,000.00] 50,000.00 | 50,000.00 | 50,000.00 | 50,000.00 | 50,000.00 |~_ 50,000.00 | 50,000.00 | 50,000.00 | 50,000.00 | 50,000.00] 50,000.00
Chemical 580,000.00 30,000.00 50,000.00 50,000.00 50,000.00 50,000.00 50,000.00 50,000.00 $0,000.00 50,000.00 50,000.00 50,000.00 50,000.00
Biological 580,000.00 30,000.00 50,000.00 | 50,000.00 | _50,000.00| 50,000.00 | 50,000.00 |" 50,0 $0,000.00 |~_50,000.00 | 50,000.00 |~_ 50,000.00 | 50,000.00
~Air Quali
Dat $80,000.00 30,000.00 | 50,000.00 | 50,000.00] 50,000.00} 50,000.00} 50,000.00 | _50,000.00| 50,000.00 50,000.00 |__ 50,000.00 | 50,000.00
Gaseous Emission $80,000.00 30,000.00 50,000.00 50,000.00 50,000.00 50,000.00 50,000.00 50,000.00 50,000.00 50,000.00. 50,000.00 50,000.00
- Noise 580,000.00 30,000.00 50,000.00 50,000.00 50,000.00 50,000.00 50,000.00 50,000.00. 50,000.00 50,000.00. 50,000.00 50,000.00
Worker Occupational Health
and Safety 2,870,000.00 120,000.00 250,000.00 250,000.00 250,000.00 250,000.00 250,000.00 250,000.00 250,000.00 250,000.00 250,000.00 250,000.00 | 250,000.00
Maintenance of Nursery 2,870,000.00 120,000.00, 250,000.00 250,000.00 250,000.00. 250,000.00. 250,000.00 250,000.00. 250,000.00. 250,000.00 250,000.00 | __ 250,000.00
[Watering of Haul Roads '9,400,000.00 | 600,000.00 | 800,000.00 | 800,000.00 | 800,000.00 |__ 800,000.00 | 800,000.00 | __ 800,000.00 800,000.00 | 800,000.00 | 800,000.00 | 800,000.00
Maintenance of Haul Road 9,400,000.00 600,000.00 800,000.00 800,000.00 800,000.00. 800,000.00 800,000.00 800,000.00 800,000.00 800,000.00. 800,000.00 800,000.00 | 800,000.00
Maint. Of Drainage Canal & silt traps | 9,400,000,00 | 600,000.00 | 800,000.00 | 800,000.00 | 800,000.00 | 800,000.00 | 800,000.00 | 800,000.00 | 800,000. 800,000.00 [~ 800,000.00 | 800,000.00 | 800,000.00
Maintenance of Drainage, siltation
pond and mining area 9,400,000.00 | 600,000.00 | _ 800,000.00 | _ 800,000.00 | _800,000.00| 800,000.00 | _800,000.00| _ 800,000.00 | _ 800,000.00} 800,000.00 | 800,000.00} 800,000.00] 800,000.00
[Maintenance of Ore Stockyard 5,800,000.00 | 300,000.00 | 500,000.00 500,000.00 |__500,000.00 | 500,000.00 [500,000.00 | 500,000.00 | 500,000.00 | 500,000.00 [500,000.00 | 500,000.00 | 500,000.00
Maintenance of Waste Dumps/
overburden stockpile Area 4,700,000.00 300,000.00 400,000.00 400,000.00 400,000.00. 400,000.00 400,000.00 400,000.00 400,000.00 400,000.00 400,000.00 400,000.00 | 400,000.00
[Maintenance of Laboratory 4,700,000.00_| 300,000.00 |__400,000.00 | 400,000.00 | 400,000.00 | __400,000.00 | 400,000.00 | 400,000.00 [400,000.00 | 400,000.00 [ 400,000.00 |~_400,000.00 |” 400,000.00
[Maintenance of Mining Equipment | 4,700,000.00 | 300,000.00} 400,000.00 400,000.00 | 400,000.00 | 400,000.00 | 400,000.00 | 400,000.00 | 400,000.00 {400,000.00 |" 400,000.00 | 400,000.00 | 400,000.00
[Maintenance of Pollution Control
and Monitoring Equipment {74700,000.00_|~ 300,000.00 [400,000.00 | 400,000.00 [~ 400,000.00 | 400,000.00 | 400,000.00 | 400,000.00 | 400,000.00 | 400,000.00 | 400,000.00 |" 400,000.00 | 400,000.00
Research Component [ 3,400,000.00 100,000.00 300,000.00 300,000.00 300,000.00 300,000.00 300,000.00 300,000.00. 300,000.00 300,000.00 300,000.00 300,000.00 | 300,000.00
MIMIT Monitoring Expenses 9,400,000.00_| 600,000.00 | 800,000.00 | 800,000.00 | 800,000.00 _ 800,000.00 | 800,000.00 | _ 800,000.00 | __ 800,000.00 | 800,000.00 | __ 800,000.00 | 800,000.00 | 800,000.00
TOTAL '91,420,000.00 | 5,620,000.00 | 7,800,000,00 | 7,800,000.00 | 7,800,000.00 | 7,800,000.00 | 7,800,000.00 | 7,800,000.00 | 7,800,000.00 | 7,800,000.00 | 7,800,000.00 | 7,800,000,00 | 7,800,000.00

-~ ao. ee o-

name man =< me om

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

ANNEX 1
Geographical Coordinates of the Project

BLOCK1AREA : 99.0 HECTARES

Corner Latitude Longitude
1 15°48'04.444” 119°59'19.606”
2 15°48'04.444” 119°59'59.920"
3 15°47°35.162” 119°59'59.920”
4 15°47°35.162” 119°59'29.684”
5 15°47'44.923” 119°59'29.684”
6 15°47'44.923” 119°59'19.606”

BLOCK2AREA : 9.0 HECTARES.

Corner Latitude Longitude
1 15°47'35.162” 120°00'30.156”
2 15°47'35.162” 120°00'40.235”
3 15°47'25.401” 420°00°40.235”
15°47'25.401” 120°00'30.156”

BLOCK3AREA : 349.96 HECTARES

Corner Latitude Longitude
1 15°48'09.202” 120°01'43.831"
2 15°48'09.202” 120°02'41.178"
3 15°47'54.683” 120°02'41.178”
4 15°47'54.683” 120°02'51.258”
5 15°47'44.923” 120°02'51.258”
6 15°47'44.923” 120°03'21.498”
7 15°47'54.863” 120°03'21.498”
8 15°47'54.863" 120°03'31.576"
9 15°48'04.444" 120°03'31.576”
10 15°48'04.444” 120°03'41.605”

1 of 8

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales
11 15°48'14.105” 420°03'41.605”
12 15°48'14,105” 1420°03'51.792”
13 15°48'04.444” 120°03'51.792”
14 15°48'04.444" 120°04'21.963"
15 15°47'54.863" 120°04'21.963”
16 15°47'54.863" 120°04'1 1.985”
17 15°47'45.103" 120°04'11.985"
18 15°47'45.103" 120°04'01.807"
19 15°47'35.501" 120°04'01.807"
20 15°47'35.501” 120°03'51.279"
21 15°47'25.302” 420°03'51.279”
22 15°47'25.302” - 120°03'41.950”
23 15°47'23.452" 120°03'41.950"
24 15°47'23.452" 120°0254.221”
25 15°47'33.185” 120°02'54.221”
26 15°47'33.185” 120°02’34.168”
27 15°47'42.954" 120°02'34.168”
28 15°47'42.954" 120°02'24.601"
29 15°47'52.505” 120°02'24.601”
30 15°47’52.505” 120°01'50.582”
31 15°47°52.505” 120°01'43.831”

BLOCK4AREA : 108.79 HECTARES

Corner Latitude Longitude
1 15°47'15.641" 120°03'44.717"
2 15°47'15.641” 120°04'01.807"
3 15°47'25.402” 120°04'01.807”
4 15°47'25.402" 120°04'11.885”
5 15°47'35.162” 120°04"11.885”
6 15°47'35.162” 120°04'21.963”
7 15°46'56.120” 120°04'21.963”

20f8

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales
8 15°46'56.120" 120°04'01.807"
9 15°46'46.359" 120°04'01.807"
10 15°46'46.359” 120°03'44.717"

BLOCK5AREA : 1,609.39 HECTARES
Corner Latitude Longitude
1 15°44'25.317” 119°58'27.110"
2 15°44'25.317" 119°58'47.217"
3 15°44’29.790" 110°58'47.217”
4 15°44'29.790” 120°00'30.687”
5 15°46'29.790" 120°00'30.687”
6 15°46'29.790" 120°00'30.156"
7 15°46'36.799” 120°00'30.156”
8 15°46'36.799” 420°00'20.077"
9 15°46'56.120" 120°00'20.077"
10 15°46'56.120" 120°00'30.156"
11 15°47'05.981” 120°00'30.156”
12 15°47'05.981” 120°00°40.235”
13 15°46'56.126" 120°00'40.235”
14 15°4656.126” 120°00’50.314”
15 15°47'03.903” 120°00°50.314”
16 15°47'03.903” 120°01'00.323"
17 15°46'56.120” 120°01'00.323”
18 15°46.56.120” 120°01'20.550"
19 15°47'03.903” 120°01'20.550”
20 15°47'03.903” 120°01'50.786"
21 15°46'57.863” 120°01'50.786”
22 15°46'57.863" 120°01'24.220”
23 15°46'47.010" 120°01'24.220"
24 15°46'47.010" 120°01'20.550”
25 15°46'17.083" 120°01'20.550"
30f 8

Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

26
27
28
29
30
3
32
33
34
35
36
37
38
39
40
a

15°46'17.083"
15°45'57.563”
15°45'57.563”
15°45'57.563”
15°45'48.369”
15°45'48.369"
15°45'47.799”
15°45'47,799”
15°45'30.000”
15°45'30.000”
15°43'50.672”
15°43'50.672"
15°43'46,277"
15°43'46.277"
15°43'26.756”
15°43'26.756”
15°43'46.277”
15°43'46.277"
15°43'36.516”
15°43'36.516”
15°43'46,277"
15°43'46.277”
15°43'36.516"
15°43'36.516"
15°43'46.277”
15°43'46.277"
15°44'15,559"
15°44'15.559”

120°01'24.220"
120°01'24.220"
120°01'40.710"
+ 120°02’00.867”
120°02’00.867”
120°01'53.540”
120°01'53.540”
120°01’50.788”
120°01'50.788"
120°01’30.000”
120°01'30.000"
120°01'18.448"
120°0118.448”
120°00'58.291”
120°00'58.291”
120°00'38.134”
120°00,38.134”
119°59'27.584”
119°59'27.584”
419°59'17.505”
119°59'17.505”
119°58'57.348”
119°58'57.348”
119°58'47.269"
119°58'47.269”

119°58'37.190" °

119°58'37.190”
119°58'27.110"

40f8
Eramen Minerals Inc.
Nickeliferous Laterite Mining Project

Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales
BLOCK6AREA : 162.05 HECTARES
Corner Latitude Longitude
1 15° 46’ 02.192” 119° 57’ 56.874”
2 15° 46’ 02.192” 119° 58’ 17.032”
3 15° 45’ 33,641” 119° 58’ 17.032”
4 15° 45’ 33.641” 119° 58’ 27.110”
5 15° 44’ 35.078” 119° 58’ 17.032”
7 15° 44’ 54.599” 119° 58° 17.032”
8 15° 45° 54.599” 119° 58’ 06.954”
9 15° 45’ 14.120” 119° 58’ 06.954”
10 15° 45' 14.120” 119° 58’ 56.874”
BLOCK7 AREA : 2,240.04 HECTARES
Corner Latitude Longitude
4 15° 42’ 33.402” 119° 58’ 43.586”
2 15° 42’ 33.402” 119° 59° 03.743”
3 15° 42’ 23.642” 119° 59’ 03.743”
4 15° 42’ 23.642” 119° 59’ 13.822”
5 15° 42’ 13.881” 119° 59” 13,822”
6 15° 42’ 13.881” 119° 59’ 23.900”
7 15° 42’ 04.121” 119° 59’ 23.900”
8 15° 42’ 04.121” 119° 59’ 33.979”
9 15° 41’ 54.200” 119° 59’ 33.979”
10 15° 41’ 54.200” 119° 59’ 44,057”
a 15° 42’ 04.121” 119° 59’ 44.057”
12 15° 42’ 04.121" 119° 59° 54,136”
13 15° 42’ 13.881” 119° 59’ 54,136”
14 15° 42’ 13.881” 119° 59’ 44.057”
15 15° 42’ 23.642” 119° 59’ 44.057”
16 15° 42' 23.642” 119° 59’ 33.979”
17 15° 42’ 33.402” 119° 59’ 33,979”
5 of 8

Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
44

15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°

42' 33.402”
43' 31.966”
43’ 31.966”
43’ 22.205”
43) 22.205”
43' 46.275"
43’ 46.275”
43) 50.670”
43' 50.670”
43’ 41.726"
43’ 41.726"
43) 12.445”
43) 12.445”
43' 02.684"
43' 02.684”
42’ 43.163”
42’ 43.163”
41’ 54.360”
41’ 54.360”
41’ 25.079”

15° 41’ 25. 079”

15°
15°
18°
15°
15°
15°
15°
15°
15°
15°

41’ 44.600”
41’ 44.600"
41’ 25.079”
41’ 25.079”
41’ 44.600”
41’ 44.600”
41’ 54.360”
41’ 54.360"
42’ 04.121”
42' 04.121”

119°
119°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°

59’ 23.900”
59’ 23.900”
00° 34.350”
00’ 34.350”
01’ 04.686”
01’ 04.686”
01’ 18.447”
01’ 18.447”
01’ 34.922”
01’ 34.922”
01’ 55.079”
01’ 55.079”
02’ 05.158”
02’ 05.158"
01’ 55.079”
01’ 55.079”
01’ 45.001”
01’ 45.001”
01’ 34.922”
01’ 34.922”
01’ 45.001”
01’ 45.001”
01’ 55.079”
01’ 55.079”
02’ 15.237”
02’ 15.237”
02’ 25.315”
02’ 25.315”
02’ 05.158”
02’ 05.158”

120° 02’ 15.237

6 of 8

Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

49
50
51
52
53
54
55
56
57
58
59
60
61

15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
15°
18°
15°
15°
15°
15°
15°
15°
15°

42’ 23.642”
42' 23.642”
42’ 43.163”
42! 43.163"
42! 04.121"
42' 04.121"
41’ 44.600"
41’ 44,600"
41' 25.079"
41' 25.079"
41’ 05.557”
41! 05.557"
40' 55.797"
40' 55.797"
40° 46.036"
40’ 46.036”
41 05.557”
41’ 05.557”
41’ 15.318"
41’ 15.318"
41' 25.079"
41' 25.079"
41’ 15.318"
41" 15.318”
41° 30.000”
41’ 30.000"
42’ 00.000"
42' 00.000”
42! 04.121"

15° 42’ 04. 121”

15°

42’ 13.881”

120°
120°
120°
120°
120°
120°
120°
120°
120°

120°

02’ 15.237”
02’ 45.470"
02’ 45.470”
02’ 55.548”
02’ 55.548”
02' 45.470”
02’ 45.470"
02’ 35.394"

02’ 35.394” °

02’ 25.601”

120° 02’ 25.601”

120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
120°
119°
119°
119°
119°
119°
119°

02’ 05.158"
02’ 05.158”
01’ 24.844"
01’ 24.844”
00’ 24.372”
00° 24.372”
00’ 34.350”
00’ 34.350”
00’ 24.372"
00° 24.372”
00’ 04.215”
00’ 04.215"
00’ 00.000”
00’ 00.000”
59’ 30.000”
59’ 30.000”
59° 13.822”
59° 13.822”
59’ 03.743”
59’ 03.743”

7of8
Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

80 15° 42’ 13.881” 119° 58’ 43.586”
BLOCK 8 AREA 36.71 HECTARES
Corner Latitude Longitude
1 15° 45’ 38.037” 120° 01' 50.786”
2 15° 45’ 47.804” 120° 01’ 50.786”
3 15° 45’ 47.804” 120° 01’ 53.540”
4 15° 45’ 38.606 120° 01’ 53.540”
5 15° 45° 38.606” 120° 02’ 03.761”
6 15° 45’ 47.799” 120° 02’ 03.761”
7 15° 45° 47.799” 120° 02’ 10.944”
8 15° 45’ 57.563” 120° 02’ 10.944”
9 15° 45’ 57.563” 120° 02’ 13.841”
10 15° 45’ 48.369” 120° 02’ 13.841”
14 15° 45’ 48.369” 120° 02’ 23.921”
12 15° 45’ 57.563” 120° 02’ 23.921”
13 15° 45’ 57.563” 120° 02’ 30.970”
14 15° 45° 38.070” 120° 02’ 30.970”
BLOCK 9 AREA 7.92 HECTARES
Corner Latitude Longitude
1 15° 46’ 47.010” 120° 01’ 24.220”
2 15° 46’ 47.010” 120° 01’ 20.550”
3 15° 46’ 47.083” 120° 01’ 20.550”
4 150° 46’ 17.083 120° 01’ 24.220”

8 of8
‘atrix indiceagntharpebiaiatcamtact vitiess qloferit ralepsojest phases (use/reter to —_‘atrix indicaBiuntheryebstialoxstact vitiesa glofenttigatingr mlb psojest phases (use/refer t
‘ee of EldByaderannex 2. — table of Eid Brederamnex 2.

‘nvironhneretel Motaiginoding Adginpests and Mitigati, ‘avironkmemtel Mofatgoréifhg angasyrests and Mitigati

Landskasctiwoesf ore
tile area, mine

tefteGinihgahstaiction

of drainage cana,

Beatitiagion of creek and
area/tuteawes piedesaerd
vntial liquefaction

2 generated by
tal analysis

Wee ee On ee es ees ee es eee aang OS SS SS ny SN A rs ae
/ ‘d cobalt istration of septicftanks ‘dcobalt] —_fiti@dristrmation of septicftanks
- mnalysis inalysis
| DOLE ‘Nteagy equipment and ing | Noiba sesrésdtionaintenance/oflatargatatedving | MGB. EMB, LGU, DOLE Mtéasy equipment anding | Noipa Rerésdttonaintenance/oflatewdraceaving | MGB. EMB, LG
ned machineries ragioipment and vehic machineries operativivment and vehiclés the Monitoring | and other conce
2. Periodic maintenance/of pdwentfausd and! gov't agencies
pumps and the sealing off @HPESIAG0R/
minimize the effect of noiseqtistwebbnce L
al breaking of ore | Miwivé slaatingant duxésgelong the ‘al breaking of ore nisd Slaetatio deisgalong the boundary line pf the
ed sizes desinationises to serve as sou ed sizes 'o desinatamises to serve as sound barriers and.
inimize the noise effe inimize the noise effeft imthe surrounding
s aren

1s

ion of ear muffs tovbrewis
OWietatigeratratiahelactigity hours. ititti¢guseway/pier
d aubeulipgpleagingtheck is low denyand wheupply
unloading operatiees at the parhteettingertce of the /

-yard along tteubewma4pjeline of
serve a$ sotiedirarnioes dod to
> effeft imthérsiz bbe diggs.
areas :
Alugheecaticatiottogitive dustGeapd, Rated’ ragingertante /Elithrpe
stripping operation and sebsotiagawateindiseig ¢
agencies haul roads —atlonathixeosente gk
Cugtrdwbsto passing 01 50,000/
2. Truckedweded with or¢scahattdr)
canvdssrardergangn to prevent tr
to the environment
‘3. Cleaning df dreahbittucks to remove so,
carryover fremetie unflercarriage and \
assemblies
4. Limiting the spéepgof gervice vehicles, hayl.
trucks and other heavy equipment
fix leavy equipment and missie fradicanarntenance/of all engines eithey fix

stripping operation and
haul roads

L r
feavy equipment and mibsiPPe frodicrmainesnance/of all engines eit
1a

chineries or mobile equipment and machineries to chineries 4 | or mobile equipment and machineries to
minimize occurrence ofjexcessive exhaust minimize occurrence of} ive exhaust /
gasses coming from diesel powered engines Basses coming from cielel ‘powered engines
waste from | [seemlestepisaning ifraiesquality Iaithe area will L waste from Gitseqlestegdtedug ifraizsquality latthe area willbe

laboratory analysis

from the digestion chamber
during sample extraction
that will release to the
atmosphere via chimney

regularly conducted
2. Installation of blowers and exhaust fans

Social issues 1, Employment to local | 1. Hiring of local residents —_{1. Positive Impact Incorporated in | MGB, LGU, DOLE and
residents 2. Sources of taxes and 2. Positive impact the Monitoring | other concerned gov't
2. Implementation of the livelihood project Trust Fund agencies
project (PHP150,000/
quarter)
Annex 3 — Matrix of Environmental Monitoring Schedule
Parameters to be monitored and method of monitoring should be specific. Also provide columns for responsible entity and cost.
Activities Parameters to be Monitored Method of Monitoring Location of Monitoring Monitoring Cost Responsible
Station Frequency Entity
1. Stripping of 1. Accelerated erosion 1. Ambient air quality sampling | Refer to location map of Quarterly Incorporated in the | MGB, EMB,
overburden and —_|2. Generation of siltation in 2. Water quality audit environmental monitoring basis Monitoring Trust LGU
stockpiling at the receiving bodies of water 3. Noise level audit station Fund (PHP150,000/
overburden 3. Generation of fugitive dust 4. Audit of environmental quarter)
stockyard area 4. Generation of emission from mitigation
heavy equipment
5. Generation of noise due to
mining operation and equipment
6. Vegetation loss
2. Stripping of nickel |1. Accelerated erosion 1.Ambient air quality sampling | Refer to location map of Quarterly Incorporated in the | MGB, EMB,
laterite horizon 2. Generation of siltation in 2. Water quality audit environmental monitoring basis Monitoring Trust LGU
and hauling to ore | receiving bodies of water 3. Noise level audit station Fund (PHP150,000/
stockyard 3. Generation of fugitive dust 4. Audit of environmental quarter)
4, Generation of emission from mitigation
heavy equipment
5. Generation of noise due to
mining operation and equipment
6. Vegetation loss
3.Manual breaking |. Generation of fugitive dust 1, Ambient air quality sampling | Refer to location map of Quarterly Incorporated in the | MGB, EMB,
of ore at the l2. Worker's safety and health 2. Noise level audit environmental monitoring. basis LGU

Monitoring Trust

2. Installed air quality control

station

Fund (PHP150,000/

stockyard 3. Audit of safety and health station Fund (PHP150,000/
protection measures quarter)
4.Hauling of oreto 1. Generation of siltation in 1. Ambient air quality sampling | Refer to location map of Quarterly Incorporated in the | MGB, EMB,
the stockpile area receiving bodies of water 2. Water quality audit environmental monitoring basis Monitoring Trust LGU
atthe causeway 2. Generation of fugitive dust 3. Noise level audit station Fund (PHP150,000/
3. Generation of emission from 4, Audit of environmental quarter)
heavy equipment mitigation
4. Generation of noise due to
mining operation and
equipment
5. Operation atthe |1. Generation of siltation in 1. Ambient air quality sampling | Refer to location map of Quarterly Incorporated in the | MGB, EMB,
causeway receiving bodies of water 2. Water quality audit environmental monitoring basis Monitoring Trust LGU
2. Generation of fugitive dust 3. Noise level audit station Fund (PHP150,000/
3. Generation of emission from 4. Audit of environmental quarter)
heavy equipment mitigation
4. Generation of noise due to
mining operation and
equipment
6. Laboratory 1. Generation of solid and liquid 1. Ambient air quality sampling | Refer to location map of Quarterly Incorporated inthe | MGB, EMB,
analysis wastes 2. Water quality audit environmental monitoring basis Monitoring Trust LGU
2. Generation of harmless gaseous |3. Audit of environmental station Fund (PHP150,000/
fumes mitigation quarter)
7. Water quality Turbidity, pH, TSS, TDS, oil and 1. Standard water quality Refer to location map of Quarterly Incorporated inthe | MGB, EMB,
grease, and heavy metals sampling, environmental monitoring basis Monitoring Trust LGU
2. Laboratory analysis, station Fund (PHP150,000/
3. Ocular inspection, quarter)
4. Water level recorder
8. Noise Quality Noise level Audiometer/Noise meter Refer to location map of Quarterly Incorporated in the | MGB, EMB,
environmental monitoring basis Monitoring Trust LGU
station Fund (PHP150,000/
quarter)
p. Air Quality SOx, NOx, fugitive particles, Total 1. TSP will be monitored using Refer to location map of Quarterly Incorporated in the | MGB, EMB,
Suspended Particulates (TSP) high volumetric sampler environmental monitoring basis Monitoring Trust LGU

device using portable SOx and
NOx analyzer

quarter)

surviving plants per hectare)
No. of migratory bird species;
other species that will be
identified a indicator of
environmental conditions in the
area; endemic species

Fund (PHP150,000/
quarter)

(LO. Social issues Socio-economic effect of the Interviews with the affected Directly affected Bi-annual/ Incorporated in the | MGB, EMB,
project communities, intensifies communities Annual basis | Monitoring Trust LGU
information education Fund (PHP150,000/
campaign (IEC) quarter)
f11. Floraand Fauna | Species diversity and survival rate | Observations and inspections Rehabilitation/reforestation | Quarterly Incorporated in the | MGB, EMB,
of reforestation projects (% of Sampling programs areas within permitted area | basis Monitoring Trust LGU

Note: Harmless gaseous fumes from the digestion chamber during sample extraction are released to the atmosphere via a chimney installed over the digestion chamber,
where blowers and exhaust fans are also installed

Eramen Minerals Inc.

Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

ANNEX 4

Complete listing of flora species recorded within the mining project (Eramen Minerals Inc. Environmental Impact Assessment)

Local/Common oe
Naitie ao. ge ‘Scientific Names stats =
Fy - . Uncommon, rare/ not a
Bakawang-gubat Caralilia brachiata Rhizophoraceae Tree threatened Used as medicinal plant

Depleted, indigenous/ not This wood is used for making furniture, wooden soles of shoes,

Dita Alstoria macrophylla Apocynaceae Tree threatened musical instrument, scabbards, floors, and other light
construction works.

Talisay-gubat Terminalia foetidissima Combretaceae Tree Endemic/ not threatened Used for light to medium construction

Bikal Schizostachyyum diffusion Poaceae Grass Common / not threatened Used 1 for furniture marketing, soil stabilization and water
. . _ . Used to cure bronchitis; decoction of leaves as bath after

Mamalis Pittosporum pentandrum Pittosporaceae Tree introduced; invasive childbirth or prolonged illness

Pandakaki- . a

bagasgas Entamia polygama Apocynaceae Shrub Common/ not threatened Invasive

Aliniani Vacanuim myrtoides Ericaceae Shrub Common) not threatened Invasive

Solob Guioa koeireateria Sapindaceae Tree Endemic/ not threatened Landscaping

Anang Diospyros pyrrhocarpa Ebenaceae Tree Endemic/ not threatened Timber

Undetermined Sp. 1 Euphorbiaceae Tree

Bayag-usa Voatanga globosa Apocynaceae Tree Endemic/ not threatened Landscaping, source of alkaloids

Undetermined Sp.2 Caesalpiniaceae Shrub

Complete listing of Flora Species recorded within the Mining Project 1 of 4

Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

Abaniko Belamcanda chinensis

Salagong Bundok Wikstremia polyantha
Katagpo Ardisia dementis
Katmon-bugtong Dillenia monantha
Tiagkot Arclidendron dyperia
Kabkab Drpnaria querafolia
Undetermined Sp. 3 Cinnamomum sp.

Yellow lanutan Polydrima flara

Anita Colona philippinensis

Sika Calanus caesius

Arat Seleria serobiculata
Alagasi Leucosyke capitellata
Lingo-lingo Viticipremma philippinensis
Bayok Pterospermum diversifolium
Pugahan Caryota cumingii

Bitanghol Calophyllum blancoi

Fragrant Dracaena Dracaena fragrance

Pagsahingi Canarium asperum

Poaceae
Thymelaeacae
Myrsinaceae
Dilleniaceae
Caesalpiniaceae
Pteridaceae
Lauraceae
Annonaceae
Tiliaceae
Arecaceae
Cyperaceae
Urticaceae
Lamiaceae
Sterculiaceae
Arecaceae
Clusiaceae
Liliaceae

Burseraceae

Grass

Shrub

Tree

Tree

Tree

Fem

Tree

Tree

Tree

Palm

Herb

Tree

Tree

Tree

Palm

Tree

Herb

Tree

Endemic/ not threatened
Common not threatened
Endemic/ not threatened
Endemic/ not threatened
Commory not threatened
Endemic/ endangered
Endemic/not threatened
Endemic/ not threatened
Endemic/ not threatened
Endemic/ vulnerable
Endemic/ not threatened
Common/ not threatened
Endemic/ vulnerable
Endemic/not threatened
Endemic/ not threatened
Endemic/ not threatened
introduced

Endemic/ not threatened

Used for weaving and other handicrafts
Source of fibers for pulp and paper production
Ornamental

Invasive

Firewood

Ornamental

Used for food condiments
Landscaping

Used for light construction

Furniture and handicraft

Weeds

Firewood

Used for heavy construction

Used for light to medium construction
Ornamental

Used for heavy construction
Ornamental

Used for medium to heavy construction

Complete listing of Flora Species recorded within the Mining Project

2 of 4
Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

Antipolo

Agoho

Pagoringon

Binaog
Kalubkob

Binukao

Tagpo
Patangis.
Dalinsi
Salingogon
Batinog liitan
Molave

Bitanghol
Pandan-gubat
Binayuyu

Pamitoyen

Artocarpus blacoi

Casuarinas equisetifolia

Cratoxylum sumatramum

Calophyllum blancoi
Syggium calublob

Garcinia bimucao

ardisia squamolosa

Talauma rillariama

Terminalia pellucida

Cratoxylum formosum

Alstomia parrifolia

Vitex parriflora

Calophyllum inophyllum
Pandamus tectorius

Antidesma ghaesembilla

Calophyllum penpetalum var.

pentapetallum

Moraceae

Casuarinaceae

Clusiaceae

Clusiaceae
Myrtaceae
Clusiaceae
Myrsinaceae
Magnoliaceae

Clusiaceae

Apocynaceae

Lamiaceae

Clusiacea

Pandanaceae
Euphorbiaceae
Clusiaceae

Clusiaceae

Tree

Tree

Tree

Tree

Tree

Tree

Tree

Tree

Tree

Tree

Tree

Tree

Tree

Herb

Tree

Tree

Endemic/ vulnerable

Introduced

Endemic/ not threatened

Endemic/ not threatened
Endemic/ not threatened
Endemic/ not threatened
Endemic/ vulnerable

Endemic/ not threatened

Endemic/ vulnerable

Endemic/ not threatened

Common/ not threatened

Endemic/vulnerable

Endemic/ not threatened
Common/ not threatened
Commoninot threatened

Endemic/ not threatened

Used for heavy construction

This wood is used in making poles, paving blocks, house posts,
bridges and wharves. It is also good for beams, joists,
windowsills, tool handles, firewood, and charcoal

Source of dye for varnish making, used for medium to heavy
construction

Timber, used for railroad ties

Used for light construction and medicinal
Used as medicinal plant and as food
Ornamental

Used for medium to heavy construction

Used for light to medium construction

Source of dye for varnish making, used for medium to heavy
construction

Itis used for house building, especially for rafters and siding; and
also for railroad ties

Used for heavy construction, best suited for railroad ties
Timber, used for railroad ties

Ornamental

Invasive

Used for light construction

Complete listing of Flora Species recorded within the Mining Project

3 of 4
Final Mine Rehabilitation and Decommissioning Plan

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

Basangal

Orchid

Dinsin

Tulibas mabolo
Pamayawase
Banokbok
Kalumpit-like
Mariveles dusong

Liusin

Calophyllum ranoverbersbii
Gramatophyllum sp.

Iseora luzomensis
Micromelium indorum

Phyllathus luzomensis

Pouteria luzomensis var.
luzomensis

Terminalia sp.

Vaccinium cumingianim var.
marirelense

Maranthes corymbosa

Orchidaceae
Rubiaceae
Rutaceae
Euphorbiaceae
Sapotaceae
Combretaceae
Ericaceae

Chrysobalanaceae

Tree
Epiphytes
Shrub
Shrub
Tree
Shrub
Tree

Tree

Endemic/ not threatened
Endemic/ not threatened
Endemic/ not threatened
Common/not threatened
Common not threatened
Common/ not threatened
Endemic/ not threatened
Endemic/ not threatened

Endemic/ not threatened

Used for heavy construction
Ornamental

Landscaping

Weeds

Light construction

Weeds

Used for medium to heavy construction

Used for medium to heavy construction

Used for medium to heavy construction

Complete listing of Flora Species recorded within the Mining Project

40f4
Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

ANNEX 5

Location of Monitoring Stations

Creeks

“398000 €

Haulroads

Mine Area

Air, Water, Noise Monitoring Stations 1oft

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

ANNEX 6A
wo or
3 2
4,745,000 N 3 S
Na i
™N a
J Lf 44Lh
os 4 1 t
flometers Tt
1
BS
1,741,000 N.
Soh Se
LEGENO
MINING PARCELS & DEVELOPMENT SEQUENCE (BLOCK 5) Courtour (20 m interval) Creek / River
ERAMEN MINERALS INC.(EMI) - SRM Maing Chaim Fil) ing cts a year
NICKEL PROJECT, STA, CRUZ, ZAMBALES Figure acoye Read! Road Drainage

Site Development Plan (Block 5)

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan

Sta. Cruz and Candelaria, Zambales

ANNEX 6B

.739,0001N

j
}

,737,000 N

1,735,000 N

}

GENO.
MINING PARCELS & DEVELOPMENT SEQUENCE (BLOCK 7) ji

Courtour (20 m interval) Creek / River
ERAMEN MINERALS INC.(EMI) - SRMI Mining Cision io | Mining oxts in a year
NICKEL PROJECT, STA, CRUZ, ZAMBALES Figure ceye Road Roa Cranage

Site Development Plan (Block 7)

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Sta. Cruz and Candelaria, Zambales

Final Mine Rehabilitation and Decommissioning Plan

ANNEX 7A
3
4,745,000 N ‘3
= iy =
IN
tS 05 f
kilometers
1:7.43,06 N 4

4,741,000 N

Reforestation sequence in Block 5 [1] Reforestation coverage and Sequence

Mining Cuts in a Year

Projected reforestation sequence in Block 5

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

ANNEX 7B

‘
4,739,000.N Mr

ae

1,737,000 N

1,735,000.

391,000 E

} 393,000

Reforestation sequence in Block 7 [4] Reforestation coverage and Sequence

[mining cuts in a Year

Projected reforestation sequence in Block 7

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

ANNEX 8

TRANSPLANTED TREE SPECIES

3. MINTERVAL

DISTURBED SLOPE TERRACING

Typical spatial transplanting of tree species

Eramen Minerals Inc.
Nickeliferous Laterite Mining Project
Final Mine Rehabilitation and Decommissioning Plan Sta. Cruz and Candelaria, Zambales

ANNEX 9

TRANSPLANTED TREE SPECIES

Transplanting on the Overburden Stockyard and Settling Pond Area

Photo Documentations

eeeewg@eEateeet ese Se Sse Se Se Se Se SB SB FE SS | >.

COMMENTS/RECOMMENDATIONS

OF CLRF / TWG

AND

RESPONSES/COMPLIANCES OF EMI

REPLIES TO THE
CONTINGENT LIABILITY AND
REHABILITATION FUND STEERING
COMMITTEE
AND TWG COMMENTS

CONTINGENT LIABILITY AND REHABILITATION FUND STEERING COMMITTEE AND TWG COMMENTS

ENVIRONMENTAL PROTECTION & ENHANCEMENT PROGRAM (EPEP)
ENGR. BALOLOY

Page 14: Settling Ponds and Page 35: Surface Water Runoff and Erosion Control Strategies (Page 13)
Response:

The drainage from the mining pit particularly along the haul roads will pass to the different silt traps before it will drain to the series of settling
ponds. The size and capacity of these siltation ponds varies with the expected volume of water coming into it. The settling ponds will be
constructed along the perimeter of the disturbed areas. These ponds and silt traps will be inspected regularly and desilted as necessary to
remove the deposited silt and ensure its desilting capacity. Desilted silts from silts traps and ponds will be sampled. Normally, these silts have
high nickel content and will be blended with the ore for shipment. Silt with low nickel content shall be stockpiled and may be used as backfilling
materials for rehabilitation.

Page 32: 3.2 Water Resources (Page 12)
Response:

The major potential impact of mining operation on water quality of both surface and marine waters is siltation or increase in the mount of
suspended solids (fine silt materials) that are harmful to aquatic life. The magnitude of the impact is highly perceptible since receiving water
bodies experience turbidity in the event of a heavy downpour. The operation phase consists of a flurry of activities such clearing, stripping and
mining, hauling, piling and hauling of ores to foreign vessel. More areas will be opened up for mining just to meet the annual target. Additional
construction and establishment of mine facilities may occur during operation phase which will involve additional earth movement and ground
clearings. These activities if not properly managed will further magnify surface runoff, increase water turbidity and sedimentation of water
bodies.

The Nayom-Bayto River Irrigation System will not be affected since it is located downstream of the mining operation. The company will
construct different silt traps and settling ponds along the strategic locations. These traps and ponds will effectively trap storm water runoff from
areas that were already stripped for mining. Creeks that also drains storm water runoff from the surrounding areas will be constructed and
equipped with a silt filter to reduce the amount of silts emptying into the creek. Areas around the creek will also be planted with grasses and
other vegetative cover to increase the filter of the creek vicinity.

1

Page 44: | Parameters to be monitored (Page
-__ Discuss the water quality baseline data in the area
Response:

The water quality within the project area and its periphery are in accordance with the government standards. The company will ensure that thru
the plans and programs in this EPEP/FMRDP that contamination of the receiving water bodies will be avoided. Based on the environmental
impact assessment of the project area, the results of the quality of the water is within the DENR standard.

Page 51: 6.0 Total Cost of EPEP
- Include the quantity/target and the basis of the annual cost by activity
See attached matrix

ENGR. ADDAWE

¢ All maps should be legible and properly labeled to include the following: technical coordinates, meridian, scale, scale bar, and north arrow

Page 25: 3.0 Environmental Impacts and Control

Summary Matrix indicating the resources/activities, potential source, impacts, mitigating measures and cost for all project phases (use/refer to
the pro-forma table of EMB) see annex 2.

Annex 2 ~ Matrix of Environmental Management Plan/Impacts and Mitigating Measures.

Include columns for responsible entity and cost on the Environmental Management Plan;

Resources/Activities Potential Source Impacts Mitigating Measures Cost Responsible Entity
Land Resources Construction of ore 1. Loss of vegetation 1. Replanting in stripped/mined-out areas and Incorporated in | MGB, EMB, LGU and

stockpile area, mine 2. Accelerated erosion reforestation in non-mineable areas the Monitoring | concerned gov't
facilities and stripping of | 3. Siltation of creek and 2. Restoration and rehabilitation of the mined- Trust Fund agencies
nickel laterite horizon tributaries out areas will be done progressively with (PHP150,000/

4. Stripping of overburden stripping and mining operations quarter)

5, Silt-laden runoff 3. Defining the drainage system and construction

of drainage canals

4. Construction of overburden stockpile area
5. Construction of settling ponds

Overburden stockpile
area

1. Accelerated erosion and
siltation
2. Dust generation

1. Defining the drainage system and construction
of drainage canals

2. Covered with canvass for protection against
rain

Beaching
area/causeway/pier yard

1. Siltation of creek and
tributaries and sea
2. Potential liquefaction

1. Defining the drainage system and construction
of drainage canals

2. Construction of ore stockpile area

3. Construction settling ponds

Mine site and
overburden stockpile
area

1, Silt laden runoff
2. Siltation to receiving
bodies of water

1. Construction of periphery canals for ore
stockyard

2. Defining the drainage system and construction
of drainage canals

3. Construction settling ponds

Manual crushing and ore
stockyard

1. Silt laden runoff .
2. Siltation to receiving
bodies of water

1. Construction of periphery canals for ore
stockyard

2. Defining the drainage system and construction
of drainage canals

3. Construction settling ponds

Waste generated by
elemental analysis

1. Liquid wastes are derived
from excess acids used in

the elemental analyses of

nickel, iron and cobalt
analysis

1. All acid wastes will be diluted with water and
neutralize with lime in the waste tank prior to
disposal to septic tanks

2. Construction of septic tanks

Noise

Heavy equipment and
machineries

Noise generation during
operation

1. Periodic maintenance of all earth moving
equipment and vehicles

Incorporated in
the Monitoring

MGB. EMB, LGU, DOLE
and other concerned

2. Periodic maintenance of powerhouse and Trust Fund gov't agencies
pumps and the sealing of all motors to (PHP150,000/
minimize the effect of noise disturbance quarter)

Manual breaking of ore
to desired sizes

Noise generation during
operation

1, Planting of trees along the boundary line of the
premises to serve as sound barriers and to
minimize the noise effect in the surrounding
areas

. Provision of ear muffs to workers

N

Operation at
causeway/pier yard

Noise generation during
hauling, loading and
unloading operation

1. Limiting the activity hours in the causeway/pier
yard when there is low demand in supply
2. Planting of trees at the perimeter fence of the

causeway/pier yard along the boundary line of
the premises to serve as sound barriers and to
minimize the noise effect in the surrounding
areas
Air quality Dust generation on Generation of fugitive dust 1. Periodic maintenance and water spraying of all | Incorporatedin | MGB. EMB, LGU and
stripping operation and hauling route during dry seasons to minimize if | the Monitoring other concerned gov’t
haul roads not totally eradicate generation of excessive Trust Fund agencies
dust due to passing of hauling trucks. (PHP150,000/
2. Trucks loaded with ores shall be covered with quarter)
canvass or tarpaulin to prevent from escaping
to the environment
3. Cleaning of haul trucks to remove soil and silt
carryover from the undercarriage and wheel
assemblies
4, Limiting the speed of service vehicles, hauling
trucks and other heavy equipment
Heavy equipment and Emission from sources 1. Periodic maintenance of all engines either fix
machineries or mobile equipment and machineries to
minimize occurrence of excessive exhaust
. gasses coming from diesel powered engines
Gaseous waste from Harmless gaseous fumes 1. Monitoring of air quality in the area will be
laboratory analysis from the digestion chamber regularly conducted
during sample extraction 2. Installation of blowers and exhaust fans
that will release to the
atmosphere via chimney
Social issues 1. Employment to local 1. Hiring of local residents —_|1. Positive Impact Incorporated in | MGB, LGU, DOLE and
residents 2. Sources of taxes and 2. Positive impact the Monitoring other concerned gov't
2. Implementation of the livelihood project Trust Fund agencies
project (PHP150,000/
quarter)
Annex 3 — Matrix of Environmental Monitoring Schedule
Parameters to be monitored and method of monitoring should be specific. Also provide columns for responsible entity and cost.
Activities Parameters to be Monitored Method of Monitoring Location of Monitoring Monitoring Cost Responsible
Station Frequency Entity
1. Stripping of 1. Accelerated erosion 1. Ambient air quality sampling _| Refer to location map of Quarterly MGB, EMB,

4

2. Generation of fugitive dust

3. Generation of emission from
heavy equipment

4. Generation of noise due to
mining operation and
equipment

3. Noise level audit
4. Audit of environmental
mitigation

station

overburden and —_|2. Generation of siltation in 2. Water quality audit environmental monitoring basis LGU
stockpiling at the receiving bodies of water 3. Noise level audit station
overburden 3. Generation of fugitive dust 4. Audit of environmental
stockyard area 4. Generation of emission from mitigation
heavy equipment
5. Generation of noise due to
mining operation and equipment
6. Vegetation loss
2. Stripping of nickel |1. Accelerated erosion 1. Ambient air quality sampling | Refer to location map of Quarterly MGB, EMB,
laterite horizon 2. Generation of siltation in 2. Water quality audit environmental monitoring basis LGU
and hauling to ore | receiving bodies of water 3. Noise level audit station
stockyard 3. Generation of fugitive dust 4. Audit of environmental
4. Generation of emission from mitigation
heavy equipment
5. Generation of noise due to
mining operation and equipment
6. Vegetation loss
3.Manual breaking |1. Generation of fugitive dust 1. Ambient air quality sampling | Refer to location map of Quarterly Incorporated inthe | MGB, EMB,
of ore at the 2. Worker's safety and health 2. Noise level audit environmental monitoring basis Monitoring Trust LGU
stockyard 3. Audit of safety and health station Fund (PHP150,000/
protection measures quarter)
4.Hauling of oreto 1. Generation of siltation in 1. Ambient air quality sampling Refer to location map of Quarterly MGB, EMB,
the stockpile area receiving bodies of water 2. Water quality audit environmental monitoring basis LGU
atthe causeway |2. Generation of fugitive dust 3. Noise level audit station
3. Generation of emission from 4. Audit of environmental
heavy equipment. mitigation
4. Generation of noise due to
mining operation and
equipment
5. Operation atthe |1. Generation of siltation in 1. Ambient air quality sampling | Refer to location map of Quarterly MGB, EMB,
causeway receiving bodies of water 2. Water quality audit environmental monitoring basis LGU

surviving plants per hectare)
No. of migratory bird species;
other species that will be
identified a indicator of
environmental conditions in the

area; endemic species

6. Laboratory 1. Generation of solid and liquid 1. Ambient air quality sampling | Refer to location map of Quarterly MGB, EMB,
analysis wastes 2. Water quality audit environmental monitoring basis LGU
2. Generation of harmless gaseous |3. Audit of environmental station
fumes mitigation
7. Water quality Turbidity, pH, TSS, TDS, oil and 1. Standard water quality Refer to location map of Quarterly MGB, EMB,
grease, and heavy metals sampling, environmental monitoring basis LGU
2. Laboratory analysis, station
3. Ocular inspection,
4. Water level recorder
18. Noise Quality Noise level Audiometer/Noise meter Refer to location map of Quarterly MGB, EMB,
environmental monitoring basis LGU
station
9. Air Quality SOx, NOx, fugitive particles, Total |1. TSP will be monitored using Refer to location map of Quarterly MGB, EMB,
Suspended Particulates (TSP) high volumetric sampler environmental monitoring basis LGU
2. Installed air quality control station
device using portable SOx and
NOx analyzer
110. Social Issues Socio-economic effect of the Interviews with the affected Directly affected Bi-annual/ MGB, EMB,
project communities, intensifies communities Annual basis LGU:
information education
campaign (IEC)
11. Floraand Fauna | Species diversity and survival rate | Observations and inspections Rehabilitation/reforestation | Quarterly MGB, EMB,
of reforestation projects (% of Sampling programs areas within permitted area | basis LGU

Note: Harmless gaseous fumes/wastes come from the digestion chamber during sample extraction

MS. HERNANDEZ
Page 27: Mine waste and overburden stockyards, stockpiling at the pier, and siltation ponds

Response:

Large volume of stripped materials and ores are piled in overburden stockyards and ore stockpiles at the pier for ready shipment. The risk of
soil erosion and surface runoff is high particularly during rainy season. Runoff coming from these areas is heavily silted that will eventually end
up in creeks and in bodies of water, if not properly controlled or managed, increasing water turbidity and threatening aquatic life. Constant
sedimentation of water bodies may eventually cover and dry up the area, destroying its resident biodiversity.

Siltation/settling ponds structures are primarily constructed as pollution control facilities, may still be a possible source of water pollution. These
structures impound large volume of runoff and silts. In the event of dike failure, large volume of highly turbid water will flood the receiving water
bodies causing sedimentation and loss of aquatic habitat, thereby losing also marine/aquatic flora and fauna in the area.

Page 28: 3.1.2 Control Strategies
- 1*par., 3 sentence: revise the statement;
Response:

Within the project site, a dramatic change in topography is an unavoidable impact of the mining operation. However, progressive rehabilitation
of the mined-out areas using materials previously dumped to overburden stockyards may partly restore the topography. Landform change will
also be buffered by delineation of buffer zone undertaken prior to earthmoving works. Mining in parcels will also be followed by progressive
rehabilitation. This means that .after fully mining-out .a particular mine parcel, rehabilitation follows immediately. Earth materials hauled to .
overburden stockyards will be used to physically rehabilitate the area, consistent with its natural landform whenever possible.

Rehabilitation activities will be implemented as follows:

e All areas affected by the mining operations will be rehabilitated. These include all mining facilities such as stockyards, access and haul
toads, settling ponds, and mined-out mine pits;

¢ Pre-revegetation activities such as re-contouring of land configuration, surface preparation, and soil enrichment will be undertaken prior
to actual planting;

¢ Local species when possible will be used to revegetate the mined-out areas.

While topographic modification is intrinsically unavoidable, the over-all landscape will have better ecological and aesthetic appeal as a result of
continuous reforestation activities alongside physical rehabilitation of mined-out areas.

2" par.: discuss how the nursery will be established, area, and kinds of plants to be maintained:
Response:

As part of the company’s control strategy, a nursery will be established within the disturb areas to sustain production of seedlings for every
planting season. It will cover an approximately 6,000 m?. It has a 30,000-seedling capacity. Nursery facilities include an office, stockroom,
hardening area, and germination shed. The nursery will be maintained throughout the implementation of the final mine rehabilitation and
decommissioning of the area. Plan for satellite nursery/ies will be constructed, if the areas for rehabilitation through reforestation will be too far
from the main/central nursery.

Page 33: Waste generated by elemental analysis
- Discuss proper storage and handling of the different acids identified thereunder;
Response:

Remaining chemicals will be stored in a double-walled container van to avoid direct contact of its metallic wall with the chemical vapour
especially the acid vapor. The container van has concrete racks and footings directly erected from the ground so that when the van
deteriorates, the whole rack assembly will not be affected. A water shower and faucet will be installed near the portal of the van to ensure water

availability in case of accidental spillages. Mounted at the outside wall will be a fire hydrant. The other hydrant will be located inside the AAS
Toom.

Page 37: 2™ par. (Page 32)
- Check the suitability of ammonia as neutralization agent;
Response:

All acid wastes will be neutralized and treated with lime solution in the treatment tank to eliminate its toxicity and makes its risk-free.

Page 50: 5.0 Research proposal at the minesite (page 43)

Response:

1. Research on the best plant species that will best thrive in the disturbed areas;
A species survival study will be conducted in mined-out areas to identify the most suitable species for revegetation. Species that will appear
to survive in the laterite conditions and are drought-tolerant are mountain agoho, and mangium etc., except the Mindoro pines. These fast-
growing species will be interspersed with native species to allow the survival of the latter;

2. Research on the reconverting the idle land into a reforestation project
Microbial community structure of soils in areas to be mined (overburden) and those not affected by mining will be investigated. These will
study the characteristics of the soil quality and identify what various indigenous and fast growing plantation species for reforestation will be
planted.

3. Research on the viability of uprooting Mindoro Pine trees and transferring it to other areas and determine its effect on soil quality; and,

4. Pitcher plant is common in laterite areas. It is present in nickel mines in the Province of Surigao, Hinatuan Islands, Dinagat Islands, etc.
Research on the transferring and propagation of the pitcher plant will be conducted.

Since the Mindoro pine is dominant or endemic in the area, this study will focus mainly on the probability of surviving Mindoro pine tree to
non-mineable area or possible not in the lateritic soils, while the other research pertaining to pitcher plants is to find out what will be the
difference between the soils from Surigao and Zambales considering that it has the same mineralogy.

e Annex 3: Matrix of Environmental Monitoring Schedule
Clarify Page 2, re: generation of liquid waste from acids; method of monitoring — Generation of liquid waste from acids; Method of
monitoring — Water quality audit, what is to be incorporated in the audit? Are you going to check for the pH of the liquid waste if it has been
neutralized? What gaseous wastes are being discharged? Please clarify?

Harmless gaseous fumes from the digestion chamber during sample extraction are released to the atmosphere via a chimney installed over the
digestion chamber, where blowers and exhaust fans are also installed

Technical Working Group (TWG
EREP

Page 4: Executive Summary (

2"? par.

Response:

Initial stripping activities will be conducted at Block 5 (1,609.39 hectares) and Block 7 (2,240,042 hectares) with each block operating for a
period of twelve (12) years. The partially mineable blocked of EMI encompasses an area of about 208.15 hectares

3% par.
The estimated capital expenditures of the project is PhP 112,288,314.00 or PhP 112.28M

Page 5: Executive Summary; Page 8:2.1.1 Project Location; Page 13: Mine Facilities; Page 17 Design of the Causeway; and Page 21:2.3.3
Shipping. Exact Location of the causeway?

Response:

The proposed constructions of a pier jetty/causeway in both barangays will still an option of the company. Once the confirmation of the
additional reserves in the area located at the southern part (Barangay Uacon, Candelaria) and at the northern part (Barangay Naulo, Sta. Cruz)

9

will be established then the company will apply for another environmental compliance certificate and permit for the construction of the said
structures. For the meantime, the company will be utilizing the Acoje pier through the Municipality of Sta. Cruz.

Page 6: 5" par.

Response:

Additionally, EMI shall adopt the final land use for the nickel mine site in accordance with the DENR reforestation program otherwise known as
“Mining Forest Program (MFP)”

Page 10: 2.1.2 Estimated Capital Expenditures
Response:

The estimated capital expenditures of the project is PhP 112,288,314.00 or PhP 112.28M which will take care of the labor cost ...

Page 12: 2.1.4 Mining Method
Response:

Page 14: Settling Ponds and Page 34: 3.2.2 Control Strategies

Response:

The settling ponds were designed taking into account its carrying capacity to handle maximum precipitation and stability. To augment silt ponds
in order that clear water is discharged into natural waterways, silt dams/traps even back-up settling ponds were built on strategic areas. These
silt traps/dams would contain silts not contained by siltation ponds. Also additional settling ponds will be constructed once the confirmation of
additional reserves in the area will be established.

Page 16: Stripping of Overburden and Stockpiling and Page 27: Mine Waste and Overburden Stockyards

Response:

Since mining operation will be in parcels, progressive rehabilitation will be followed and implemented. This means that after fully mining-out a
particular mine parcels, rehabilitation follows immediately. Earth materials hauled to overburden stockyards will be used to physically

rehabilitate the area, thus the holding capacity and even the proposed maximum height of the said stockyards will not be maximized or
reached.

Page 20: 2" par. (4.5% blocks 5 and 7 are not equal to 208.15 ha?

10

Response:
Out of 4,619.68 hectares, it is estimated that only 120.0 hectares will be disturbed by the project, which translates only 3.11% of blocks 5 and 7.

Page 21: 2.4.1 Power Requirements
Response:

Since the company will not construct a processing plant, only offices, housing and other structures that will require electricity. The power
requirement of the project will be supplied by Zambales Electric Company (ZAMECO) through a 37.5 KVA distribution transformer. Standby
portable generator sets will also be provided in cases of power outage.

Page 26: Table 3.1-1 Estimated Disturbed Area (Mine Pit Area)

Mine Pit Hectares
Year 1 & 2 Pit 20.0
Year 3 & 4 Pit 20.0

Year 5 Pit 15.0
Year 6 Pit 15.0
Year 7 Pit : 15.0
Year 8 Pit 10.0
Year 9 Pit 15.0
Year 10 Pit 10.0

TOTAL 120.0

Page 32: The MEPEO shall be the lead Office to implement the EPEP and FMR/DP during and after the operation not only responsible for the
care and maintenance of the planted trees and the nursery. (Page

Response:

The designated Mine Environmental Protection and Enhancement Office (MEPEO) of EMI will be responsible for the planning and managing
the implementation of the approved EPEP/AEPEP, monitoring and evaluating the effectiveness of the mitigating and enhancement measures
and also the implementing rehabilitation and abandonment programs.

Page 51:6.0 Total Cost of EPEP
Response:
See Annex E

11
FINAL MINE REHABILITATION AND/OR DECOMMISIONING PLAN (FMRIDP)

ENGR. BALOLOY

Page 68: A Closure Criteria relating to Mine Infrastructure (Page 64)
All unwanted materials will be removed and disposed are hazardous chemicals and even used fuel or oil.

Issues

Objectives

Control

B. | Chemical Stability

areas

+ Fuel and chemical storage | e Make area secure

+ tanks, piping, bunding, and any oil contaminated structures and materials shall
be properly decommissioned and removed from the mining area, observing the
correct safety procedures and guidelines

* remaining chemicals such as petrochemicals, reagents and other associated
chemical will be collected and taken away from the affected areas.

¢ Attachments: Provide readable maps — all attached maps will be provided and attached on the final draft’

ENGR. ADDAWE

SUMMARY MATRIX
Sources of Impacts Parameters Methodology Frequency Cost
Pit area Pit wall and slope stability Look for tension cracks, gully erosion | Monthly & Quarterly
and other signs of failure
Pit floor drainage Look for ponding and scouring Monthly & quarterly
Drainage canals/waterways Inspect all drainage canal for blocks Monthly & quarterly
stability and scour
Water quality Sampling in-situ for pH and TDS; Monthly & Quarterly
laboratory analyses for heavy metals
and sulfates
Siltation Ponds Seepage Sampling in-situ for TDS; see Monthly & Quarterly
seepage through embankment
Erosion Look for gully or erosion Monthly & Quarterly

12

Emergency spillway Inspect channel for blocks and scour_| Monthly & Quarterly
Vegetation Density cover and regeneration Semestral & Annually
Effluent quality Look for turbidity; sampling in-situ for ‘| Monthly & Quarterly
turbidity and TDS, laboratory
analyses for heavy metals
Causeway, minesite ore Erosion Look for gully; provide mitigating Monthly & Quarterly
stockpiling, drying area, measures
industrial and office area, Dust Air Sampling for suspended Monthly & Quarterly

and fuel tank

particulates during windy and dry
days

Vegetation establishment

Density cover and regeneration

Semestral & Annually

Adjacent and downstream | Dust Air Sampling for suspended Monthly & Quarterly
areas particulates during windy and dry
days
Surface water quality water sampling in-situ for turbidity and | Monthly & Quarterly
TDS; laboratory analyses for heavy
metals
Marine life in the area Sampling marine plants and animals | Monthly & Quarterly
Monthly & Quarterly
Monthly & Quarterly
Monthly & Quarterly

13

11.1... Schedule of Annual Cash Provisions to the FMRDF (Page 71 & 72)

Year D.A.O. 2005-07 Amount to be
Factor Deposited
2013 0.265 4,434,790.90
2014 0.225 3,765,388.50
2015 0.177 2,962,105.62
2016 0.147 2,460,053.82
2017 0.088 1,472,685.28
2018 0.050 836,753.00
2019 0.020 334,701.20
2020 0.016 267,760.96
2021 0012 200,820.72
TOTAL 16,735,060.00

Amount to be Deposited

5,000,000.00
4,500,000.00
4,000,000.00
3,500,000.00
3,000,000.00
2,500,000.00

FMR/DF

2,000,000.00
1,500,000.00
1,000,000.00

500,000.00

@ Amount to be Deposited

MS. HERNANDEZ

Page 64: 9.2.2 Temporary Closure and 9.2.3 Sudden or Unplanned Closure. (Provide care and maintenance program (CMP) (Page 58)
Response:
The project components that will be maintained and monitored are the following:

1. Mining area — active area and the haul roads
2. Support facilities of the project — the administration building; motor pool area; guard houses; settling ponds, check and filter dams, stockpile
areas and nursery.

The CMP will contain of the following considerations:

14

1. Notification of stakeholders (employees, LGUs, government agencies and contractors) prior to the starting date of Temporary Closure.

2. The company personnel department will implement appropriate measures for non-essential personnel (notification, possible consumption of

remaining leaves, separation pay, etc.)

EMI will refer the laid-off non-essential personnel to other projects, if any.

When the projects re-opens, qualified laid-off workers will be given preference in hiring.

All contractors will be required to secure their designated facilities subject to inspection and clearance from EMI.

Mining operations will be temporarily stopped.

A general hazard assessment of project areas will be implemented prior to cessation of operations. Corresponding mitigation measure will

be implemented.

8. All working/active benches will be stabilized prior to cessation of operations.

9. Drainage system will be checked and maintained periodically to ensure that the natural flow of surface run-off will not be obstructed and
drains towards siltation dams.

10. All mining equipment will be positioned in designated parking areas or in the motor pool area.

11. Essential roads will be maintained.

12. All support operations that are necessary for the protection and enhancement of the environment will be maintained.

13. A team composed of heavy equipment operators will be on standby in case their services are required during emergency situations.

14. Adequate security will provided. Only essential personnel will have access to the project area.

NQapRo

Page 70: D Closure criteria relating to settling ponds/runoff catch basin (page 63)
«Clarify treatment of effluent

Response:

No treatment of effluent will be made

Page 72: 10.3.3 Description of any special procedures or precautions to be used safety during decommissioning. (Page 66)

¢ Provide safety procedures in handling and storing, as well as decommissioning chemical reagents:
Response:
Liquid wastes from various analyses are generally acidic. These wastes are collected and stocked in large plastic pails, covered and discarded
to a septic tank lined with plastic sheets. The septic tank is made of concrete and has two compartments. One compartment with concrete
flooring is the treatment tank. Liquid wastes that accumulated during the shift water are discarded and are treated with lime solution. Treatment
with lime neutralizes the acidic solution and eliminates its toxicity and makes its risk-free.

15

The other compartment has gravel as its flooring. It is here where the neutralized solutions and laboratory washings are coursed and seeped to
the ground.

Harmless gaseous fumes from the digestion chamber during sample extraction are released to the atmosphere via a chimney installed over the
digestion chamber, where blowers and exhaust fans should also be installed.

All empty chemical bottles are immediately rinsed with water and disposed it to accredited buyers. As with other glassware for disposal, broken
glass tools and are also rinsed by spraying with water, stored in covered tin cans and disposed to accredited buyers. Other solid wastes include
that plastic containers, used filter papers, tin cans and cellophanes are disposed in designated dump site at the mine site. Proper handling,
storage and disposal will be observed in conformance to R.A. No. 6969 and will be a component of the company’s Safety and Health

¢ Attach MDSs for the chemical reagents

Solutions AAS Standard Solutions
Acetic Acids Cobalt Nitrate

Ammonia Solutions Iron Nitrate

Dioxane : Nickel Nitrate

Ethanol Manganese Nitrate
| Hydrochloric Acid Solids
| Hydrofluoric Acid Diphenylamine Sulfonic Acid Sodium Salt
Nitric Acid Potassium Dichromate
Perchloric Acid Sodium Chloride
Phosporic Acid Sodium Hydroxide
Sulfuric Acid Silica Gel
Triethanolamine Starch

Solids Tartaric Acid

Aluminum Powder

Tin Chloride

Ammonium Nitrate

Stannous Chloride

Ammonium Chloride

Sodium Acetate Trihydrate

Citric Acid

Material Safety Data Sheet (MDS) for each chemical indicates the manner of handling and emergency measures during accidental exposure.
The Assay laboratory maintains a record of MSDS for each chemical. Emergency responses during chemical accidents are detailed in

Occupational Health and Safety Program.

16

Technical Working Group (TWG)

Page 4: Executive Summary (Page 3)

Response:

2" par.

Response:

The partially mineable blocked of EMI encompasses an area of about 120.0 hectares

3" par. (Page 3)
Response:
The estimated capital expenditures of the project is PhP 112,288,314.00 or PhP 112.28M

Page 6: 8" par. (Page 5)
Response:

The implementation, maintenance and monitoring of the FMR/DP will take ten (10) years.

Page 55:7.2 Objectives of Mine Closure (Page 47)
Response:

Objectives of Mine Closures
The company’s objectives of mine closure are the following:

1. To have the abandoned/mined-out areas conducive for the vigorous growth of fast growing forest trees and other vegetation suited in the
area;

2. To serve as a model in the environmental protection by ensuring harmony with other components of the natural environment in the area;

3. Minimize areas of disturbance during the construction and operational phases;

4. Conduct ongoing studies which will enable best environmental and rehabilitation practice techniques to be developed and implemented
when carrying progressive rehabilitation;

5. To leave a legacy that, after mine closure, other sources of livelihood could evolve in the area through implementation of sustainable social
development program; and,

6. To comply with all legal requirements.

17

The said objectives will be attained thru the following:

. Establishment, as early in the life of the Project, of the final land use which would be a stable re-vegetated mined-out area;
. Regular consultation with the stakeholders thru continuous conduct of IEC;

. Establishment of success indicators for closure;

. Periodic review of the FMR/DP;

PwONa

The company will initiate the review of the FMR/DP every two years thereafter from the date of approval. This review may be moved up if

changes in mining activities or in the rehabilitation measures chosen justify modifying the plan either at the company’s request or if the MGB
deems it to be necessary.

5. Conduct of an independent technical review. The company will encourage the conduct of an independent technical review and audit of the
entire mine development, operation and closure process. Key focus areas of the mine closure will include, among others:

¢ The adequacy of plans for closure;

¢ The appraising of success and compliance to the conditions of closure;

« The adequacy of success indicators; and

¢ The identification of residual commitments and planning how to deal with them.

6. Preparation for residual care. During the periodic review of the FMR/DP and at the end of its implementation, the company commits to
implement residual care that may be needed/identified in some cases/instances;

7. Building local capacity and avoiding creating a culture of dependency. The company will implement livelihood trainings to prepare the
community to become self sustaining after the life of the Project; and,

8. Facilitation of the participation of other development players. The company will still consult with other developmental players like the NGOs
and community-based organizations in the area in the planning and implementation of the FMR/DP.

Page 56: Stakeholders Involvement
Response:
Highlights of the results of stakeholders involvement in the FMRDP process/discussions/meetings. (Page 49)

18

Stakeholders / Date of
Meeting/ Dialogue

Highlights of Discussion/Concerns/Issues

CENRO, Masinloc /

November 7, 2007

The meeting was conducted at the Office of CENRO — Masinloc, Zambales and was attended by DENR personnel from Forestry
Sector, DENR Region 3. The main concern of the DENR Technical personnel was the main tree species to be used in the
rehabilitation of mined out areas. It was recommended that Mindoro Pines should be the primary specie to be utilized in the tree
planting activity particularly in the upper elevation (around 300 mas! and up). Likewise, it was also recommended that seedling
nursery must be put up in the area particularly within the locality where Mindoro Pines thrives well.

Municipal Council of
Sta. Cruz, Zambales /
November 14, 2007

The session was conducted at the Session Hall of Brgy. Poblacion South and was attended by majority of the members of
Sangguniang Bayan of Sta. Cruz. The main concerns of the local officials were the implementation of the corporate social
responsibility even during the closure period to address socio-economic problems of their constituents that will be directly
affected by the cessation of the operation. This is in addition to the timely and proper implementation of rehabilitation activities in
the mine affected areas.

Teachers of Lucapon
South Elementary
School/ December 12,
2007

Dialogue was conducted at the Principal's Office in Lucapon South Elementary School and participated by teachers and selected
students. Accordingly, the group’s concern is for the company to prioritize the restoration of the mine affected areas and after the
life of the project, the company should not neglect its obligation to reforest the mine sites. They prefer reforestation program in
the mountainous areas of the company’s mineral property.

Brgy. Council of Uacon,
Candelaria, Zambales

The meeting was held at the session hall of Brgy. Uacon and attended by majority of the members of the Sangguniang
Barangay. The main concern of the council was the guarantee in performing the obligation of the company in rehabilitating mined
out areas after the life of the project. It was also suggested that the Barangay constituents should be given priority in the
reforestation activities if to be contracted. They prefer reforestation in the upland and agricultural in the low land.

Brgy. Council of | The meeting was conducted at the session hall of Brgy. Lucapon South and participated by majority of the Brgy. Council. Major
Lucapon South, Sta. | concern of the council is the reforestation of the mine affected areas while the area being occupied by ISF beneficiaries should
Cruz, Zambales / | be developed into a vegetable plantation — the original used of the land prior to mining development. Likewise, they requested

January 6, 2008

that haulage road or mine road and other mine structures be donated to the Barangay.

Brgy. Council of Tubo-
Tubo South, Sta. Cruz,
Zambales /March 17,
2008

The meeting was conducted at the Brgy. Hall of Tubo-Tubo South and attended by majority of the members of the Brgy. Council.
It was requested by the council that prior to the closure of the mine, constant consultation be made so that they will be aware of
the plans and programs of the company regarding the benefits of their constituents who will be terminated from the employment.
It was raised also that the cooperative in their barangay is willing to participate in the reforestation project of the company during
the mine closure phase. It was also requested that if possible, service vehicle be donated to them after the life of the project.

Brgy. Council of Guis-
Guis, Sta. Cruz,

The meeting was conducted at the session hall of Brgy. Guis-Guis and majority of the Brgy. Council was present. Main concerns
are environmental protection of the source of water at Sitio. Ingmalpay and the construction of farm to market road. In case the

19

Zambales / April 12,
2008

farm to market road shall be used by the company as mine road, they requested that after the life of the project, it will be donated
to the barangay for their constituents used.

Brgy. Council of
Guinabon, Sta. Cruz,
Zambales

The meeting was conducted at Guinabon Barangay Hall and was attended by majority of the Brgy. Council. Focused of the
discussion on issue of final mine rehabilitation and decommissioning plan were the benefits of the laborers who will be affected
by the closure of the mine and the transformation of the mined out areas into a productive post land use such as fruit tree
plantation, enhancement of forest tree plantation area and development of watershed for source of water for irrigation and
domestic use. It was also emphasized that there should be a continuous dialogue and consultation prior to mine closure between
the company and the local people thru the Barangay Officials.

Brgy. Tubo-Tubo North,
Sta. Cruz, Zambales

Main concern of the local officials of Tubo-Tubo North is the preservation of the downstream water which is being used as
irrigation for rice and vegetable plantation. The council requested that they should be given regular updates of the companies
operation and the environmental protection measures and activities in their area of jurisdiction.

Page 58: 9.0 Risk Assessments
¢ Prioritize the identified risk and present in a matrix format for easy reference. (Page 52, 54 & 55 )

Response:
Sources of Risks

Sources of Risks - Safety

The Likelihood
. What & How It Can | Consequences cee Consequences Rating Level
The Risk Happen of An Event Existing/proposed Controls Rating Considering | of Risk
Happening Controls
Falls from | Non-observance of | Body injury or | Implementation of the Safety and 5 E H
benches safety precautions, | death Health Program (SHP), conduct of
unsafe relevant safety trainings and
acts/conditions seminars. Daily safety briefing
{PEP talks)
Hit by falling | Unstable slopes, | Body injury or | Implementation of the SHP, 5 E H
rocks from | Non-observance of | death conduct of safety trainings and
upper safety precautions, seminars. Putting safety signage.
benches/sli_ | unsafe Use of PPEs. Daily safety briefing
des acts/conditions, no
PPE
Trips and | Non-observance of | Body Implementation of the SHP, 2 D L
slips safety precautions, | injury/muscul | conduct of safety trainings and

20

unsafe ar stress seminars. Putting safety signage.
acts/conditions Use of PPEs. Daily safety briefing
Dust Lack of PPE Shortness of | Implementation of the SHP, 2 D L
exposure breath, conduct of safety trainings and
respiratory seminars. Putting safety signage.
illness, eye | Use of PPEs. Daily safety briefing
injury
Noise Exposure to high | Hearing Implementation of the SHP, 3 D M
level of noise impairment conduct of safety trainings and

seminars. Putting safety signage.
Use of PPEs. Daily safety briefing

Bump by | Unsafe acts, unsafe | Body injury, | Implementation of the SHP, 5 E H
moving condition, lack of | death conduct of safety trainings and
equipment | training seminars. Putting safety signage.
Use of PPEs. Daily safety briefing

Caught Caught by moving | Body injuries Implementation of the SHP, 4 D H
between equipment conduct of safety trainings and
moving seminars. Putting safety signage.
parts Use of PPEs. Daily safety briefing

Vehicular Reckless driving, | Body injury, | Implementation of the SHP, 5 E H
accidents poor maintenance | death conduct of safety trainings and
of vehicle, lack of . seminars. Putting safety. signage.
safety warning Use of PPEs. Daily safety briefing.
devices Only authorized persons will be

allowed to drive.

Sources of Risks - Environment

Increase in | Non-conformance | Increase cost | implementation of the EPEP. 3 E M
disturbed to progressive | for Conduct of progressive
area for | rehabilitation and | rehabilitation | rehabilitation and maintenance
rehabilitatio | poor maintenance of rehabilitated areas
n under the | of rehabilitated
FMR/DP areas
Excessive It can be wind | Dust will | Setting of speed limits and 2 Cc M
dust generated dust significantly | periodic road spraying. Covering
generation impact the | of truck loads for long range
visual hauling
amenity,
safety of

personnel and
smothering of

21

vegetation.
Water Cleared and open | Siltation of | Maintenance of drainage system 2 Cc M
pollution areas are prone to | nearby water | and siltation ponds and silt traps

erosion that will | bodies
cause siltation

Stop Catastrophic events | Stoppage of | Emergency response program 3 E M
operation like typhoon, | operation
due to | earthquake, etc.
natural
calamities
Failure of | Lack of | Incomplete Funding and technical 3 E M
the FMR/DP | management and meager | mechanism provided under by
support rehabilitation | the FMR/DP and the FMR/DF
(operational and | of the
financial) affected areas
Noise Excessive noise | Disturbance No blowing of horns in crowded 2 Cc L
pollution associated with | to nearby | areas (schools, community, etc).
decommissioning communities | periodic maintenance of vehicles
of vehicles and and equipment. Use of PPEs by
equipment personnel
Failure of | Poor maintenance Siltation of | Maintenance of silt ponds and 2 D L
pollution nearby water | drainage system
control bodies
devices (silt
ponds)

Sources of Risks - Social

Increase of | Stoppage of the | Stoppage of | Implementation of the 5 E H
a Ceased | decommissioning | the approved FRIDP and
and Desist- | and rehabilitation | decommissio | compliance to government
Order due to non- | ning and | regulations
(CDO) compliance with | rehabilitation
regulatory works,
requirement Penalties.
Filing of
court cases
(criminal and
damage
Suits)
Increase in | Unpopularity of | Can lead to | Implementation of the SDMP 3 E M
anti-project | the barricades, during operations. Harmonized
sentiments | decommissioning _| rallies, relationship with the host

22

23

and rehabilitation | delays in the | community. IEC campaign
due to poor } decommissio
Project-Host ning and
Community rehabilitation
relationship
Strained Unpopularity of | Can lead to | Implementation of the SDMP E M
relationship | the barricades, during operations and the
with — the | decommissioning | rallies, approved FMR/DP.
LGUs and rehabilitation | delays in the | Harmonized relationship with
due to poor | decommissio | the LGUs. IEC campaign
Project-LGU ning and
relationship rehabilitation
Stop Terroristtcommuni | Stoppage of | Close coordination with the E M
operation st attacks the PNP. Harmonized relationship
due to implementati | with the host community
security on of the
problems FMR/DP
(terrorist
acts,
communist,
etc.)
Peace and| The loss of | Increase in | Implementation of the SDMP E M
order income for the | crime rate, | during operations. Conduct of
problems residents due to | pilferage, IEC to improve relationship
due to | the closure of the | theft of | with the host community
temporary | project can lead | company
closure to peace and | properties,
order problems vandalism
Care and | Low cement price | Stoppage of | Dialogue with stakeholders. E M
maintenan | will cause the | operation Conduct of IEC
ce status of | care and
operations | maintenance of
due to low | the Project
market
demand
Failure of | The loss of | Migration Successful implementation of E M
the host | income for the the SDMP _ establishing
community | residents due to alternative livelihood projects.
to progress | the closure of the Dialogue with stakeholders.
as a whole, | project can lead Conduct of IEC
after the | to slow down of
closure of | economic
the project | activities for the
community

Page 63: Last Paragraph

Response:

For Block 5, the approximate area to be disturbed by the mining operation is 50.0 hectares while in Block 7 it is assumed that the disturbed
area is 70.0 hectares for a total of 120.0 hectares. By the end of the mine life, it is assumed that 85% of the mined-out area (or 102.0 hectares
has already been rehabilitated during the EPEP period of implementation. (Page 56 & 57)

Page 66:
Table 6-1 Final Land Use for each Project Component (Page 59)
Project Component Final Land Use Area After Mine Life of 12 Years
Mining Area Mining Area
Slopes Pit Floor Stabilized Slopes

Leveled Area and Tree Plantation for various
species of endemic and non-endemic tree species

120.0 hectares

Page 67: 10.2 Mine closure criteria and performance standards for all identified mine componen

its. Tabulate the success closure criteria

Mine Environmental Protection Structures (MEPS) (Page 60)

Settling Ponds Leveled surface and tree plantation areas 6.0 ha.
Drainage canals Well maintained drainage canal 0.0033 ha.
Seedling Nursery Well maintained seedling nursery 0.03
Sub-Total for MEPS | 6.033 ha
Grand Total | 169.343 ha
Response: (Page 62)
Mining Component Final Land Use Methods/Approaches/Strategies Success Closure
Criteria
Mining area Revegetated Area | This will entail using the materials from the waste | 80% survival rate and
dump, soil conditioning, planting with endemic species | self thriving plants
and maintenance works
May be placed under DENR’s Community Based
Forest Management (CBFM) program
Facilities such as | Donated to | Facilities/structures that are usable will be donated to | Deed of donation

24

staff house, parking
area, laundry, water
tank, motorpool
area, powerhouse,
nursery, contractor's
yard, assay
laboratory

community

the community. Non-usable facilities will be dismantled
and the materials removed from the site.

Fixed facilities that can be used by the community will
not be removed. Those that are not required are to be
removed and their footprint rehabilitated.

To be done after the life of the MPSA is attained. It
must be emphasized that the company may opt to
renew the MPSA for another 25 years.

Siltation ponds

Revegetated area

All siltation ponds in the mining area will be maintained
until full rehabilitation of the mined-out parcels. As
rehabilitation is progressive, settling ponds that are no
longer required will be decommissioned and
rehabilitated. The excavated materials, may in the
future have economic value; otherwise, these will used
for backfilling, grading or removed from the site.

May be placed under DENR’s Community Based
Forest Management (CBFM) program

80% survival rate and
self thriving plants

Haul roads and mine | Retained for | If considered useful by the community, internal haul | Usable roads _
access roads access road can be left. If not required, these will be re-

planted; water diversion measures will be installed for

tun-off interception and to enhance revegetation.

Signs, guard rails and barriers will be removed or

retained depending upon the consultation with the

stakeholders.
Unused laboratory | removed Remaining chemicals such as __ petrochemicals, | Removed from site
chemicals and reagents, and other associated chemicals will be
wastes collected and taken away from the affected areas. Due

to the progressive waste disposal policy, residual waste
will be minimal.

Page 75: Details of Maintenance and Monitoring Plan. Present in a matrix format for easy reference. (Page 70)

Response:

25

Component

Mitigating Measures.

Within the Project Area

Maintain good housekeeping at all working place and records all activities conducted

Mining structures

Monitor siltation control measures particularly the stability of the siltation ponds and

drainage system
Air. water and noise quality _| Monitor air, water, noise quality in the project area

Safety and health Monitor compliance of workers on wearing PPE

Monitoring of hazardous | Maintenance and monitor hazardous wastes (used oil, used batteries, mercury bulb
materials and chemical reagents) storage area

Disposal of solid wastes | Monitor collection, segregation and proper disposal of solid wastes and hazardous
and hazardous materials materials

Haul and access roads Maintain and monitor the drainage system

Regular spraying of roads
Monitor the traffic management plan

Mined-out areas Annual assessment of vegetation to check the growth rate, survival and mortality
Stability of the siltation control facilities
Social plan Monitor the effectiveness of social package plan

Page 76: 10.5.1 Maintenance and monitoring program and procedures.....Review the figure of the mined-out area and indicate measurable
accomplishment

Response:

10.5.1 Maintenance.....
: a. mined-out areas — 120.0 hectares (Page 70)

11.0 schedule of operations and costs (Page 71)

Description Project Activity Activity (Unit) No. of Units to Complete | Unit Cots to rehabilitate | Cost to Complete Each
Rehabilitation (PhP) Activity (PhP)
Progressive ....... about 85%

of the disturbed areas
equivalent to 102.0 hectares

Remaining disturbed areas
for backfilling & leveling:
mined-out area = 18
hectares; settling ponds = 6
hectares, for a total of 24
hectares.

Page 76: 2"! par. Schedule of Operations and Costs

26

Response:

This will cover the implementation of FMR/DP activities up to relinquishment for a period of ten (10) years after closure. That is three (3) years
for rehabilitation and decommissioning activities and five (5) years for monitoring and maintenance and another two (2) years for government
environmental audit and final relinquishment.(Page 71)

¢ Clarify if a third party and inflation were considered in the formulation of cost estimates.
Response:
The cost estimates considers the present value. Nevertheless, the periodic review of the FMR/DP every two (2) years will provide the
proper venue for the consideration of inflation and adequacy of the FMR/DP. (Page 71)

¢ Clarify if there are any Technological Advances that were considered in the formulation of the FMR/DP
Response:
No technological advances were considered in the formulation of the FMR/DP. In case there will be any that will help in the successful
implementation of the FMR/DP, EMI will avail of such technical advances. (Page 59)

«Clarify if there are unique circumstances faced by th the company during its operation that may affect the implementation of the FMR/DP;
Response:
At the moment, there are no identified unique circumstances that may affect the implementation of the FMR/DP. (Page 59)

¢ Provide discussion on the specific assets and services to be transferred (what specific assets to be transferred? And to whom? MOA of
transfer? Including, among others, maintenance and safety procedures;
Response:

The transfer and social assets and services will depend on the outcome of the consultation with the stakeholders in the future. Facilities
such as staff house, parking area, laundry, water tank, motorpool area, powerhouse, nursery, can be transferred to the LGU after the life of

the MPSA. (Page 65)

Pit Number Reserve Life Year to be Rehabilitated
Block 5 3,499,824 DMT . .
Block 7 4,285,449 DMT 12 After the life of the mine

27

e Using the above, please indicate the rehabilitation/measures to be undertaken if temporary or sudden closure will be encountered, taking
into account, among others, the drop in metal prices, peace and order, etc. also indicate where will the fund be sourced

28

Response:
see (Page 56 & 57)

Provide a matrix to properly identify the components to be rehabilitated and the measures to be undertaken including the cost to achieve

the perceived restoration. (Page 60)

Response:

Project Component

Mitigating measures

Cost

Slopes Pit Floor

Stabilized slopes
Leveled area and tree plantation for various of endemic and non-endemic species

Stockpiles areas

Decommissioning entails the re-contouring of the area to conform to nearby landmass
using mine wastes and topped off the top soils with available vegetative and organic
waste materials

Siltation Ponds

All siltation ponds in the mining area will maintained until full rehabilitation of the mined-
out parcels. As rehabilitation is progressive, settling ponds that are no longer required
will be decommissioned and rehabilitated. The excavated materials may, in the future,
have economic value; otherwise, they will be used for backfilling or grading or will be
removed from the site.

Haul roads & mine access
roads

If considered useful by the community, internal haul roads will be left behind; if not, these
will be replanted. Water diversion measures will be installed for runoff interception & to
enhance revegetation. Signs, guard rails & barriers will be removed or retained
depending on consultation with the stakeholders. Roads & hard stands that will neither
be needed for the decommissioning works nor useful to the community will be
permanently blocked or revegetated as part of the rehabilitation activities.

Motor pool & equipment
maintenance areas

These will be decommissioned, the areas cleaned, any contaminated topsoil removed, &
the ground leveled & re-contoured prior to its revegetation.

Drainage channels, canals
&/or culverts along the
roads

These will be left behind to intercept runoff & deflect it towards the ditches, instead of
flowing down the road surface, in order to prevent erosion & allow faster reestablishment
of vegetation on the road.

Fuel oil storage facilities

Tanks, pipings, bundings & any oil-contaminated structures & materials will be
decommissioned & removed from the mining areas following the proper safety
procedures & guidelines.

Facilities such as personnel
quarters, warehouse,
workshops, storage areas,
nursery, recreation facili
& staff houses

Facilities/structures that are usable will be donated to the community. Non-usable
facilities will be dismantled, the materials removed from the site, & their footprint
rehabilitated.

manures aeaenwnm ewe emae ee ees = =

Port facilities The port belongs to a private firm, the DMCI; hence, it will be up to DMCI what it plans
for the property.
Unused laboratory Remaining chemicals such as petrochemicals, reagents, & other associated chemicals
chemicals & wastes will be collected & removed from the areas. Due to the progressive waste disposal policy,
residual waste will be minimal.

« Provide a full copy of the MPSA and ECC. See attachment.
A copy of the MPSA and ECC will be provided and attached on the final draft.

¢ Provide the company’s structure/organization that will be responsible for the implementation of mine closure activities. Specify the specific
number of personnel to man the implementation and the specific responsibilities of each identified personnel in implementing the plan.
Response:

The MEPE Office will continue to exist for the rehabilitation of the area and some retrenched workers will be utilized/participated in the
reforestation/rehabilitation activities in the decommissioning stage. The said Office will also continue to host the regular MMT monitoring for
the compliance of the ECC conditionalities even during Closure period. As such, a monitoring matrix for this plan shall be formulated and
agreed the Mine Rehabilitation Fund Committee (MRFC) that shall form part as basis for MMT monitoring aside from the ECC. The number
of personnel to man the implementation of the plan is one (1) environmental officer, one (1) safety officer and one (1) community relations
officer. However, the total workers for each specific areas of work will be determined before the closure of the mine. (Page 70)

29

